


 

EXHIBIT 10.2

 

--------------------------------------------------------------------------------

EXECUTION VERSION

$100,000,000

AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT

dated as of April 20, 2007,

among

D 56, INC.,
LENOX RETAIL, INC.,
and
LENOX, INCORPORATED,
as Borrowers,

LENOX GROUP INC.,
and
THE OTHER GUARANTORS PARTY HERETO,
as Guarantors,

THE LENDERS PARTY HERETO

UBS SECURITIES LLC,
as Sole Arranger and Syndication Agent,

and

UBS AG, STAMFORD BRANCH,
as Administrative Agent and Collateral Agent,

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



Table of Contents

 

 

 

 

 

 

 

 

 

Page

 

 

 

--------------------------------------------------------------------------------

ARTICLE I.

DEFINITIONS

 

1

SECTION 1.01

 

Defined Terms

 

1

SECTION 1.02

 

Classification of Term Loans and Term Borrowings

 

30

SECTION 1.03

 

Terms Generally

 

30

SECTION 1.04

 

Accounting Terms; GAAP

 

31

 

 

 

 

 

ARTICLE II.

THE CREDITS

 

31

SECTION 2.01

 

Commitments

 

31

SECTION 2.02

 

Term Loans

 

32

SECTION 2.03

 

Borrowing Procedure

 

33

SECTION 2.04

 

Evidence of Debt; Repayment of Term Loans

 

34

SECTION 2.05

 

Fees

 

34

SECTION 2.06

 

Interest on Term Loans

 

35

SECTION 2.07

 

Termination of Commitments

 

35

SECTION 2.08

 

Interest Elections

 

35

SECTION 2.09

 

Amortization of Term Borrowings

 

37

SECTION 2.10

 

Optional and Mandatory Prepayments of Term Loans

 

37

SECTION 2.11

 

Alternate Rate of Interest

 

39

SECTION 2.12

 

Increased Costs

 

39

SECTION 2.13

 

Breakage Payments

 

40

SECTION 2.14

 

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

 

41

SECTION 2.15

 

Taxes

 

43

SECTION 2.16

 

Mitigation Obligations; Replacement of Lenders

 

44

 

 

 

 

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

45

SECTION 3.01

 

Organization; Powers

 

45

SECTION 3.02

 

Authorization; Enforceability

 

45

SECTION 3.03

 

Governmental Approvals; No Conflicts

 

46

SECTION 3.04

 

Financial Statements

 

46

SECTION 3.05

 

Properties

 

46

SECTION 3.06

 

Equity Interests and Subsidiaries

 

47

SECTION 3.07

 

Litigation; Compliance with Laws

 

48

SECTION 3.08

 

Agreements

 

48

SECTION 3.09

 

Federal Reserve Regulations

 

49

SECTION 3.10

 

Investment Company Act

 

49

SECTION 3.11

 

Use of Proceeds

 

49

SECTION 3.12

 

Taxes

 

49

SECTION 3.13

 

No Material Misstatements

 

49

SECTION 3.14

 

Labor Matters

 

49

SECTION 3.15

 

Solvency

 

50

SECTION 3.16

 

Employee Benefit Plans

 

50

SECTION 3.17

 

Environmental Matters

 

50

SECTION 3.18

 

Insurance

 

52

i

--------------------------------------------------------------------------------



Table of Contents
(continued)

 

 

 

 

 

 

 

 

 

Page

 

 

 

--------------------------------------------------------------------------------

SECTION 3.19

 

Security Documents

 

52

SECTION 3.20

 

[Intentionally Omitted]

 

54

SECTION 3.21

 

Anti-Terrorism Law

 

54

 

 

 

 

 

ARTICLE IV.

CONDITIONS TO CREDIT EXTENSIONS

 

54

SECTION 4.01

 

Conditions to Initial Credit Extension

 

54

SECTION 4.02

 

Conditions to All Credit Extensions

 

59

 

 

 

 

 

ARTICLE V.

AFFIRMATIVE COVENANTS

 

60

SECTION 5.01

 

Financial Statements, Reports, etc

 

60

SECTION 5.02

 

Litigation and Other Notices

 

63

SECTION 5.03

 

Existence; Businesses and Properties

 

63

SECTION 5.04

 

Insurance

 

64

SECTION 5.05

 

Obligations and Taxes

 

65

SECTION 5.06

 

Employee Benefits

 

65

SECTION 5.07

 

Maintaining Records; Access to Properties and Inspections

 

66

SECTION 5.08

 

Use of Proceeds

 

66

SECTION 5.09

 

Compliance with Environmental Laws; Environmental Reports

 

66

SECTION 5.10

 

Interest Rate Protection

 

66

SECTION 5.11

 

Additional Collateral; Additional Guarantors

 

66

SECTION 5.12

 

Security Interests; Further Assurances

 

68

SECTION 5.13

 

Information Regarding Collateral

 

68

 

 

 

 

 

ARTICLE VI.

NEGATIVE COVENANTS

 

69

SECTION 6.01

 

Indebtedness

 

69

SECTION 6.02

 

Liens

 

71

SECTION 6.03

 

Sale and Leaseback Transactions

 

73

SECTION 6.04

 

Investment, Loan and Advances

 

74

SECTION 6.05

 

Mergers, Consolidations, Sales of Assets and Acquisitions

 

75

SECTION 6.06

 

Dividends

 

77

SECTION 6.07

 

Transactions with Affiliates

 

78

SECTION 6.08

 

Financial Covenants

 

78

SECTION 6.09

 

Limitation on Modifications of Indebtedness; Modifications of Certificate of
Incorporation, or Other Constitutive Documents, By-laws and Certain Other
Agreements, etc.

 

79

SECTION 6.10

 

Limitation on Certain Restrictions on Subsidiaries

 

80

SECTION 6.11

 

Limitation on Issuance of Capital Stock

 

80

SECTION 6.12

 

Limitation on Creation of Subsidiaries

 

81

SECTION 6.13

 

Business

 

81

SECTION 6.14

 

Limitation on Accounting Changes

 

81

SECTION 6.15

 

Fiscal Year

 

81

SECTION 6.16

 

No Negative Pledges

 

81

SECTION 6.17

 

Lease Obligations

 

82

SECTION 6.18

 

Anti-Terrorism Law; Anti-Money Laundering

 

82

ii

--------------------------------------------------------------------------------



Table of Contents
(continued)

 

 

 

 

 

 

 

 

 

Page

 

 

 

--------------------------------------------------------------------------------

SECTION 6.19

 

Embargoed Person

 

82

 

 

 

 

 

ARTICLE VII.

GUARANTEE

 

82

SECTION 7.01

 

The Guarantee

 

82

SECTION 7.02

 

Obligations Unconditional

 

83

SECTION 7.03

 

Reinstatement

 

84

SECTION 7.04

 

Subrogation; Subordination

 

85

SECTION 7.05

 

Remedies

 

85

SECTION 7.06

 

Instrument for the Payment of Money

 

85

SECTION 7.07

 

Continuing Guarantee

 

86

SECTION 7.08

 

General Limitation on Guarantee Obligations

 

86

 

 

 

 

 

ARTICLE VIII.

EVENTS OF DEFAULT

 

86

SECTION 8.01

 

Events of Default

 

86

SECTION 8.02

 

Application of Proceeds

 

89

 

 

 

 

 

ARTICLE IX.

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

 

90

SECTION 9.01

 

Appointment and Authority

 

90

SECTION 9.02

 

Rights as a Lender

 

90

SECTION 9.03

 

Exculpatory Provisions

 

91

SECTION 9.04

 

Reliance by Agent

 

91

SECTION 9.05

 

Delegation of Duties

 

92

SECTION 9.06

 

Resignation of Agent

 

92

SECTION 9.07

 

Non-Reliance on Agent and Other Lenders

 

93

SECTION 9.08

 

No Other Duties, etc

 

93

SECTION 9.09

 

Indemnification

 

93

 

 

 

 

 

ARTICLE X.

MISCELLANEOUS

 

94

SECTION 10.01

 

Notices

 

94

SECTION 10.02

 

Waivers; Amendment

 

96

SECTION 10.03

 

Expenses; Indemnity; Damage Waiver

 

98

SECTION 10.04

 

Successors and Assigns

 

100

SECTION 10.05

 

Survival of Agreement

 

102

SECTION 10.06

 

Counterparts; Integration; Effectiveness; Electronic Execution

 

103

SECTION 10.07

 

Severability

 

103

SECTION 10.08

 

Right of Setoff

 

103

SECTION 10.09

 

Governing Law; Jurisdiction; Consent to Service of Process

 

103

SECTION 10.10

 

Waiver of Jury Trial

 

104

SECTION 10.11

 

Headings

 

104

SECTION 10.12

 

Confidentiality

 

104

SECTION 10.13

 

USA PATRIOT Act Notice

 

105

SECTION 10.14

 

Interest Rate Limitation

 

106

SECTION 10.15

 

Lender Addendum

 

106

SECTION 10.16

 

Amendment and Restatement

 

106

SECTION 10.17

 

Reaffirmation and Grant of Security Interests

 

106

iii

--------------------------------------------------------------------------------




 

 

 

 

 

 

ANNEXES

 

 

 

 

 

 

 

 

 

Annex I

 

Amortization Table

 

 

 

 

 

 

 

SCHEDULES

 

 

 

 

 

 

 

 

 

Schedule 1.01(a)

 

Mortgaged Real Property

 

 

Schedule 1.01(b)

 

Subsidiary Guarantors

 

 

Schedule 3.03

 

Governmental Approvals; Compliance with Laws

 

 

Schedule 3.05(b)

 

Real Property

 

 

Schedule 3.06(a)

 

Subsidiaries

 

 

Schedule 3.06(c)

 

Corporate Organizational Chart

 

 

Schedule 3.08(c)

 

Material Agreements

 

 

Schedule 3.17

 

Environmental Matters

 

 

Schedule 3.18

 

Insurance

 

 

Schedule 3.19(b)

 

Trademarks

 

 

Schedule 3.19(c)

 

Patents

 

 

Schedule 3.19(d)

 

Copyrights

 

 

Schedule 4.01(g)

 

Local Counsel

 

 

Schedule 4.01(n)

 

Landlord Access Agreements

 

 

Schedule 4.01(o)(iii)

 

Title Insurance Amounts

 

 

Schedule 6.01(b)

 

Existing Indebtedness

 

 

Schedule 6.02(c)

 

Existing Liens

 

 

Schedule 6.04(b)

 

Existing Investments

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-1

 

Form of Administrative Questionnaire

 

 

Exhibit A-2

 

Form of Compliance Certificate

 

 

Exhibit A-3

 

Form of Lender Addendum

 

 

Exhibit B

 

Form of Assignment and Acceptance

 

 

Exhibit C

 

Form of Borrowing Request

 

 

Exhibit D

 

Form of Interest Election Request

 

 

Exhibit E

 

Form of Joinder Agreement

 

 

Exhibit F

 

Form of Landlord Lien Waiver and Access Agreement

 

 

Exhibit G

 

Form of Mortgage

 

 

Exhibit H

 

Form of Term Note

 

 

Exhibit I-1

 

Form of Perfection Certificate

 

 

Exhibit I-2

 

Form of Perfection Certificate Supplement

 

 

Exhibit J

 

Form of Security Agreement

 

 

Exhibit K-1

 

Form of Opinion of Company Counsel

 

 

Exhibit K-2

 

Form of Opinion of Local Counsel

 

 

Exhibit L

 

Form of Intercompany Note

 

 

Exhibit M

 

Form of Solvency Certificate

 

 


--------------------------------------------------------------------------------



AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT

          This AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT (this
“Agreement”) dated as of April 20, 2007, among D 56, INC., a Minnesota
corporation (“D 56”), LENOX RETAIL, INC., a Minnesota corporation (“Lenox
Retail”), LENOX, INCORPORATED, a New Jersey corporation (“Lenox” and, together
with D 56, and Lenox Retail, “Borrowers” and each individually, a “Borrower”),
LENOX GROUP INC., a Delaware corporation (“Holdings”), the Subsidiary Guarantors
(such term and each other capitalized term used but not defined herein having
the meaning given to it in Article I), the Lenders, UBS SECURITIES LLC, as sole
arranger and syndication agent (in such respective capacities, “Arranger” and
“Syndication Agent”), UBS AG, STAMFORD BRANCH, as collateral agent and as
administrative agent for the Lenders and the Secured Parties (in such respective
capacities, “Collateral Agent” and “Administrative Agent”).

WITNESSETH:

          WHEREAS, Borrowers, the Revolving Lenders and the Administrative Agent
are parties to that certain Term Loan Credit Agreement, dated as of September 1,
2005, as amended by that certain First Amendment thereto, dated as of January
23, 2006, by that certain Second Amendment thereto, dated as of April 27, 2006,
and by that certain Waiver and Third Amendment thereto, dated as of February 9,
2007 (as such agreement may be further amended, modified or supplemented from
time to time, the “Existing Credit Agreement”);

          WHEREAS, the parties hereto wish to amend and restate the Existing
Credit Agreement in its entirety, to, among other things, provide for additional
term loans in an aggregate principal amount of $52,550,170.39 (the “New Term
Loans”), as and to the extent set forth herein;

          WHEREAS, the existing term loans outstanding immediately prior to the
Closing Date under the Existing Credit Agreement (the “Existing Term Loans”)
shall continue to be outstanding on the Closing Date as Continuing Term Loans or
Refinanced Term Loans hereunder, as set forth herein; and

          NOW, THEREFORE, the Lenders are willing to extend such credit to
Borrowers on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:

ARTICLE I.

DEFINITIONS

          SECTION 1.01 Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:

          “ABR”, when used in reference to any Term Loan or Term Borrowing, is
used when such Term Loan, or the Term Loans comprising such Term Borrowing, are
bearing interest at a rate determined by reference to the Alternate Base Rate.

          “ABR Term Borrowing” shall mean a Term Borrowing comprised of ABR Term
Loans.

--------------------------------------------------------------------------------



          “ABR Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

          “Accounting Changes” shall have meaning assigned to such term in
Section 1.04.

          “Accounts” shall mean all “accounts,” as such term is defined in the
UCC as in effect on the date hereof in the State of New York, in which such
Person now or hereafter has rights.

          “Acquisition Consideration” shall mean the purchase consideration for
any Permitted Acquisition and all other payments paid to or for the benefit of
the seller by Holdings, Borrowers or any of their Subsidiaries in exchange for,
or as part of, or in connection with, any Permitted Acquisition, whether paid in
cash or by exchange of Equity Interests or of assets or otherwise and whether
payable at or prior to the consummation of such Permitted Acquisition or
deferred for payment at any future time, whether or not any such future payment
is subject to the occurrence of any contingency, and includes any and all
payments representing the purchase price and any assumptions of Indebtedness,
“earn-outs” and other agreements to make any payment the amount of which is, or
the terms of payment of which are, in any respect subject to or contingent upon
the revenues, income, cash flow or profits (or the like) of any Person or
business; provided, that, if the amount of any consideration that is a portion
of Acquisition Consideration is contingent and is not otherwise stated or
determinable, Holdings, Borrowers or any of their Subsidiaries may use the
maximum reasonable anticipated amount of such consideration as of the date of
determination of the Acquisition Consideration for purposes of determining
compliance with clause (x) of the definition of Permitted Acquisition.

          “Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Term
Borrowing for any Interest Period, (a) an interest rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) determined by the
Administrative Agent to be equal to the LIBOR Rate for such Eurodollar Term
Borrowing in effect for such Interest Period divided by (b) 1 minus the
Statutory Reserves (if any) for such Eurodollar Term Borrowing for such Interest
Period.

          “Administrative Agent” shall have the meaning assigned to such term in
the preamble hereto and includes each other person appointed as the successor
pursuant to Article IX.

          “Administrative Agent Fees” shall have the meaning assigned to such
term in Section 2.05(b).

          “Administrative Questionnaire” shall mean an Administrative
Questionnaire in the form of Exhibit A-1, or such other form as may be supplied
from time to time by the Administrative Agent.

          “Affiliate” shall mean, when used with respect to a specified Person,
another Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the Person
specified; provided, however, that, for purposes of Section 6.07, the term
“Affiliate” shall also include any Person that directly or indirectly owns more
than 10% of any class of Equity Interests of the Person specified or that is an
executive officer or director of the Person specified.

2

--------------------------------------------------------------------------------



          “Agents” shall mean the Administrative Agent and the Collateral Agent;
and “Agent” shall mean any of them.

          “Agreement” shall have the meaning assigned to such term in the
preamble hereto.

          “Alternate Base Rate” shall mean, for any day, a rate per annum
(rounded upward, if necessary, to the nearest 1/100th of 1%) equal to the
greater of (a) the Base Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 0.50%. If the Administrative Agent
shall have determined (which determination shall be conclusive absent manifest
error) that it is unable to ascertain the Federal Funds Effective Rate for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) of the
preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Base
Rate or the Federal Funds Effective Rate shall be effective on the effective
date of such change in the Base Rate or the Federal Funds Effective Rate,
respectively.

          “Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.21.

          “Applicable Margin” shall mean, for any day, with respect to any ABR
Term Loan, 3.50%, and with respect to any Eurodollar Term Loan, 4.50%.

          “Approved Fund” shall mean any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.

          “Arranger” shall have the meaning assigned to such term in the
preamble hereto.

          “Asset Sale” shall mean (a) any conveyance, sale, lease, sublease,
assignment, transfer or other disposition (including by way of merger or
consolidation and including any sale and leaseback transaction) of any Property
(including stock of any Subsidiary of Holdings by the holder thereof) by
Holdings, Borrowers or any of their Subsidiaries to any Person other than
Borrowers or any Subsidiary Guarantor (excluding (i) Inventory sold in the
ordinary course of business, (ii) any sale or discount, in each case without
recourse, of accounts receivable arising in the ordinary course of business, but
only in connection with the compromise or collection thereof, (iii) disposals of
obsolete, uneconomical, negligible, worn out or surplus Property in the ordinary
course of business or (iv) sales of Cash Equivalents and marketable securities)
and (b) any issuance or sale by any Subsidiary of Holdings (other than
Borrowers) of its Equity Interests to any Person (other than to Borrowers or any
Subsidiary Guarantor).

          “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and an assignee, and accepted by the Administrative
Agent, in the form of Exhibit B, or such other form as shall be approved by the
Administrative Agent.

          “Attributable Indebtedness” shall mean, when used with respect to any
sale and leaseback transaction, as at the time of determination, the present
value (discounted at a rate equivalent to Borrowers’ then-current weighted
average cost of funds for borrowed money as at the time of determination,
compounded on a semi-annual basis) of the total obligations of the

3

--------------------------------------------------------------------------------



lessee for rental payments during the remaining term of the lease included in
any such sale and leaseback transaction.

          “Base Rate” shall mean, for any day, a rate per annum that is equal to
the corporate base rate of interest established by the Administrative Agent from
time to time; each change in the Base Rate shall be effective on the date such
change is announced as being effective. The corporate base rate is not
necessarily the lowest rate charged by the Administrative Agent to its
customers.

          “Board” shall mean the Board of Governors of the Federal Reserve
System of the United States.

          “Borrower” and “Borrowers” each shall have the meaning assigned to
such terms in the preamble hereto.

          “Borrowing Request” shall mean a request by a Borrower in accordance
with the terms of Section 2.03 and substantially in the form of Exhibit C, or
such other form as shall be approved by the Administrative Agent.

          “Business Day” shall mean any day other than a Saturday, Sunday or
other day on which banks in New York City are authorized or required by law to
close; provided, however, that when used in connection with a Eurodollar Term
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market.

          “Capital Expenditures” shall mean, with respect to any Person, for any
period, the aggregate amount of all expenditures by such Person and its
Subsidiaries during that period for fixed or capital assets that, in accordance
with GAAP, are or should be classified as capital expenditures in the
consolidated balance sheet of such Person and its Consolidated Subsidiaries.

          “Capital Lease Obligations” of any Person shall mean the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) Property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

          “Cash Equivalents” shall mean, as to any Person: (a) securities
issued, or directly, unconditionally and fully guaranteed or insured, by the
United States or any agency or instrumentality thereof (provided that the full
faith and credit of the United States is pledged in support thereof) having
maturities of not more than one year from the date of acquisition by such
Person; (b) securities issued, or directly, unconditionally and fully guaranteed
or insured, by any state of the United States of America or any political
subdivision of any such state or any public instrumentality thereof maturing
within one year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Ratings Group or Moody’s Investors Services, Inc.; (c) time
deposits and certificates of deposit or bankers’ acceptance of any Lender or any
commercial bank having, or which is the principal banking subsidiary of a bank
holding company organized under the laws of the United States, any state thereof
or the District of Columbia having, capital and surplus aggregating in

4

--------------------------------------------------------------------------------



excess of $500.0 million and a rating of “A” (or such other similar equivalent
rating) or higher by at least one nationally recognized statistical rating
organization (as defined in Rule 436 under the Securities Act) with maturities
of not more than one year from the date of acquisition by such Person; (d)
repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clause (a) above entered into with any bank
meeting the qualifications specified in clause (c) above, which repurchase
obligations are secured by a valid perfected security interest in the underlying
securities; (e) commercial paper issued by any Person incorporated in the United
States rated at least A-1 or the equivalent thereof by Standard & Poor’s Rating
Service or at least P-1 or the equivalent thereof by Moody’s Investors Service,
Inc., and in each case maturing not more than one year after the date of
acquisition by such Person; (f) investments in money market funds substantially
all of whose assets are comprised of securities of the types described in
clauses (a) through (e) above; (g) variable rate preferred securities issued by
issuers rated AA- or better by Standard & Poor’s Rating Service or Aa3 or better
by Moody’s Investors Service, Inc. and otherwise reasonably acceptable to the
Administrative Agent; and (h) demand deposit accounts maintained in the ordinary
course of business.

          “Casualty Event” shall mean, with respect to any Property (including
Real Property) of any Person, any loss of title with respect to such Property or
any loss of or damage to or destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, such Property for which such
Person or any of its Subsidiaries receives insurance proceeds or proceeds of a
condemnation award or other compensation. “Casualty Event” shall include but not
be limited to any taking of all or any part of any Real Property of any Person
or any part thereof, in or by condemnation or other eminent domain proceedings
pursuant to any law, or by reason of the temporary requisition of the use or
occupancy of all or any part of any Real Property of any Person or any part
thereof by any Governmental Authority, civil or military.

          “CERCLA” shall mean the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.

          A “Change in Control” shall be deemed to have occurred if: (a)
Holdings at any time ceases to own 100% of the capital stock of any Borrower;
(b) at any time a change of control occurs under and as defined in any
documentation relating to any Material Indebtedness; (c) any “Person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Exchange Act) is or
becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that for purposes of this clause such Person or group shall
be deemed to have “beneficial ownership” of all securities that any such Person
or group has the right to acquire, whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of Voting Stock
representing more than 25% of the voting power of the total outstanding Voting
Stock of Holdings; or (d) during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board of
Directors of Holdings (together with any new directors whose election to such
Board of Directors or whose nomination for election was approved by a vote of 66
2/3% of the directors of Holdings then still in office who were either directors
at the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of Holdings.

5

--------------------------------------------------------------------------------



          “Change in Law” shall mean (a) the adoption of any law, treaty, order,
rule or regulation after the date of this Agreement, (b) any change in any law,
treaty, order, rule or regulation or in the interpretation or application
thereof by any Governmental Authority after the date of this Agreement or
(c) compliance by any Lender (or for purposes of Section 2.12(b), by any lending
office of such Lender or by such Lender’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

          “Charges” shall have the meaning assigned to such term in
Section 10.14.

          “Closing Date” shall mean the date of the initial Credit Extension
hereunder.

          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.

          “Collateral” shall mean, collectively, all of the Security Agreement
Collateral, the Mortgaged Real Property and all other Property of whatever kind
and nature pledged as collateral under any Security Document.

          “Collateral Agent” shall have the meaning assigned to such term in the
preamble hereto.

          “Collateral Agent Fee” shall have the meaning ascribed to such term in
Section 2.05(b)(ii).

          “Commitment” shall mean, with respect to any Lender, such Lender’s
Term Loan Commitment.

          “Companies” shall mean Holdings and its Subsidiaries; and “Company”
shall mean any one of them.

          “Compliance Certificate” shall mean a certificate of a Financial
Officer substantially in the form of Exhibit A-2.

          “Consolidated Companies” shall mean Holdings and its Consolidated
Subsidiaries.

          “Consolidated Current Assets” shall mean, as at any date of
determination, the total assets of Holdings and its Consolidated Subsidiaries
which may properly be classified as current assets on a consolidated balance
sheet of Holdings and its Consolidated Subsidiaries in accordance with GAAP.

          “Consolidated Current Liabilities” shall mean, as at any date of
determination, the total liabilities of Holdings and its Consolidated
Subsidiaries which may properly be classified as current liabilities (other than
the current portion of any Term Loans) on a consolidated balance sheet of
Holdings and its Consolidated Subsidiaries in accordance with GAAP.

          “Consolidated EBITDA” shall mean, for any period, Consolidated Net
Income for such period, adjusted, in each case only to the extent (and in the
same proportion) deducted or excluded in determining such Consolidated Net
Income (and with respect to the portion of Consolidated Net Income attributable
to any Subsidiary of Holdings only if a corresponding

6

--------------------------------------------------------------------------------



amount would be permitted at the date of determination to be distributed to
Holdings by such Subsidiary without prior approval (or with prior approval that
has already been obtained), pursuant to the terms of its organizational
documents and all agreements, instruments, judgments, decrees, orders, statutes,
rules and regulations applicable to such Subsidiary or its stockholders), by (x)
adding thereto, to the extent that such items decreased Consolidated Net Income
for such period:

          (i) the amount of Consolidated Interest Expense,

          (ii) provision for taxes based on income taxes (including without
duplication, and to the extent included in GAAP, any foreign withholding taxes,
single business or unitary taxes or other similar state taxes) and including
franchise taxes,

          (iii) amortization expense,

          (iv) depreciation expense,

          (v) all other non-cash items (excluding the write-down of inventory or
accounts receivable and any non-cash charge that results in an accrual or a
reserve for cash charges in any future period),

          (vi) severance payments, severance related benefits, retention bonuses
and related costs paid to employees,

          (vii) fines, settlements, judgments, and legal fees associated with
any legal proceeding outside the ordinary course of business,

          (viii) expenses incurred in connection with facility consolidations,
closings and relocations, and

          (ix) professional fees paid to Carl Marks Advisory Group, Berenson &
Company, LLC and other professionals related to the Transactions, restructuring
and extraordinary corporate governance matters;

and (y) subtracting the aggregate amount of all non-cash items (excluding
pension-related income, if any, up to $4.0 million in any 12-month period),
determined on a consolidated basis, to the extent such items increased
Consolidated Net Income for such period.

          With respect to the preceding clauses (x)(vi) through (x)(ix), (A) not
more than $20.0 million in the aggregate for all such items shall be permitted
to be included in the calculation of Consolidated EBITDA in the year 2007 or in
any 12-month period that includes any months from the year 2007, and (B) not
more than $4.0 million in the aggregate for all such items shall be permitted to
be included in the calculation of Consolidated EBITDA in the year 2008 or any
year thereafter or any 12-month period that does not include any months from the
year 2007.

          Consolidated EBITDA shall be calculated on a Pro Forma Basis to give
effect to any Permitted Acquisition and Asset Sales consummated during the
fiscal period of Holdings ended on the Test Period thereof as if each such
Permitted Acquisition had been effected on the first

7

--------------------------------------------------------------------------------



day of such period and as if each such Asset Sale had been consummated on the
day prior to the first day of such period.

          Notwithstanding the foregoing, to the extent that results from any of
the months set forth below are included in any applicable test period,
“Consolidated EBITDA” for such months shall be deemed equal to the amounts set
forth below:

 

 

 

 

 

March 2006

 

 $

3,213,787

 

April 2006

 

($

3,129,172

)

May 2006

 

 $

1,300,756

 

June 2006

 

 $

4,410,008

 

July 2006

 

 $

467,612

 

August 2006

 

 $

3,692,761

 

September 2006

 

 $

15,056,999

 

October 2006

 

 $

6,878,977

 

November 2006

 

 $

6,598,818

 

December 2006

 

 $

7,527,617

 

January 2007

 

($

7,238,967

)

February 2007

 

($

6,456,569

)

                    “Consolidated Fixed Charge Coverage Ratio” shall mean, for
any Test Period, the ratio of (a) Consolidated EBITDA for such Test Period to
(b) Consolidated Fixed Charges for such Test Period.

                    “Consolidated Fixed Charges” shall mean, for any period, the
sum, without duplication, of

                    (a) Consolidated Interest Expense for such period;

                    (b) the aggregate amount of Capital Expenditures for such
period;

                    (c) all cash payments in respect of income taxes made during
such period (net of any cash refund in respect of income taxes actually received
during such period);

                    (d) the principal amount of all scheduled amortization
payments on all Indebtedness (including the principal component of all Capital
Lease Obligations) of Holdings and its Subsidiaries for such period (as
determined on the first day of the respective period);

                    (e) the product of (i) all dividend payments on any series
of Disqualified Capital Stock of Holdings or any of its Subsidiaries (other than
dividend payments to Borrowers or any of their Subsidiaries) multiplied by
(ii) a fraction, the numerator of which is one and the denominator of which is
one minus the then current combined federal, state and local statutory tax rate
of Holdings and its Subsidiaries, expressed as a decimal; and

                    (f) the product of (i) all cash dividend payments on any
Preferred Stock (other than Disqualified Capital Stock) of Holdings or any of
its Subsidiaries (other than dividend payments to Borrowers or any of their
Subsidiaries) multiplied by (ii) a fraction, the numerator of

8

--------------------------------------------------------------------------------



which is one and the denominator of which is one minus the then current combined
federal, state and local statutory tax rate of Holdings and its Subsidiaries,
expressed as a decimal.

          “Consolidated Indebtedness” shall mean, as at any date of
determination, without duplication, the aggregate amount of all Indebtedness
(but including in any event the then outstanding principal amount of all Loans,
all Capital Lease Obligations and all letter of credit exposure) of Holdings and
its Consolidated Subsidiaries on a consolidated basis as determined in
accordance with GAAP.

          “Consolidated Interest Expense” shall mean, for any period, without
duplication, the total consolidated interest expense of Holdings and its
Consolidated Subsidiaries for such period (calculated without regard to any
limitations on the payment thereof and including commitment fees, letter of
credit fees and net amounts payable under Hedging Agreements) determined in
accordance with GAAP (but excluding amortization of debt discount and deferred
financing costs, capitalized interest and interest paid in kind) plus, without
duplication, (a) the portion of Capital Lease Obligations of Holdings and its
Consolidated Subsidiaries representing the interest factor for such period, (b)
imputed interest on Attributable Indebtedness, (c) cash contributions to any
employee stock ownership plan or similar trust to the extent such contributions
are used by such plan or trust to pay interest or fees to any Person (other than
Holdings or a Wholly Owned Subsidiary) in connection with Indebtedness incurred
by such plan or trust, (d) all interest paid or payable with respect to
discontinued operations, (e) the product of (i) all dividend payments on any
series of any Preferred Stock, if any, of any Subsidiary of Holdings (other than
any Preferred Stock, if any, held by Holdings or a Wholly Owned Subsidiary),
multiplied by (ii) a fraction, the numerator of which is one and the denominator
of which is one minus the then current combined federal, state and local
statutory tax rate of Holdings and its Subsidiaries, expressed as a decimal and
(f) all interest on any Indebtedness of the type described in clause (f) or (k)
of the definition of “Indebtedness” with respect to Holdings or any of its
Subsidiaries. Notwithstanding the foregoing, to the extent that results from any
of the months set forth below are included in any applicable test period,
“Consolidated Interest Expense” for such months shall be deemed equal to the
amounts set forth below:

 

 

 

 

 

March 2006

 

$

1,028,090

 

April 2006

 

$

949,008

 

May 2006

 

$

1,083,223

 

June 2006

 

$

1,445,920

 

July 2006

 

$

1,219,829

 

August 2006

 

$

1,335,159

 

September 2006

 

$

1,753,210

 

October 2006

 

$

1,511,891

 

November 2006

 

$

1,464,617

 

December 2006

 

$

1,417,696

 

January 2007

 

$

620,377

 

February 2007

 

$

734,815

 

          “Consolidated Net Income” shall mean, for any period, the consolidated
net income of Holdings and its Consolidated Subsidiaries determined in
accordance with GAAP, but excluding in any event (a) after-tax extraordinary
gains or extraordinary losses; (b) after-tax gains or losses

9

--------------------------------------------------------------------------------



realized from (i) the acquisition of any securities, or the extinguishment or
conversion of any Indebtedness or Equity Interest, of Holdings or any of its
Subsidiaries or (ii) any sales of assets (other than Inventory in the ordinary
course of business); (c) net earnings or loss of any other Person (other than a
Subsidiary of Holdings) in which Holdings or any Consolidated Subsidiary has an
ownership interest, except (in the case of any such net earnings) to the extent
such net earnings shall have actually been received by Holdings or such
Consolidated Subsidiary (subject to the limitation in clause (d) below) in the
form of cash dividends or distributions; (d) the net income of any Consolidated
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Consolidated Subsidiary of its net income is not at the
time of determination permitted without approval under applicable law or
regulation or under such Consolidated Subsidiary’s organizational documents or
any agreement or instrument applicable to such Consolidated Subsidiary or its
stockholders; (e) gains or losses from the cumulative effect of any change in
accounting principles; (f) earnings resulting from any reappraisal, revaluation
or write-up of assets; and (g) the income (or loss) of any Person accrued prior
to the date it becomes a Subsidiary of Holdings or any Consolidated Subsidiary
or is merged into or consolidated with Holdings or any Consolidated Subsidiary
or that Person’s assets are acquired by Holdings or such Consolidated
Subsidiary.

          “Consolidated Subsidiary” shall mean, as to any Person, all
Subsidiaries of such Person which are consolidated with such Person for
financial reporting purposes in accordance with GAAP.

          “Contested Collateral Lien Conditions” shall mean, with respect to any
Permitted Lien of the type described in paragraphs (a), (b) and (f) of Section
6.02, the following conditions:

 

 

 

          (a) the applicable Loan Party shall be contesting such Lien in good
faith;

 

 

 

          (b) to the extent such Lien is in an amount in excess of $100,000, in
the aggregate with all other such Liens, the Administrative Agent shall have
established a Reserve (to the extent of such Lien on Accounts or Inventory) with
respect thereto or obtained a bond in an amount sufficient to pay and discharge
such Lien and the Administrative Agent’s reasonable estimate of all interest and
penalties related thereto; and

 

 

 

          (c) such Lien shall in all respects be subject and subordinate in
priority to the Lien and security interest created and evidenced by the Security
Documents, except if and to the extent that the law or regulation creating,
permitting or authorizing such Lien provides that such Lien is or must be
superior to the Lien and security interest created and evidenced by the Security
Documents.

          “Contingent Obligation” shall mean, as to any Person, any obligation,
agreement, understanding or arrangement of such Person guaranteeing or intended
to guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (a) to purchase any such primary obligation
or any Property constituting direct or indirect security therefor; (b) to
advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain

10

--------------------------------------------------------------------------------



working capital or equity capital of the primary obligor or to maintain the net
worth or solvency of the primary obligor; (c) to purchase Property, securities
or services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation; (d) with respect to bankers’ acceptances and letters of credit,
until a reimbursement obligation arises; or (e) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term “Contingent Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or any product warranties for deposit or collection in the ordinary
course of business. The amount of any Contingent Obligation shall be deemed to
be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made (or, if less,
the maximum amount of such primary obligation for which such Person may be
liable, whether severally or jointly, pursuant to the terms of the instrument
evidencing such Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.

          “Continuing Term Loan” shall have the meaning provided in Section
2.01.

          “Continuing Term Loan Commitment” shall have the meaning provided in
Section 2.01. The sum of the aggregate amount of the Lenders’ Continuing Term
Loan Commitments on the Closing Date and the aggregate amount of the Lenders’
Refinanced Term Loan Commitments on the Closing Date shall be equal to
$47,449,829.61, which represents the aggregate principal amount of the Existing
Term Loans outstanding immediately prior to the Closing Date.

          “Control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise, and the terms “Controlling” and “Controlled” shall have meanings
correlative thereto.

          “Credit Extension” shall mean the making of a Term Loan by a Lender.

          “D 56” shall have the meaning assigned to such term in the preamble
hereto.

          “Debt Issuance” shall mean the incurrence by Holdings, a Borrower or
any of their Subsidiaries of any Indebtedness after the Closing Date (other than
as permitted by Section 6.01).

          “Default” shall mean any event, occurrence or condition which is, or
upon notice, lapse of time or both would constitute, an Event of Default.

          “Deposit Account Control Agreement” shall have the meaning assigned to
such term in the Security Agreement.

          “Disqualified Capital Stock” shall mean any Equity Interest which, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable), or upon the happening of any event, (a) matures
(excluding any maturity as the result of an optional redemption by the issuer
thereof) or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, in whole or in
part,

11

--------------------------------------------------------------------------------



on or prior to the first anniversary of the Term Loan Maturity Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interests referred to in (a)
above, in each case at any time prior to the first anniversary of the Term Loan
Maturity Date, or (c) contains any repurchase obligation which may come into
effect prior to payment in full of all Obligations.

          “Dividend” with respect to any Person shall mean that such Person has
declared or paid a dividend or returned any equity capital to its stockholders
or authorized or made any other distribution, payment or delivery of Property
(other than common stock of such Person) or cash to its stockholders as such, or
redeemed, retired, purchased or otherwise acquired, directly or indirectly, for
a consideration any shares of any class of its capital stock outstanding (or any
options or warrants issued by such Person with respect to its capital stock), or
set aside any funds for any of the foregoing purposes, or shall have permitted
any of its Subsidiaries to purchase or otherwise acquire for a consideration any
shares of any class of the capital stock of such Person outstanding (or any
options or warrants issued by such Person with respect to its capital stock).
Without limiting the foregoing, “Dividends” with respect to any Person shall
also include all payments made or required to be made by such Person with
respect to any stock appreciation rights, plans, equity incentive or achievement
plans or any similar plans or setting aside of any funds for the foregoing
purposes.

          “dollars” or “$” shall mean lawful money of the United States.

          “Eligible Assignee” shall mean (i) any Lender, (ii) an Affiliate of
any Lender, (iii) an Approved Fund and (iv) any other person approved by the
Administrative Agent (such approval not to be unreasonably withheld or delayed);
provided that “Eligible Assignee” shall not include Borrowers or any of their
Affiliates or Subsidiaries or any natural person.

          “Embargoed Person” shall have the meaning assigned to such term in
Section 6.19.

          “Environment” shall mean ambient air, surface water and groundwater
(including, without limitation, potable water, navigable water and wetlands),
the land surface or subsurface strata, natural resources, the workplace or as
otherwise defined in any Environmental Law.

          “Environmental Claim” shall mean any claim, notice, demand, order,
action, suit, proceeding or other communication in each case alleging liability
for investigation, remediation, removal, cleanup, response, corrective action,
damages to natural resources, personal injury, Property damage, fines, penalties
or other costs resulting from, related to or arising out of (i) the presence,
Release or threatened Release in or into the Environment of Hazardous Material
at any location or (ii) any violation of Environmental Law, and shall include,
without limitation, any claim seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from, related to or
arising out of the presence, Release or threatened Release of Hazardous Material
or alleged injury or threat of injury to health, safety, the Environment.

          “Environmental Law” shall mean any and all applicable present and
future treaties, laws, statutes, ordinances, regulations, rules, decrees,
orders, judgments, consent orders, consent decrees or other binding
requirements, and the common law, relating to protection of public

12

--------------------------------------------------------------------------------



health or the Environment, the Release or threatened Release of Hazardous
Material, natural resources or natural resource damages, or occupational safety
or health.

          “Environmental Permit” shall mean any permit, license, approval,
consent or other authorization required by or from a Governmental Authority
under Environmental Law.

          “Equity Interest” shall mean, with respect to any Person, any and all
shares, interests, participations or other equivalents, including membership
interests (however designated, whether voting or non-voting), of equity of such
Person, including, if such Person is a partnership, partnership interests
(whether general or limited) and any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, such partnership, whether outstanding on the date
hereof or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.

          “Equity Issuance” shall mean, without duplication, any issuance or
sale by Holdings or a Borrower (other than to Holdings) after the Closing Date
of (a) any Equity Interests (including any Equity Interests issued upon exercise
of any warrant or option) or any warrants or options to purchase Equity
Interests or (b) any other security or instrument representing an Equity
Interest (or the right to obtain any Equity Interest) in the issuing or selling
Person; provided, however, that an Equity Issuance shall not include any such
sale or issuance by Holdings of not more than an aggregate amount of 5.0% of the
shares of its capital stock (including capital stock issued upon exercise of any
warrant or option or warrants or options to purchase its capital stock but
excluding Disqualified Capital Stock), in each case, to directors, officers or
employees of any Company.

          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as the same may be amended from time to time.

          “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with a Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code, or solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

          “ERISA Event” shall mean (a) any “reportable event,” as such term is
defined in Section 4043(c) of ERISA or the regulations issued thereunder, with
respect to a Plan (other than an event for which the 30-day notice period is
waived by regulation); (b) the existence with respect to any Plan of an
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived, the failure to make by its due
date a required installment under Section 412(m) of the Code with respect to any
Plan or the failure to make any required contribution to a Multiemployer Plan;
(c) the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (d) the incurrence by any Company or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by any Company or any of its ERISA Affiliates from the
PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan, or
the occurrence of any event or condition which could reasonably be expected to
constitute grounds under ERISA for the termination of, or the

13

--------------------------------------------------------------------------------



appointment of a trustee to administer, any Plan; (f) the incurrence by any
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal from any Plan or Multiemployer Plan; (g) the receipt by any Company
or its ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; (h) the
making of any amendment to any Plan which could result in the imposition of a
lien or the posting of a bond or other security; and (i) the occurrence of a
nonexempt prohibited transaction (within the meaning of Section 4975 of the Code
or Section 406 of ERISA) which could result in liability to any Company.

          “Eurodollar Term Borrowing” shall mean a Term Borrowing comprised of
Eurodollar Term Loans.

          “Eurodollar Term Loan” shall mean any Term Loan bearing interest at a
rate determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.

          “Event of Default” shall have the meaning assigned to such term in
Section 8.01.

          “Excess Amount” shall have the meaning assigned to such term in
Section 2.10(g).

          “Excess Cash Flow” shall mean, for any fiscal year of Holdings, the
sum, without duplication, of:

 

 

 

          (a) Consolidated EBITDA for such fiscal year, minus

 

 

 

          (b) the amounts described in subclauses (x)(vi) through (x)(ix) of the
definition of Consolidated EBITDA, subject to the limitations set forth in such
definition, plus

 

 

 

          (c) cash gains excluded from Consolidated Net Income, plus

 

 

 

          (d) reductions to non-cash working capital of Holdings and its
Consolidated Subsidiaries for such fiscal year (i.e., the decrease, if any, in
Consolidated Current Assets minus cash and Cash Equivalents minus Consolidated
Current Liabilities from the beginning to the end of such fiscal year), minus

 

 

 

          (e) the amount of any cash income taxes paid or payable by Borrower
and its consolidated Subsidiaries with respect to such fiscal year, net of any
cash tax refunds received or receivable by Borrower or any of its Subsidiaries
in such fiscal year, minus

 

 

 

          (f) cash interest paid by Holdings and its Consolidated Subsidiaries
during such fiscal year, minus

 

 

 

          (g) Capital Expenditures made in cash in accordance with Section
6.08(b) during such fiscal year, to the extent funded from internally generated
funds, minus

14

--------------------------------------------------------------------------------



 

 

 

          (h) permanent repayments and prepayments of Indebtedness made by
Holdings and its Consolidated Subsidiaries during such fiscal year, but only to
the extent such repayments do not occur in connection with a refinancing of all
or any portion of the Term Loans, minus

 

 

 

          (i) extraordinary cash losses from the sale of assets during such
fiscal year and not included in Consolidated Net Income, minus

 

 

 

          (j) additions to noncash working capital for such fiscal year (i.e.,
the increase, if any, in Consolidated Current Assets minus cash and Cash
Equivalents minus Consolidated Current Liabilities from the beginning to the end
of such fiscal year), minus

 

 

 

          (k) cash pension contributions in an amount not to exceed $7.5 million
for the fiscal year ending on or about December 31, 2007 and $3.0 million for
any fiscal year thereafter;

provided that, to the extent otherwise included therein, the Net Cash Proceeds
of Asset Sales and Casualty Events shall be excluded from the calculation of
Excess Cash Flow.

          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

          “Excluded Taxes” shall mean, with respect to the Administrative Agent,
any Lender or any other recipient of any payment to be made by or on account of
any obligation of Borrowers hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States, or by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, and (b) in the case of a Foreign Lender (other than an
assignee pursuant to a request by a Borrower under Section 2.16), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 2.15(e), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from such Borrower with
respect to such withholding tax pursuant to Section 2.15(a) (it being understood
and agreed, for the avoidance of doubt, that any withholding tax imposed on a
Foreign Lender as a result of a Change in Law or regulation or interpretation
thereof occurring after the time such Foreign Lender became a party to this
Agreement shall not be an Excluded Tax).

          “Executive Order” shall have the meaning assigned to such term in
Section 3.21.

          “Existing Credit Agreement” shall have the meaning assigned to such
term in the Recitals hereto.

          “Existing Term Loans” shall have the meaning assigned to such term in
the Recitals hereto.

          “Federal Funds Effective Rate” shall mean, for any day, the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System

15

--------------------------------------------------------------------------------



arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day for such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

          “Fee Letter” shall mean the confidential Fee Letter, dated March 23,
2007, among Holdings, UBS Loan Finance LLC and UBS Securities LLC.

          “Fees” shall mean the Administrative Agent Fees and the Collateral
Agent Fees.

          “Financial Officer” of any Person shall mean the Chief Financial
Officer, principal accounting officer, Treasurer or Controller of such Person.

          “FIRREA” shall mean the Federal Institutions Reform, Recovery and
Enforcement Act of 1989.

          “Foreign Lender” shall mean any Lender that is not, for United States
federal income tax purposes, (i) a citizen or resident of the United States,
(ii) a corporation or entity treated as a corporation created or organized in or
under the laws of the United States, or any political subdivision thereof, (iii)
an estate the income of which is subject to U.S. federal income taxation
regardless of its source or (iv) a trust if a court within the United States is
able to exercise primary supervision over the administration of such trust and
one or more United States Persons have the authority to control all substantial
decisions of such trust.

          “Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by any Company with
respect to employees employed outside the United States.

          “Foreign Subsidiary” shall mean a Subsidiary that is organized under
the laws of a jurisdiction other than the United States or any state thereof or
the District of Columbia.

          “Fund” shall mean any person that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

          “GAAP” shall mean generally accepted accounting principles in the
United States applied on a consistent basis.

          “Governmental Authority” shall mean any federal, state, local or
foreign court, central bank or governmental agency, authority, instrumentality
or regulatory body.

          “Governmental Real Property Disclosure Requirements” shall mean any
Requirement of Law of any Governmental Authority requiring notification of the
buyer, lessee, mortgagee, assignee or other transferee of any Real Property,
facility, establishment or business, or notification, registration or filing to
or with any Governmental Authority, in connection with the sale, lease,
mortgage, assignment or other transfer (including, without limitation, any
transfer of control) of any Real Property, facility, establishment or business,
of the actual or threatened presence or Release in or into the Environment, or
the use, disposal or handling of Hazardous

16

--------------------------------------------------------------------------------



Material on, at, under or near the Real Property, facility, establishment or
business to be sold, leased, mortgaged, assigned or transferred.

          “Guaranteed Obligations” shall have the meaning assigned to such term
in Section 7.01.

          “Guarantees” shall mean the guarantees issued pursuant to Article VII
by Holdings and the Subsidiary Guarantors.

          “Guarantors” shall mean Holdings and the Subsidiary Guarantors.

          “Hazardous Materials” shall mean the following: hazardous substances;
hazardous wastes; polychlorinated biphenyls (“PCBs”) or any substance or
compound containing PCBs; asbestos or any asbestos-containing materials in any
form or condition; radon or any other radioactive materials including any
source, special nuclear or by-product material; petroleum, crude oil or any
fraction thereof; and any other pollutant or contaminant or hazardous, toxic or
dangerous chemicals, wastes, materials, compounds, constituents or substances,
as all such terms are used in their broadest sense and defined by or under any
Environmental Laws.

          “Hedging Agreement” shall mean any interest rate protection agreement,
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement,
entered into for the purpose of hedging a Borrower’s exposure to interest or
exchange rates, loan credit exchange, security or currency valuations or
commodity prices and not for speculative purposes.

          “Holdings” shall have the meaning assigned to such term in the
preamble hereto.

          “Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or advances; (b) all obligations
of such Person evidenced by bonds, debentures, notes or similar instruments; (c)
all obligations of such Person upon which interest charges are customarily paid
or accrued; (d) all obligations of such Person under conditional sale or other
title retention agreements relating to Property purchased by such Person; (e)
all obligations of such Person issued or assumed as the deferred purchase price
of Property or services (excluding trade accounts payable and accrued
obligations incurred in the ordinary course of business on normal trade terms
and not overdue by more than 90 days); (f) all Indebtedness of others secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on Property owned or acquired by such
Person, whether or not the obligations secured thereby have been assumed; (g)
all Capital Lease Obligations, Purchase Money Obligations and synthetic lease
obligations of such Person; (h) all obligations of such Person in respect of
Hedging Agreements to the extent required to be reflected on a balance sheet of
such Person; (i) all Attributable Indebtedness of such Person; (j) all
obligations for the reimbursement of any obligor in respect of letters of
credit, letters of guaranty, bankers’ acceptances and similar credit
transactions; and (k) all Contingent Obligations of such Person in respect of
Indebtedness or obligations of others of the kinds referred to in clauses (a)
through (j) above. The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other

17

--------------------------------------------------------------------------------



relationship with such entity, except to the extent that terms of such
Indebtedness provide that such Person is liable therefor.

          “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

          “Indemnitee” shall have the meaning assigned to such term in
Section 10.03(b).

          “Information” shall have the meaning assigned to such term in
Section 10.12.

          “Intellectual Property” shall have the meaning assigned to such term
in Section 3.05(c).

          “Intercreditor Agreement” shall mean that certain Intercreditor
Agreement dated April 20, 2007, by and between Holdings, Borrowers, Guarantors,
the Administrative Agent and the Revolving Credit Agent.

          “Interest Election Request” shall mean a request by a Borrower to
convert or continue a Term Borrowing in accordance with Section 2.08(b),
substantially in the form of Exhibit D.

          “Interest Payment Date” shall mean (a) with respect to any ABR Term
Loan, the last day of each March, June, September and December to occur during
the period that such Term Loan is outstanding and the Term Loan Maturity Date
and (b) with respect to any Eurodollar Term Loan, the last day of the Interest
Period applicable to the Term Borrowing of which such Term Loan is a part and,
in the case of a Eurodollar Term Loan with an Interest Period of more than three
months duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period.

          “Interest Period” shall mean, with respect to any Eurodollar Term
Borrowing, the period commencing on the date of such Term Borrowing and ending
on the numerically corresponding day in the calendar month that is one, two,
three or six months thereafter, as a Borrower may elect; provided that (a) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Term Borrowing initially shall be the date on which such Term Borrowing is
made and thereafter shall be the effective date of the most recent conversion or
continuation of such Term Borrowing; provided, however, that an Interest Period
shall be limited to seven days to the extent required under Section 2.03(d).

          “Investments” shall have the meaning assigned to such term in
Section 6.04.

          “Joinder Agreement” shall mean that certain joinder agreement
substantially in the form of Exhibit E.

          “Landlord Lien Waiver and Access Agreement” shall mean the Landlord
Lien Waiver and Access Agreement, substantially in the form of Exhibit F, or
such other landlord lien waiver

18

--------------------------------------------------------------------------------



and access agreement reasonably satisfactory in form and substance to the
Administrative Agent and the Collateral Agent.

          “Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, access
agreements and any other agreements of a similar nature (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.

          “Lender Addendum” shall mean (i) with respect to any Lender on the
Closing Date that was a Lender under the Existing Credit Agreement, the Lender
Addendum previously executed and delivered by such Lender under the Existing
Credit Agreement and (ii) with respect to any Lender on the Closing Date that
was not a Lender under the Existing Credit Agreement, a lender addendum in the
form of Exhibit A-3¸ to be executed and delivered by such Lender on the Closing
Date as provided in Section 10.15.

          “Lender Consent Letters” shall mean the consent letters of the Term
Loan Lenders (as defined in the Existing Credit Agreement) authorizing the
amendment and restatement of the Existing Credit Agreement (as evidenced by this
Agreement).

          “Lender Hedging Agreement” shall mean any Hedging Agreement between a
Borrower and any Person (or affiliate of such Person) that was a Lender or an
Affiliate of such lender at the time it entered into such Hedging Agreement
whether or not such Person has ceased to be a Lender under this Agreement.

          “Lenders” shall mean (a) the financial institutions that have become a
party hereto pursuant to a Lender Addendum (other than any such financial
institution that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any financial institution that has become a party hereto
pursuant to an Assignment and Acceptance.

          “Lenox” shall have the meaning assigned to such term in the preamble
hereto.

          “Leverage Ratio” shall mean, at any date of determination, the ratio
of Consolidated Indebtedness (but specifically excluding the guaranties
referenced in Section 6.01(k)) on such date to Consolidated EBITDA for the Test
Period then most recently ended.

          “LIBOR Rate” shall mean, with respect to any Eurodollar Term Borrowing
for any Interest Period, the rate per annum determined by the Administrative
Agent to be the arithmetic mean (rounded to the nearest 1/100th of 1%) of the
offered rates for deposits in dollars with a term comparable to such Interest
Period that appears on the Telerate British Bankers Assoc. Interest Settlement
Rates Page (as defined below) at approximately 11:00 a.m., London, England time,
on the second full Business Day preceding the first day of such Interest Period;
provided, however, that (i) if no comparable term for an Interest Period is
available, the LIBOR Rate shall be determined using the weighted average of the
offered rates for the two terms most nearly corresponding to such Interest
Period and (ii) if there shall at any time no longer exist a Telerate British
Bankers Assoc. Interest Settlement Rates Page, “LIBOR Rate” shall mean, with
respect to each day during each Interest Period pertaining to Eurodollar Term
Borrowings comprising part

19

--------------------------------------------------------------------------------



of the same Term Borrowing, the rate per annum equal to the rate at which the
Administrative Agent is offered deposits in dollars at approximately 11:00 a.m.,
London, England time, two Business Days prior to the first day of such Interest
Period in the London interbank market for delivery on the first day of such
Interest Period for the number of days comprised therein and in an amount
comparable to its portion of the amount of such Eurodollar Term Borrowing to be
outstanding during such Interest Period. “Telerate British Bankers Assoc.
Interest Settlement Rates Page” shall mean the display designated as Page 3750
on the Telerate System Incorporated Service (or such other page as may replace
such page on such service for the purpose of displaying the rates at which
dollar deposits are offered by leading banks in the London interbank deposit
market).

          “Lien” shall mean, with respect to any Property, (a) any mortgage,
deed of trust, lien, pledge, encumbrance, claim, charge, assignment,
hypothecation, security interest or encumbrance of any kind, any other type of
preferential arrangement in respect of such Property or any filing of any
financing statement under the UCC or any other similar notice of Lien under any
similar notice or recording statute of any Governmental Authority, including any
easement, right-of-way or other encumbrance on title to Real Property, in each
of the foregoing cases whether voluntary or imposed by law, and any agreement to
give any of the foregoing; (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such Property; and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

          “Loan Documents” shall mean this Agreement, the Notes (if any), the
Security Documents, the Fee Letter (except for the provisions thereof governing
payment of fees to the Revolving Credit Agents), the Intercreditor Agreement and
each Lender Hedging Agreement.

          “Loan Parties” shall mean Holdings, Borrowers and the Subsidiary
Guarantors.

          “Margin Stock” shall have the meaning assigned to such term in
Regulation U.

          “Material Adverse Effect” shall mean (a) a material adverse effect on
the business, Property, results of operations, prospects or condition, financial
or otherwise, or material agreements of Borrowers and their Subsidiaries, taken
as a whole; (b) material impairment of the ability of the Loan Parties to fully
and timely perform any of their obligations under any Loan Document;
(c) material impairment of the rights of or benefits or remedies available to
the Lenders, the Administrative Agent or the Collateral Agent under any Loan
Document; or (d) a material adverse effect on the Collateral or the Liens in
favor of the Administrative Agent (for its benefit and for the benefit of the
other Secured Parties) on the Collateral or the priority of such Liens.

          “Material Indebtedness” shall mean (a) the Revolving Credit
Indebtedness and (b) any other Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any Loan Party
evidencing an aggregate outstanding principal amount exceeding $3.0 million. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of such Loan Party in respect of any Hedging Agreement at any time
shall be the

20

--------------------------------------------------------------------------------



maximum aggregate amount (giving effect to any netting agreements) that such
Loan Party would be required to pay if such Hedging Agreement were terminated at
such time.

          “Maximum Rate” shall have the meaning assigned to such term in
Section 10.14.

          “Mortgage” shall mean an agreement, including, but not limited to, a
mortgage, deed of trust or any other document, creating and evidencing a Lien on
a Mortgaged Real Property, which shall be in substantially in the form of
Exhibit G, with such schedules and including such provisions as shall be
necessary to conform such document to applicable local law or as shall be
customary under applicable local law.

          “Mortgaged Real Property” shall mean (a) each Real Property identified
on Schedule 1.01(a) hereto and (b) each Real Property, if any, which shall be
subject to a Mortgage delivered after the Closing Date pursuant to Section
5.11(c).

          “Multiemployer Plan” shall mean a multiemployer plan within the
meaning of Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company
or any ERISA Affiliate is then making or accruing an obligation to make
contributions; (b) to which any Company or any ERISA Affiliate has within the
preceding five plan years made contributions; or (c) with respect to which any
Company could incur liability.

          “Net Cash Proceeds” shall mean:

          (a) with respect to any Asset Sale, the cash proceeds received by any
Loan Party (including cash proceeds subsequently received (as and when received
by any Loan Party) in respect of noncash consideration initially received) net
of (i) selling expenses (including reasonable brokers’ fees or commissions,
legal, accounting and other professional and transactional fees, transfer and
similar taxes and the Loan Parties’ good faith estimate of income taxes paid or
payable in connection with such sale); (ii) amounts provided as a reserve, in
accordance with GAAP, against any liabilities under any indemnification
obligations associated with such Asset Sale (provided that, to the extent and at
the time any such amounts are released from such reserve, such amounts shall
constitute Net Cash Proceeds); (iii) the Loan Parties’ good faith estimate of
payments required to be made with respect to unassumed liabilities relating to
the assets sold within 90 days of such Asset Sale (provided that, to the extent
such cash proceeds are not used to make payments in respect of such unassumed
liabilities within 90 days of such Asset Sale, such cash proceeds shall
constitute Net Cash Proceeds); and (iv) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness for borrowed
money which is secured by a senior Lien on the asset sold in such Asset Sale and
which is repaid with such proceeds (other than any such Indebtedness assumed by
the purchaser of such asset);

          (b) with respect to any Debt Issuance or Equity Issuance, the cash
proceeds thereof, net of customary fees, commissions, costs and other expenses
incurred in connection therewith; and

          (c) with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all reasonable costs and expenses incurred in connection with the collection of
such proceeds, awards or other

21

--------------------------------------------------------------------------------



compensation in respect of such Casualty Event; provided, that, so long as no
Event of Default shall then exist or arise therefrom, Net Cash Proceeds from a
Casualty Event shall not include such proceeds that are expected to be used,
within 120 days following the date of receipt of such proceeds, to repair,
replace or restore any property in respect of which such Net Cash Proceeds were
paid, to the extent that Borrowers shall have delivered an Officers’ Certificate
to the Administrative Agent on or prior to the date of receipt of such proceeds;
provided, that, if any portion of such proceeds shall not be so applied within
such 120-day period, such unused portion shall, on the last day of such period,
constitute Net Cash Proceeds and be applied as a mandatory prepayment as
provided in Section 2.10(e).

          “New Term Loans” shall have the meaning assigned to such term in the
Recitals hereto.

          “New Term Loan Commitments” shall mean, with respect to each Lender,
the commitment, if any, of such Lender to make a New Term Loan hereunder on the
Closing Date in the amount set forth on Schedule I to the Lender Addendum or the
Lender Consent Letter executed and delivered by such Lender. The aggregate
amount of the Lenders’ New Term Loan Commitments is $52,550,170.39.

          “Notes” shall mean any notes evidencing the Term Loans issued pursuant
to this Agreement, if any, substantially in the form of Exhibit H.

          “Obligations” shall mean (a) obligations of Borrowers and any and all
of the other Loan Parties from time to time arising under or in respect of the
due and punctual payment of (i) the principal of and premium, if any, and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Term Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise and (ii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of Borrowers and any and all
of the other Loan Parties under this Agreement and the other Loan Documents,
(b) the due and punctual performance of all covenants, agreements, obligations
and liabilities of Borrowers and each Loan Party under or pursuant to this
Agreement and the other Loan Documents, (c) the due and punctual payment and
performance of all obligations of Borrowers and any and all of the other Loan
Parties under each Lender Hedging Agreement and (d) the due and punctual payment
and performance of all obligations in respect of overdrafts and related
liabilities owed to any Lender, any Affiliate of a Lender, the Administrative
Agent or the Collateral Agent arising from treasury, depositary and cash
management services or in connection with any automated clearinghouse transfer
of funds. All Obligations of Borrowers hereunder and each other Loan Document
shall be the joint and several obligations of each Borrower.

          “OFAC” shall have the meaning assigned to such term in Section 3.21.

          “Officers’ Certificate” shall mean a certificate executed by the
Chairman of the Board (if an officer), the Chief Executive Officer, the
President, or one of the Financial Officers, each in his or her official (and
not individual) capacity.

22

--------------------------------------------------------------------------------



          “Other Taxes” shall mean any and all present or future stamp or
documentary taxes or any other excise or Property taxes, charges or similar
levies (including interest, fines, penalties and additions to tax) arising from
any payment made or required to be made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document.

          “Participant” shall have the meaning assigned to such term in
Section 10.04(d).

          “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA.

          “Perfection Certificate” shall mean a certificate in the form of
Exhibit I-1 or any other form approved by the Administrative Agent, as the same
shall be supplemented from time to time by a Perfection Certificate Supplement
or otherwise.

          “Perfection Certificate Supplement” shall mean a certificate
supplement in the form of Exhibit I-2 or any other form approved by the
Administrative Agent.

          “Permitted Acquisition” shall mean, with respect to Borrowers or any
Subsidiary Guarantor, any transaction or series of related transactions for the
direct or indirect (a) acquisition of all or substantially all of the Property
of any other Person, or of any business or division of any other Person; (b)
acquisition of in excess of 50% of the Equity Interests of any other Person, or
otherwise causing any other Person to become a subsidiary of such Person; or (c)
merger or consolidation or any other combination with any other Person;
provided, that, in the event of any merger or consolidation involving a
Borrower, a Borrower shall be the surviving entity, if each of the following
conditions are met:

 

 

 

          (i) no Default then exists or would result therefrom;

 

 

 

          (ii) after giving effect to such acquisition on a Pro Forma Basis, (A)
Borrowers shall be in compliance with all covenants set forth in Section 6.08 as
of the most recent Test Period (assuming, for purposes of Section 6.08, that
such acquisition, and all other Permitted Acquisitions consummated since the
first day of the relevant Test Period for each of the financial covenants set
forth in Section 6.08 ending on or prior to the date of such acquisition, had
occurred on the first day of such relevant Test Period), and (B) the Loan
Parties can reasonably be expected to remain in compliance with such covenants
through the Term Loan Maturity Date and to have sufficient cash liquidity to
conduct their business and pay their respective debts and other liabilities as
they come due;

 

 

 

          (iii) no Company shall, in connection with any such acquisition,
assume or remain liable with respect to any Indebtedness or other liability
(including any material tax or ERISA liability) of the related seller, except
(A) to the extent permitted under Section 6.01, and (B) obligations of the
seller incurred in the ordinary course of business and necessary or desirable to
the continued operation of the underlying properties, and any other such
liabilities or obligations not permitted to be assumed or otherwise supported by
any Company hereunder shall be paid in full or released as to the assets being
so acquired on or before the consummation of such acquisition;

23

--------------------------------------------------------------------------------



 

 

 

          (iv) the acquired Person shall be engaged in a business of a same or
substantially similar type as that conducted by Borrowers and the Subsidiaries
on the Closing Date and the Property acquired in connection with any such
acquisition shall be made subject to the Lien of the Security Documents and
shall be free and clear of any Liens, other than Permitted Liens;

 

 

 

          (v) the Property acquired in connection with any such acquisition
shall be made subject to the Lien of the Security Documents on terms reasonably
satisfactory to the Administrative Agent and the Collateral Agent, and shall be
free and clear of any Liens, other than Permitted Liens, and the Administrative
Agent and the Collateral Agent shall have received all opinions, certificates,
lien search results and other documents reasonably requested by the
Administrative Agent and the Collateral Agent;

 

 

 

          (vi) at the time such Permitted Acquisition is made, (A) average
Borrowing Availability (as defined in the Revolving Credit Agreement) for the 30
days prior to the date that such Permitted Acquisition closes shall be not less
than $35 million and (B) projected average Borrowing Availability (as defined in
the Revolving Credit Agreement) (exclusive of any Accounts and Inventory of the
acquired Person) for the 30 days beginning on the date that such Permitted
Acquisition closes shall be not less than $35 million based on projections
presented by Borrowers to the Administrative Agent and reasonably satisfactory
to the Administrative Agent

 

 

 

          (vii) the board of directors or other similar governing body of the
acquired Person shall not have indicated publicly its opposition to the
consummation of such acquisition;

 

 

 

          (viii) with respect to any acquisition involving Acquisition
Consideration of more than $1.0 million, Borrowers shall have provided the
Administrative Agent and the Lenders with (A) historical financial statements
for the last three fiscal years of the Person or business to be acquired
(audited if available without undue cost or delay) and unaudited financial
statements thereof for the most recent interim period which are available, (B)
reasonably detailed projections for the succeeding five years pertaining to the
Person or business to be acquired, (C) a reasonably detailed description of all
material information relating thereto and copies of all material documentation
pertaining to such acquisition, and (D) all such other information and data
relating to such acquisition or the Person or business to be acquired as may be
reasonably requested by the Administrative Agent or the Required Lenders;

 

 

 

          (ix) Borrowers shall have delivered to the Administrative Agent and
the Collateral Agent and the Lenders an Officers’ Certificate certifying that
(A) such acquisition complies with this definition (which shall have attached
thereto reasonably detailed backup data and calculations showing such
compliance), and (B) such acquisition could not reasonably be expected to result
in a Material Adverse Effect; and

 

 

 

          (x) the aggregate amount of the Acquisition Consideration for all
Permitted Acquisitions during the period from the Closing Date to December 31,
2007 shall not exceed $0, and during each fiscal year thereafter shall not
exceed $5.0 million; provided

24

--------------------------------------------------------------------------------



 

 

 

that any Equity Interests constituting all or a portion of such Acquisition
Consideration shall not have a cash dividend requirement on or prior to the Term
Loan Maturity Date.

          “Permitted Liens” shall have the meaning assigned to such term in
Section 6.02.

          “Person” shall mean any natural Person, corporation, business trust,
joint venture, association, company, limited liability company, partnership or
government, or any agency or political subdivision thereof.

          “Plan” shall mean any “employee pension benefit plan” as such term is
defined in Section 3(2) of ERISA (other than a Multiemployer Plan) subject to
the provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA which is maintained or contributed to by any Company or its ERISA
Affiliate or with respect to which any Company could incur liability (including,
without limitation, under Section 4069 of ERISA).

          “Preferred Stock” shall mean, with respect to any Person, any and all
preferred or preference Equity Interests (however designated) of such Person
whether now outstanding or issued after the Issue Date.

          “Pro Forma Basis” shall mean on a basis in accordance with GAAP and
Regulation S-X and otherwise reasonably satisfactory to the Administrative
Agent.

          “Property” shall mean any right, title or interest in or to property
or assets of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible and including Equity Interests or other ownership
interests of any Person and whether now in existence or owned or hereafter
entered into or acquired, including, without limitation, all Real Property.

          “Purchase Money Obligation” shall mean, for any Person, the
obligations of such Person in respect of Indebtedness incurred for the purpose
of financing all or any part of the purchase price of any Property (including
Equity Interests of any Person) or the cost of installation, construction or
improvement of any Property or assets and any refinancing thereof; provided,
however, that such Indebtedness is incurred within 90 days after such
acquisition of such Property by such Person.

          “Qualified Capital Stock” of any Person shall mean any capital stock
of such Person that is not Disqualified Capital Stock.

          “Real Property” shall mean, collectively, all right, title and
interest (including any leasehold estate) in and to any and all parcels of or
interests in real Property owned, leased or operated by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other Property and rights incidental to the ownership, lease or operation
thereof.

          “Refinanced Term Loan” shall have the meaning provided in Section
2.01.

          “Refinanced Term Loan Commitment” shall mean, with respect to each
Lender, the amount such Lender has committed to fund with respect to Refinanced
Term Loans as set forth

25

--------------------------------------------------------------------------------



on Schedule I to the Lender Addendum or the Lender Consent Letter executed and
delivered by such Lender. The sum of the aggregate amount of the Lenders’
Refinanced Term Loan Commitments on the Closing Date and the aggregate amount of
the Lenders’ Continuing Term Loan Commitments on the Effective Date shall be
equal to $47,449,829.61, which represents the aggregate principal amount of the
Existing Term Loans outstanding immediately prior to the Closing Date.

          “Register” shall have the meaning assigned to such term in
Section 10.04(c).

          “Regulation D” shall mean Regulation D of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.

          “Regulation S-X” shall mean Regulation S-X promulgated under the
Securities Act.

          “Regulation T” shall mean Regulation T of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.

          “Regulation U” shall mean Regulation U of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.

          “Regulation X” shall mean Regulation X of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.

          “Related Parties” shall mean, with respect to any person, such
person’s Affiliates and the partners, directors, officers, employees, agents and
advisors of such person and of such person’s Affiliates.

          “Release” shall mean any spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, depositing, dispersing, emanating or migrating of any Hazardous
Material in, into, onto or through the Environment.

          “Required Lenders” shall mean Lenders having more than 50% of the sum
of all Term Loans outstanding and unused Term Loan Commitments.

          “Requirements of Law” shall mean, collectively, any and all
requirements of any Governmental Authority including any and all laws,
ordinances, rules, regulations or similar statutes or case law.

          “Response” shall mean (a) “response” as such term is defined in
CERCLA, 42 U.S.C. § 9601(24), and (b) all other actions required by any
Governmental Authority or voluntarily undertaken to: (i) clean up, remove,
treat, abate or in any other way address any Hazardous Material in the
environment; (ii) prevent the Release or threat of Release, or minimize the
further Release, of any Hazardous Material; or (iii) perform studies and
investigations in connection with, or as a precondition to, clause (i) or (ii)
above.

          “Responsible Officer” of any corporation shall mean any executive
officer or Financial Officer of such corporation and any other officer or
similar official thereof with responsibility for the administration of the
obligations of such corporation in respect of this Agreement.

26

--------------------------------------------------------------------------------



          “Revolving Credit Agent” shall mean the Administrative Agent as such
term is defined in the Revolving Credit Agreement.

          “Revolving Credit Agreement” shall mean that certain Amended and
Restated Revolving Credit Agreement dated as of April 20, 2007 by and among
Borrowers, Holdings, Guarantors, the lenders party thereto, Wells Fargo
Foothill, LLC, as documentation agent, JPMorgan Chase Bank, N.A., as collateral
agent, co-syndication agent and issuing bank, UBS Securities LLC, as arranger
and co-syndication agent, UBS AG, Stamford Branch, as issuing bank and
administrative agent, and UBS Loan Finance LLC, as swingline lender.

          “Revolving Credit Documents” shall mean the Loan Documents, as such
term is defined in the Revolving Credit Agreement.

          “Revolving Credit Indebtedness” shall mean all Indebtedness and other
obligations of the Loan Parties under the Revolving Credit Documents.

          “Revolving Credit Priority Collateral” shall have the meaning provided
to such term in the Intercreditor Agreement.

          “Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act
of 2002, as amended, and all rules and regulations promulgated thereunder.

          “Secured Parties” shall mean, collectively, the Administrative Agent,
the Collateral Agent, each other Agent, the Lenders and each party to a Lender
Hedging Agreement if at the date of entering into such Lender Hedging Agreement
such Person (if it is an Affiliate of a Lender rather than a Lender) executes
and delivers to the Administrative Agent a letter agreement in form and
substance acceptable to the Administrative Agent pursuant to which such Person
(i) appoints the Administrative Agent as its agent under the applicable Loan
Documents and (ii) agrees to be bound by the provisions of Section 8.02 and the
Security Agreement.

          “Securities Act” shall mean the Securities Act of 1933, as amended.

          “Security Agreement” shall mean a Security Agreement substantially in
the form of Exhibit J among the Loan Parties and the Administrative Agent for
the benefit of the Secured Parties.

          “Security Agreement Collateral” shall mean all Property pledged or
granted as collateral pursuant to the Security Agreement delivered on the
Closing Date or thereafter pursuant to Section 5.11.

          “Security Documents” shall mean the Security Agreement, the Mortgages,
the Perfection Certificate and each other security document or pledge agreement
delivered in accordance with applicable local or foreign law to grant a valid,
perfected security interest in any Property, and all UCC or other financing
statements or instruments of perfection required by this Agreement, the Security
Agreement or any Mortgage to be filed with respect to the security interests in
Property and fixtures created pursuant to the Security Agreement or any Mortgage
and any other document or instrument utilized to pledge as collateral for the
Obligations any Property of whatever kind or nature.

27

--------------------------------------------------------------------------------



          “Statutory Reserves” shall mean for any Interest Period for any
Eurodollar Term Borrowing, the average maximum rate at which reserves (including
any marginal, supplemental or emergency reserves) are required to be maintained
during such Interest Period under Regulation D by member banks of the United
States Federal Reserve System in New York City with deposits exceeding one
billion dollars against “Eurodollar liabilities” (as such term is used in
Regulation D). Eurodollar Term Borrowings shall be deemed to constitute
Eurodollar liabilities and to be subject to such reserve requirements without
benefit of or credit for proration, exceptions or offsets which may be available
from time to time to any Lender under Regulation D.

          “Subsidiary” shall mean, with respect to any Person (the “parent”) at
any date, any corporation, limited liability company, partnership, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more Subsidiaries of the parent or by the parent and one or
more Subsidiaries of the parent. Unless otherwise set forth herein, reference in
this Agreement to “Subsidiary” shall mean Borrowers’ direct and indirect
Subsidiaries.

          “Subsidiary Guarantor” shall mean each Subsidiary listed on
Schedule 1.01(b), and each other Subsidiary that is or becomes a party to this
Agreement pursuant to Section 5.11 other than a Foreign Subsidiary.

          “Survey” shall mean a survey of any Mortgaged Real Property (and all
improvements thereon) (i) prepared by a surveyor or engineer licensed to perform
surveys in the state where such Mortgaged Real Property is located, (ii) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Real Property,
in which event such survey shall be dated (or redated) after the completion of
such construction or if such construction shall not have been completed as of
such date of delivery, not earlier than 20 days prior to such date of delivery,
(iii) certified by the surveyor (in a manner reasonably acceptable to the
Administrative Agent) to the Administrative Agent, the Collateral Agent and the
Title Company, (iv) complying in all respects with the minimum detail
requirements of the American Land Title Association as such requirements are in
effect on the date of preparation of such survey and (v) sufficient for the
Title Company to remove all standard survey exceptions from the title insurance
policy (or commitment) relating to such Mortgaged Real Property and issue the
endorsements of the type required by Section 4.01(o)(iii).

          “Syndication Agent” shall have the meaning assigned to such term in
the preamble hereto.

          “Tax Return” shall mean all returns, statements, filings, attachments
and other documents or certifications required to be filed in respect of Taxes.

28

--------------------------------------------------------------------------------



          “Taxes” shall mean (i) any and all present or future taxes, duties,
levies, fees, imposts, assessments, deductions, withholdings or other charges,
whether computed on a separate, consolidated, unitary, combined or other basis
and any and all liabilities (including interest, fines, penalties or additions
to tax) with respect to the foregoing, and (ii) any transferee, successor, joint
and several, contractual or other liability (including, without limitation,
liability pursuant to Treasury Regulation §1.1502-6 (or any similar provision of
state, local or non-U.S. law)) in respect of any item described in clause (i).

          “Term Borrowing” shall mean a borrowing of Term Loans of the same
Type, made, converted or continued on the same date and, in the case of
Eurodollar Term Loans, as to which a single Interest Period is in effect.

          “Term Loan Commitments” shall mean, with respect to each Lender, the
sum of such Lender’s New Term Loan Commitment, Continuing Term Loan Commitment
and Refinanced Term Loan Commitment, as the same may be (a) reduced from time to
time pursuant to Section 2.07 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.04. The
aggregate amount of the Lenders’ Term Loan Commitments is $100.0 million.

          “Term Loan Lender” shall mean a Lender with a Term Loan Commitment or
an outstanding Term Loan.

          “Term Loan Maturity Date” shall mean the date which is six (6) years
after the Closing Date or, if such date is not a Business Day, the first
preceding Business Day.

          “Term Loan Priority Collateral” shall have the meaning provided to
such term in the Intercreditor Agreement.

          “Term Loan Repayment Date” shall have the meaning assigned to such
term in Section 2.09.

          “Term Loan” shall mean the term loans made by the Lenders to Borrowers
pursuant to Section 2.01 and shall consist of the New Term Loans, the Continuing
Term Loans and the Refinanced Term Loans. Each Term Loan shall be either an ABR
Term Loan or a Eurodollar Term Loan.

          “Test Period” shall mean, at any time, the four consecutive fiscal
quarters of Holdings then last ended (in each case taken as one accounting
period).

          “Title Company” shall mean any title insurance company as shall be
retained by a Borrower and reasonably acceptable to the Administrative Agent.

          “Transaction Documents” shall mean the Loan Documents and the
Revolving Credit Documents.

          “Transactions” shall mean, collectively, the transactions to occur on
or prior to the Closing Date pursuant to the Transaction Documents, including
(a) the execution and delivery of the Loan Documents and the initial borrowings
hereunder; (b) the execution and delivery of the

29

--------------------------------------------------------------------------------



Revolving Credit Documents and the initial borrowings thereunder; and (c) the
payment of all fees and expenses to be paid on or prior to the Closing Date and
owing in connection with the foregoing.

          “Treasury Regulation” means the regulations promulgated under the
Code.

          “Type,” when used in reference to any Term Loan or Term Borrowing,
refers to whether the rate of interest on such Term Loan, or on the Term Loans
comprising such Term Borrowing, is determined by reference to the Adjusted LIBOR
Rate or the Alternate Base Rate.

          “UCC” shall mean the Uniform Commercial Code as in effect in the
applicable state or jurisdiction.

          “Voting Stock” shall mean any class or classes of capital stock of
Holdings pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the Board of
Directors of Holdings.

          “Wholly Owned Subsidiary” shall mean, as to any Person, (a) any
corporation 100% of whose capital stock (other than directors’ qualifying
shares) is at the time owned by such Person and/or one or more Wholly Owned
Subsidiaries of such Person and (b) any partnership, association, joint venture,
limited liability company or other entity in which such Person and/or one or
more Wholly Owned Subsidiaries of such Person have a 100% equity interest at
such time.

          “Withdrawal Liability” shall mean liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.

          SECTION 1.02 Classification of Term Loans and Term Borrowings. For
purposes of this Agreement, Term Loans may be classified and referred to by Type
(e.g., a “Eurodollar Term Loan”) and Term Borrowings may be classified and
referred to by Type (e.g., a “Eurodollar Term Borrowing”).

          SECTION 1.03 Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
Loan Document, agreement, instrument of other document herein shall be construed
as referring to such agreement, instrument or other document as from time to
time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, and (f)
the words “asset” and “Property” shall be construed to have the same

30

--------------------------------------------------------------------------------



meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

          SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all financial statements to be delivered pursuant to this
Agreement shall be prepared in accordance with GAAP as in effect from time to
time and all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect on the date hereof unless agreed to by
Borrowers and the Required Lenders. In the event that any “Accounting Change”
(as defined below) shall occur and such change results in a change in the method
of calculation of financial covenants, standards or terms in this Agreement,
then the Borrowers and the Administrative Agent agree to enter into negotiations
in order to amend such provisions of this Agreement so as to equitably reflect
such Accounting Changes with the desired result that the criteria for evaluating
the Borrowers’ financial condition shall be the same after such Accounting
Changes as if such Accounting Changes had not been made. Until such time as such
an amendment shall have been executed and delivered by Borrowers and the
Required Lenders, all financial covenants, standards and terms in this Agreement
shall continue to be calculated or construed as if such Accounting Changes had
not occurred. “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the Securities and Exchange
Commission (or successors thereto or agencies with similar functions).

ARTICLE II.

THE CREDITS

          SECTION 2.01 Commitments. Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Lender
agrees, severally and not jointly (a) in the case of any Term Loan Lender with a
New Term Loan Commitment, to make a New Term Loan to the Borrowers on the
Closing Date in the principal amount not to exceed its New Term Loan Commitment,
(b) in the case of any Term Loan Lender with an Existing Term Loan that executes
a Lender Consent Letter, (i) such Existing Term Loan (each, a “Continuing Term
Loan”) shall continue to be outstanding on the Closing Date as a Term Loan
hereunder without any further action required of such Lender and (ii) in
connection with such Continuing Term Loan, such Lender shall be deemed to have a
Term Loan Commitment on the Closing Date equal to the amount of its Continuing
Term Loan (each, a “Continuing Term Loan Commitment”), which shall be deemed
drawn on the Closing Date, and (c) in the case of any Lender that executes a
Lender Consent Letter and agrees to assume the Existing Term Loans of any
Persons that do not execute a Lender Consent Letter (each, a “Refinanced Term
Loan”), (i) to purchase such Refinanced Term Loans on the Closing Date in the
principal amount not to exceed its Refinanced Term Loan Commitment and (ii) such
Refinanced Term Loans shall continue to be outstanding on the Closing Date as
Term Loans hereunder of such Lender without any further action required of such
Lender. Amounts paid or prepaid in respect of Term Loans may not be reborrowed.

31

--------------------------------------------------------------------------------



          SECTION 2.02 Term Loans.

          (a) Each Term Loan shall be made as part of a Term Borrowing
consisting of Term Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided that the failure of any Lender to make its Term
Loan shall not in itself relieve any other Lender of its obligation to lend
hereunder (it being understood, however, that no Lender shall be responsible for
the failure of any other Lender to make any Term Loan required to be made by
such other Lender). ABR Term Loans comprising any Term Borrowing shall be in an
aggregate principal amount that is (i) an integral multiple of $500,000 and not
less than $500,000 or (ii) equal to the remaining available balance of the
applicable Commitments. Eurodollar Term Loans comprising any Term Borrowing
shall be in an aggregate principal amount that is (i) an integral multiple of
$500,000 and not less than $1.0 million or (ii) equal to the remaining available
balance of the applicable Commitments. The initial borrowing of Term Loans on
the Closing Date shall be ABR Term Loans.

          (b) Subject to Sections 2.11 and 2.12, each Term Borrowing shall be
comprised entirely of ABR Term Loans or Eurodollar Term Loans as Borrowers may
request pursuant to Section 2.03. Each Lender may at its option make any
Eurodollar Term Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Term Loan; provided that any exercise of such option
shall not affect the obligation of Borrowers to repay such Term Loan in
accordance with the terms of this Agreement. Term Borrowings of more than one
Type may be outstanding at the same time; provided that Borrowers shall not be
entitled to request any Term Borrowing that, if made, would result in more than
fifteen Eurodollar Term Borrowings outstanding hereunder at any one time. For
purposes of the foregoing, Term Borrowings having different Interest Periods,
regardless of whether they commence on the same date, shall be considered
separate Term Borrowings.

          (c) Each Lender shall make each Term Loan to be made by it hereunder
on the Closing Date by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate not later
than 12:00 noon, New York City time, and the Administrative Agent shall promptly
credit the amounts so received to an account as directed by Borrowers in the
applicable Borrowing Request.

          (d) Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Term Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Term
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Term Borrowing
in accordance with paragraph (c) above, and the Administrative Agent may, in
reliance upon such assumption, make available to Borrowers on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available, then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, each of such Lender and Borrowers
severally agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to Borrowers until the date such amount is repaid
to the Administrative Agent at (i) in the case of Borrowers, the interest rate
applicable at the time to the Term Loans comprising such Term Borrowing and
(ii) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in

32

--------------------------------------------------------------------------------



accordance with banking industry rules on interbank compensation. If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Term Loan as part of such Term Borrowing for
purposes of this Agreement, and Borrower’s obligation to repay the
Administrative Agent such corresponding amount pursuant to this Section 2.02(c)
shall cease.

          (e) Notwithstanding any other provision of this Agreement, Borrowers
shall not be entitled to request, or to elect to convert or continue, any Term
Borrowing if the Interest Period requested with respect thereto would end after
the Term Loan Maturity Date.

          SECTION 2.03 Borrowing Procedure. To request a Term Borrowing,
Borrowers shall notify the Administrative Agent of such request by telephone
(promptly confirmed by telecopy or digitally signed e-mail) (i) in the case of a
Eurodollar Term Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of the proposed Term Borrowing and (ii) in the
case of an ABR Term Borrowing, not later than 12:00 noon, New York City time, on
the Business Day of the proposed Term Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy or digitally signed e-mail to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
Borrowers. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

 

 

 

          (a) the aggregate amount of such Term Borrowing;

 

 

 

          (b) the date of such Term Borrowing, which shall be a Business Day;

 

 

 

          (c) whether such Term Borrowing is to be an ABR Term Borrowing or a
Eurodollar Term Borrowing;

 

 

 

          (d) in the case of a Eurodollar Term Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; provided that until the earlier of (i)
the date on which the Administrative Agent shall have notified Borrower that the
primary syndication of the Commitments has been completed and (ii) the date
which is 30 days after the Closing Date, the Interest Period shall be seven
days;

 

 

 

          (e) the location and number of the account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.02; and

 

 

 

          (f) that the conditions set forth in Section 4.02(b)-(e) are satisfied
as of the date of the notice.

          If no election as to the Type of Term Borrowing is specified, then the
requested Term Borrowing shall be an ABR Term Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Term Borrowing, then
Borrowers shall be deemed to have selected an Interest Period of one month’s
duration (subject to the proviso in clause (d) above). Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Term Loan to be made as part of the requested Term
Borrowing.

33

--------------------------------------------------------------------------------



          SECTION 2.04 Evidence of Debt; Repayment of Term Loans.

          (a) Borrowers hereby unconditionally promise to pay to the
Administrative Agent for the account of each Term Loan Lender, the principal
amount of each Term Loan of such Term Loan Lender as provided in Section 2.09.

          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of Borrower to such Lender
resulting from each Term Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement. The Administrative Agent shall maintain accounts
in which it will record (i) the amount of each Term Loan made hereunder and the
Type thereof and the Interest Period applicable thereto; (ii) the amount of any
principal or interest due and payable or to become due and payable from
Borrowers to each Lender hereunder; and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof. The entries made in the accounts maintained pursuant to
this paragraph shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of Borrowers to repay the Term Loans in
accordance with their terms.

          (c) Any Lender may request that Term Loans made by it be evidenced by
a promissory note. In such event, Borrowers shall execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) in the form of
Exhibit H. Thereafter, the Term Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

          SECTION 2.05 Fees.

          (a) [Intentionally Omitted].

          (b) Administrative Agent Fees; Collateral Agent Fees. (i) Borrowers
agree to pay to the Administrative Agent, for its own account, the applicable
administrative agency fees set forth in the Fee Letter or such other fees
payable in the amounts and at the times separately agreed upon between Borrowers
and the Administrative Agent (the “Administrative Agent Fees”).

                    (ii) Borrowers agree to pay to the Administrative Agent and
the Collateral Agent, each for its own account, the applicable agency fee set
forth in the Fee Letter or such other fees payable in the amounts and at the
times separately agreed upon between Borrower and the Administrative Agent and
the Collateral Agent, as the case may be (the “Collateral Agent Fees”).

          (c) All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders. Once paid, none of the Fees shall be refundable under any
circumstances.

34

--------------------------------------------------------------------------------



          SECTION 2.06 Interest on Term Loans.

          (a) Subject to the provisions of Section 2.06(c), the Term Loans
comprising each ABR Term Borrowing, shall bear interest at a rate per annum
equal to the Alternate Base Rate plus the Applicable Margin in effect from time
to time.

          (b) Subject to the provisions of Section 2.06(c), the Term Loans
comprising each Eurodollar Term Borrowing shall bear interest at a rate per
annum equal to the Adjusted LIBOR Rate for the Interest Period in effect for
such Term Borrowing plus the Applicable Margin in effect from time to time.

          (c) Notwithstanding the foregoing, during an Event of Default, all
Obligations shall, at the discretion of the Administrative Agent or Required
Lenders upon notice thereof to the Borrowers, bear interest, after as well as
before judgment, at a per annum rate equal to (i) in the case of principal of
any Term Loan, 2% plus the rate otherwise applicable to such Term Loan as
provided in the preceding paragraphs of this Section 2.06 or (ii) in the case of
any other amount, 2% plus the rate applicable to ABR Term Loans as provided in
paragraph (a) of this Section 2.06.

          (d) Accrued interest on each Term Loan shall be payable in arrears on
each Interest Payment Date for such Term Loan; provided that (i) interest
accrued pursuant to Section 2.06(c) shall be payable on demand (provided that,
absent demand, such interest shall be payable on each Interest Payment Date and
upon the Term Loan Maturity Date), (ii) in the event of any repayment or
prepayment of any Term Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Term Loan prior to the
end of the current Interest Period therefor, accrued interest on such Term Loan
shall be payable on the effective date of such conversion.

          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or Adjusted LIBOR Rate shall be determined by the Administrative Agent
in accordance with the provisions of this Agreement and such determination shall
be conclusive absent manifest error.

          SECTION 2.07 Termination of Commitments. The Term Loan Commitments
shall automatically terminate at 5:00 p.m., New York City time, on the Closing
Date. Notwithstanding the foregoing, all the Commitments shall automatically
terminate at 5:00 p.m., New York City time, on April 20, 2007, if the initial
Credit Extension shall not have occurred by such time.

          SECTION 2.08 Interest Elections.

          (a) Generally. Each Term Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Term Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, Borrowers may elect

35

--------------------------------------------------------------------------------



to convert such Term Borrowing to a different Type or to continue such Term
Borrowing and, in the case of a Eurodollar Term Borrowing, may elect Interest
Periods therefor, all as provided in this Section. Borrowers may elect different
options with respect to different portions of the affected Term Borrowing, in
which case each such portion shall be allocated ratably among the Lenders
holding the Term Loans comprising such Term Borrowing, and the Term Loans
comprising each such portion shall be considered a separate Term Borrowing.
Notwithstanding anything to the contrary, Borrowers shall not be entitled to
request any conversion or continuation that, if made, would result in more than
fifteen Eurodollar Term Borrowings outstanding hereunder at any one time.

          (b) Interest Election Notice. To make an election pursuant to this
Section, Borrowers shall notify the Administrative Agent of such election by
telephone or by email of a scanned and duly executed Interest Election Request
by the time that a Borrowing Request would be required under Section 2.03 if
Borrowers were requesting a Term Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request substantially in the form of Exhibit D.

          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

 

 

 

          (i) the Term Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Term Borrowing
(in which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Term Borrowing);

 

 

 

          (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

 

 

          (iii) whether the resulting Term Borrowing is to be an ABR Term
Borrowing or a Eurodollar Term Borrowing; and

 

 

 

          (iv) if the resulting Term Borrowing is a Eurodollar Term Borrowing,
the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period”; provided that until the earlier of (i) the date on which the
Administrative Agent shall have notified Borrowers that the primary syndication
of the Commitments has been completed and (ii) the date which is 30 days after
the Closing Date, the Interest Period shall be seven days.

          If any such Interest Election Request requests a Eurodollar Term
Borrowing but does not specify an Interest Period, then Borrowers shall be
deemed to have selected an Interest Period of one month’s duration (subject to
the proviso in clause (iv) above).

          Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Term Borrowing.

36

--------------------------------------------------------------------------------



          (d) Automatic Conversion to ABR Term Borrowing. If an Interest
Election Request with respect to a Eurodollar Term Borrowing is not timely
delivered prior to the end of the Interest Period applicable thereto, then,
unless such Eurodollar Term Borrowing is repaid as provided herein, at the end
of such Interest Period such Eurodollar Term Borrowing shall be converted to an
ABR Term Borrowing. Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies Borrowers, then, after the
occurrence and during the continuance of such Event of Default (i) no
outstanding Term Borrowing may be converted to or continued as a Eurodollar Term
Borrowing and (ii) unless repaid, each Eurodollar Term Borrowing shall be
converted to an ABR Term Borrowing at the end of the Interest Period applicable
thereto.

          SECTION 2.09 Amortization of Term Borrowings. Borrowers shall pay to
the Administrative Agent, for the account of the Lenders, on the dates set forth
on Annex I, or if any such date is not a Business Day, on the immediately
preceding Business Day (each such date, a “Term Loan Repayment Date”), a
principal amount of the Term Loans equal to the amount set forth on Annex I for
such date (as adjusted from time to time pursuant to Section 2.10(h)), together
in each case with accrued and unpaid interest on the principal amount to be paid
to but excluding the date of such payment. To the extent not previously paid,
all Term Loans shall be due and payable on the Term Loan Maturity Date.

          SECTION 2.10 Optional and Mandatory Prepayments of Term Loans.

          (a) Optional Prepayments. Borrowers shall have the right at any time
and from time to time, after the repayment and satisfaction in full of the
Revolving Credit Indebtedness and the termination of all commitments under the
Revolving Credit Documents, to prepay any Term Borrowing, in whole or in part,
subject to the requirements of this Section 2.10; provided that optional
prepayments made prior to the first anniversary of the Closing Date shall be
subject to a prepayment premium equal to 1% of the amount of any such
prepayment; provided further that any partial prepayment shall be in an amount
that is an integral multiple of $1.0 million and not less than $1.0 million.

          (b) Asset Sales. Not later than one Business Day following the receipt
of any Net Cash Proceeds of any Asset Sale, Borrowers shall, and shall cause
their Subsidiaries to, apply 100% of the Net Cash Proceeds received with respect
thereto to make prepayments in accordance with Section 2.10(g); provided that,
prior to the repayment and satisfaction in full of the Revolving Credit
Indebtedness and the termination of all commitments under the Revolving Credit
Documents, only Net Cash Proceeds from Asset Sales of Term Loan Priority
Collateral shall be subject to the provisions of this Section 2.10(b); and
provided, further, that the Net Cash Proceeds of the sale of the “Gorham” silver
business as described in Section 6.05(b)(iv) shall not be subject to this
Section 2.10(b);

          (c) Debt Issuance and Preferred Equity Issuance. Upon any Debt
Issuance or Equity Issuance of Equity Interests (other than common Equity
Interests of Holdings) after the Closing Date, Borrowers shall make prepayments
in accordance with Section 2.10(g) in an aggregate principal amount equal to
100% of the Net Cash Proceeds of such Debt Issuance or Equity Issuance.

37

--------------------------------------------------------------------------------



          (d) Common Equity Issuance. Upon any Equity Issuance of common Equity
Interests of Holdings after the Closing Date, Borrowers shall make prepayments
in accordance with Section 2.10(g) in an aggregate principal amount equal to 75%
of the Net Cash Proceeds of such Equity Issuance.

          (e) Casualty Events. Not later than one Business Day following the
receipt of any Net Cash Proceeds from a Casualty Event, Borrowers shall, and
shall cause their Subsidiaries to, apply an amount equal to 100% of such Net
Cash Proceeds to make prepayments in accordance with Section 2.10(g); provided
that, prior to the repayment and satisfaction in full of the Revolving Credit
Indebtedness and the termination of all commitments under the Revolving Credit
Documents, only Net Cash Proceeds from Casualty Events of Term Loan Priority
Collateral shall be subject to the provisions of this Section 2.10(e).

          (f) Excess Cash Flow. Beginning with the fiscal year ending on or
about December 31, 2007, no later than the earlier of (i) 90 days after the end
of such fiscal year and each fiscal year thereafter and (ii) the date on which
the financial statements with respect to such fiscal year are delivered pursuant
to Section 5.01(a), Borrowers shall make prepayments in accordance with
Section 2.10(g) in an aggregate amount equal to 75% of Excess Cash Flow for the
fiscal year; provided, however, that, no prepayments from Excess Cash Flow shall
be made if, after giving effect to such payment, Borrowing Availability (as
defined in the Revolving Credit Agreement) shall be less than $35.0 million.

          (g) Application of Prepayments. Prior to any optional or mandatory
prepayment hereunder, Borrowers shall select the Term Borrowing or Term
Borrowings to be prepaid and shall specify such selection in the notice of such
prepayment pursuant to Section 2.10(h), subject to the provisions of this
Section 2.10(g). Any mandatory prepayments of Term Loans pursuant to this
Section 2.10 shall be applied to reduce scheduled prepayments required under
Section 2.09 on a pro rata basis among the prepayments remaining to be made on
each Term Loan Repayment Date.

          Amounts to be applied pursuant to this Section 2.10 to the prepayment
of Term Loans shall be applied, as applicable, first to reduce outstanding ABR
Term Loans. Any amounts remaining after each such application shall be applied
to prepay Eurodollar Term Loans. Notwithstanding the foregoing, if the amount of
any prepayment of Term Loans required under this Section 2.10 shall be in excess
of the amount of the ABR Term Loans at the time outstanding (an “Excess
Amount”), only the portion of the amount of such prepayment as is equal to the
amount of such outstanding ABR Term Loans shall be immediately prepaid and, at
the election of Borrowers, the Excess Amount shall be either (A) deposited in an
escrow account on terms satisfactory to the Collateral Agent and applied to the
prepayment of Eurodollar Term Loans on the last day of the then next-expiring
Interest Period for Eurodollar Term Loans; provided that (i) interest in respect
of such Excess Amount shall continue to accrue thereon at the rate provided
hereunder for the Term Loans which such Excess Amount is intended to repay until
such Excess Amount shall have been used in full to repay such Term Loans and
(ii) at any time while a Default has occurred and is continuing, the
Administrative Agent may, and upon written direction from the Required Lenders
shall, apply any or all proceeds then on deposit to the payment of such Term
Loans in an amount equal to such Excess Amount or (B) prepaid immediately,
together with any amounts owing to the Lenders under Section 2.13.

38

--------------------------------------------------------------------------------



          (h) Notice of Prepayment. Borrowers shall notify the Administrative
Agent by written notice of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Term Borrowing, not later than 11:00 a.m., New York
City time, three (3) Business Days before the date of prepayment, and (ii) in
the case of prepayment of an ABR Term Borrowing, not later than 11:00 a.m., New
York City time, on the date of prepayment. Each such notice shall specify the
prepayment date, the principal amount of each Term Borrowing or portion thereof
to be prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment. Promptly following receipt of any
such notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each prepayment of a Term Borrowing shall be applied ratably to the
Term Loans included in the prepaid Term Borrowing and otherwise in accordance
with this Section 2.10. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.06.

          SECTION 2.11 Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Term Borrowing:

          (a) the Administrative Agent determines (which determination shall be
final and conclusive absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBOR Rate for such Interest Period;
or

          (b) the Administrative Agent is advised in writing by the Required
Lenders that the Adjusted LIBOR Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Term Loans included in such Term Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Term Borrowing to, or
continuation of any Term Borrowing as, a Eurodollar Term Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Term
Borrowing, such Term Borrowing shall be made as an ABR Term Borrowing.

          SECTION 2.12 Increased Costs. (a) If any Change in Law shall:

 

 

 

          (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBOR Rate); or

 

 

 

          (ii) impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Term Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Term Loan (or of maintaining its
obligation to make any such Term Loan) or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise), then Borrowers will pay to Administrative Agent

39

--------------------------------------------------------------------------------



for the account of such Lender, such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

          (b) If any Lender determines that any Change in Law affecting such
Lender or any lending office of such Lender or such Lender’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Term Loans made by such Lender, to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy), then from
time to time Borrowers will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

          (c) A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section 2.12 shall be delivered to
Borrowers and shall be conclusive absent manifest error. Borrowers shall pay
Administrative Agent for the account of such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

          (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.12 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that Borrowers shall not be required
to compensate a Lender pursuant to this Section for any increased costs incurred
or reductions suffered more than six months prior to the date that such Lender
notifies Borrowers of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

          SECTION 2.13 Breakage Payments. In the event of (a) the payment or
prepayment, whether optional or mandatory, of any principal of any Eurodollar
Term Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any
Eurodollar Term Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Term Loan on the date specified in any notice delivered pursuant hereto or
(d) the assignment of any Eurodollar Term Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by Borrowers
pursuant to Section 2.16, then, in any such event, Borrowers shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurodollar Term Loan, such loss, cost or expense to any Lender shall
be deemed to include an amount determined by such Lender to be the excess, if
any, of (i) the amount of interest which would have accrued on the principal
amount of such Term Loan had such event not occurred, at the Adjusted LIBOR Rate
that would have been applicable to such Term Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Term Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid,

40

--------------------------------------------------------------------------------



at the commencement of such period, for dollar deposits of a comparable amount
and period from other banks in the Eurodollar market. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section 2.13 shall be delivered to Borrowers and the
Administrative Agent and shall be conclusive and binding absent manifest error.
Borrowers shall pay Administrative Agent for the account of such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.

          SECTION 2.14 Payments Generally; Pro Rata Treatment; Sharing of
Setoffs.

          (a) Payments Generally. Borrowers shall make each payment required to
be made by it hereunder or under any other Loan Document (whether of principal,
interest, fees, or of amounts payable under Section 2.12, 2.13, 2.15 or 10.03,
or otherwise) on or before the time expressly required hereunder or under such
other Loan Document for such payment (or, if no such time is expressly required,
prior to 2:00 p.m., New York City time), on the date when due, in immediately
available funds, without setoff, deduction or counterclaim. Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 677 Washington Boulevard, Stamford,
Connecticut, except that payments pursuant to Sections 2.12, 2.13, 2.15 and
10.03 shall be made to the Administrative Agent for the benefit of the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Administrative Agent for the benefit of the Persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document shall be made in dollars.

          (b) Pro Rata Treatment.

 

 

                    (i) Each payment by Borrowers of interest in respect of the
Term Loans shall be applied to the amounts of such obligations owing to the
Lenders pro rata according to the respective amounts then due and owing to the
Lenders.

 

 

                    (ii) Each payment on account of principal of the Term Loans
pursuant to Section 2.09 shall be allocated among the Term Loan Lenders pro rata
based on the principal amount of the Term Loans held by the Term Loan Lenders.

          (c) Insufficient Funds. If at any time insufficient funds are received
by and available to the Administrative Agent to pay fully all amounts of
principal, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amount of principal then due to such parties.

41

--------------------------------------------------------------------------------



          (d) Sharing of Set-Off. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Term Loans or other Obligations resulting
in such Lender’s receiving payment of a proportion of the aggregate amount of
its Term Loans and accrued interest thereon or other Obligations greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Term Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Term Loans and other amounts owing them,
provided that:

 

 

 

          (i) if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

 

 

          (ii) the provisions of this paragraph shall not be construed to apply
to (x) any payment made by Borrowers pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Term Loans to any assignee or participant, other than to Borrowers or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

          (e) Borrower Default. Unless the Administrative Agent shall have
received notice from Borrowers prior to the date on which any payment is due to
the Administrative Agent for the account of the Lenders hereunder that Borrowers
will not make such payment, the Administrative Agent may assume that Borrowers
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders the amount due. In such event,
if Borrowers have not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

          (f) Lender Default. If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.14(e) or 10.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

42

--------------------------------------------------------------------------------



          SECTION 2.15 Taxes. (a) Any and all payments by or on account of any
obligation of Borrowers hereunder or under any other Loan Document shall be made
without set-off, counterclaim or other defense and free and clear of and without
deduction or withholding for any and all Indemnified Taxes; provided that if a
Borrower shall be required by law to deduct any Indemnified Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions or withholdings applicable
to additional sums payable under this Section 2.15) the Administrative Agent or
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deductions or withholdings been made, (ii) such Borrower
shall make such deductions or withholdings and (iii) such Borrower shall pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law.

          (b) In addition, Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

          (c) Borrowers shall indemnify and pay the Administrative Agent and
each Lender, within 10 Business Days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent
or such Lender, as the case may be, on or with respect to any payment by or on
account of any obligation of Borrowers hereunder or under any other Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.15) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to a Borrower by a Lender or
by the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Borrower to a Governmental Authority, such Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which a
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to Borrowers (with a copy
to the Administrative Agent), at the time or times prescribed by applicable law,
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by Borrowers as will permit such payments to be made
without withholding or at a reduced rate. In the case of a U.S. Borrower, each
Foreign Lender either (1) (i) agrees to furnish either U.S. Internal Revenue
Service Form W-8ECI or U.S. Internal Revenue Service Form W-8BEN (or successor
form) and (ii) agrees (for the benefit of Borrowers and the Administrative
Agent), to the extent it may lawfully do so at such times, upon reasonable
request by Borrowers or the Administrative Agent, to provide a new Form W-8ECI
or Form W-8BEN (or successor form) upon the expiration or obsolescence of any
previously delivered form to reconfirm any complete exemption from, or any
entitlement to a reduction in, U.S. federal withholding tax with respect to any
interest payment hereunder or (2) in the case of any such

43

--------------------------------------------------------------------------------



Foreign Lender that is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (i) agrees to furnish either (a) a “Non-Bank Certificate” in a form
acceptable to the Administrative Agent and the Borrowers and two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN (or
successor form) or (b) an Internal Revenue Form W-8ECI (or successor form),
certifying (in each case) to such Foreign Lender’s legal entitlement to an
exemption or reduction from U.S. federal withholding tax with respect to all
interest payments hereunder and (ii) agrees (for the benefit of Borrowers and
the Administrative Agent) to the extent it may lawfully do so at such times,
upon reasonable request by Borrowers or the Administrative Agent, to provide a
new Form W-8BEN or W-8ECI (or successor form) upon the expiration or
obsolescence of any previously delivered form to reconfirm any complete
exemption from, or any entitlement to a reduction in, U.S. federal withholding
tax with respect to any interest payment hereunder.

          (f) If the Administrative Agent or a Lender (or an assignee)
determines in its reasonable discretion that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by
Borrowers or with respect to which a Borrower has paid additional amounts
pursuant to this Section 2.15, it shall pay over such refund to Borrowers (but
only to the extent of indemnity payments made, or additional amounts paid, by
such Borrower under this Section 2.15 with respect to the Indemnified Taxes or
the Other Taxes giving rise to such refund), net of all out-of-pocket expenses
of the Administrative Agent or such Lender (or assignee) and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided, however, that Borrowers, upon the request of
the Administrative Agent or such Lender (or assignee), agree to repay the amount
paid over to Borrowers (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent or such Lender
(or assignee) in the event the Administrative Agent or such Lender (or assignee)
is required to repay such refund to such Governmental Authority. Nothing
contained in this Section 2.15(f) shall require the Administrative Agent or any
Lender (or assignee) to make available its tax returns or any other information
which it deems confidential to Borrowers or any other Person. Notwithstanding
anything to the contrary, in no event will any Lender be required to pay any
amount to Borrowers the payment of which would place such Lender in a less
favorable net after-tax position than such Lender would have been in had the
additional amounts giving rise to such refund of any Indemnified Taxes or Other
Taxes never been paid in the first place.

          SECTION 2.16 Mitigation Obligations; Replacement of Lenders.

          (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or requires Borrowers to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Term Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.12 or 2.15, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. Each Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

44

--------------------------------------------------------------------------------



          (b) Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, or if any Lender defaults in its obligation to fund Term Loans
hereunder, or if Borrowers exercise their replacement rights under
Section 10.02(c), then Borrowers may, at their sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.04), all of its interests, rights and
obligations under this Agreement and the other Loan Documents to an assignee
selected by Borrowers that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that (i)
Borrowers shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld or delayed, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Term Loans, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or Borrowers (in the case
of all other amounts) and (iii) in the case of any such assignment resulting
from a claim for compensation under Section 2.12 or payments required to be made
pursuant to Section 2.15, such assignment will result in a material reduction in
such compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling Borrowers to require such
assignment and delegation cease to apply.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

          Each Loan Party represents and warrants to the Administrative Agent,
the Collateral Agent and each of the Lenders (with references to the Companies
being references thereto after giving effect to the Transactions unless
otherwise expressly stated) that:

          SECTION 3.01 Organization; Powers. Each Company (a) is duly organized
and validly existing under the laws of the jurisdiction of its organization,
(b) has all requisite power and authority to carry on its business as now
conducted and to own and lease its Property and (c) is qualified and in good
standing (to the extent such concept is applicable in the applicable
jurisdiction) to do business in every jurisdiction where such qualification is
required, except in such jurisdictions where the failure to so qualify or be in
good standing, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. There is no existing default
under any organizational document of any Company or any event which, with the
giving of notice or passage of time or both, would constitute a default by any
party thereunder.

          SECTION 3.02 Authorization; Enforceability. The Transactions to be
entered into by each Loan Party are within such Loan Party’s powers and have
been duly authorized by all necessary action. This Agreement has been duly
executed and delivered by each Loan Party and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
such Loan Party, enforceable in accordance with its terms, subject to applicable
bankruptcy,

45

--------------------------------------------------------------------------------



insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

          SECTION 3.03 Governmental Approvals; No Conflicts. Except as set forth
on Schedule 3.03, the Transactions (a) do not require any consent or approval
of, registration or filing with, or any other action by, any Governmental
Authority, except (i) such as have been obtained or made and are in full force
and effect, (ii) filings necessary to perfect Liens created under the Loan
Documents and (iii) consents, approvals, registrations, filings or actions the
failure of which to obtain or perform could not reasonably be expected to result
in a Material Adverse Effect, (b) will not violate the charter, by-laws or other
organizational documents of any Company or any order of any Governmental
Authority, (c) will not violate, result in a default or require any consent or
approval under any applicable law or regulation, indenture, agreement or other
instrument binding upon any Company or its assets, or give rise to a right
thereunder to require any payment to be made by any Company, except for
violations, defaults or the creation of such rights that could not reasonably be
expected to result in a Material Adverse Effect, and (d) will not result in the
creation or imposition of any Lien on any Property of any Company, except Liens
created under the Loan Documents and Permitted Liens.

          SECTION 3.04 Financial Statements. (a) Holdings and Borrowers have
heretofore furnished to the Lenders (i) the audited consolidated balance sheets
and the related statements of income, stockholders’ equity and cash flows of
Holdings and its Consolidated Subsidiaries as of and for the fiscal year ended
December 30, 2006, audited by and accompanied by the opinion of Deloitte &
Touche LLP, independent public accountants, (ii) the unaudited consolidated and
consolidating balance sheets and the related statements of income of Holdings
and its Consolidated Subsidiaries for the fiscal months of January, 2007 and
February, 2007. Such financial statements have been prepared in accordance with
GAAP consistently applied and present fairly and accurately the financial
condition and results of operations and cash flows of Holdings and its
Consolidated Subsidiaries as of such dates and for such periods subject to
year-end adjustments for interim financial statements.

          (b) Except as set forth in the financial statements described in
Section 3.04(a) or the schedules hereto, as of the Closing Date, there are no
liabilities of any Company of any kind, whether accrued, contingent, absolute,
determined, determinable or otherwise, which if unpaid could reasonably be
expected to result in a Material Adverse Effect, and there is no existing
condition, situation or set of circumstances which could reasonably be expected
to result in such a liability, other than liabilities under the Loan Documents
and the Revolving Loan Documents.

          (c) Since December 30, 2006, there has been no event, change or
occurrence that, individually or in the aggregate, has had or could reasonably
be expected to result in a Material Adverse Effect.

          SECTION 3.05 Properties. (a) Each Company has good title to, or valid
leasehold interests in, all its Property material to its business, except for
minor irregularities or deficiencies in title that, individually or in the
aggregate, do not interfere with its ability to conduct its business as
currently conducted or to utilize such Property for its intended purpose. Title
to all such Property held by such Company is free and clear of all Liens except
for Permitted Liens.

46

--------------------------------------------------------------------------------



The Property of the Companies, taken as a whole, (i) is in good operating order,
condition and repair (ordinary wear and tear excepted) (except to the extent
that the failure to be in such condition could not reasonably be expected to
result in a Material Adverse Effect) and (ii) constitutes all the Property which
is required for the business and operations of the Companies as presently
conducted.

          (b) Schedule 3.05(b) contains a true and complete list of each
interest in Real Property owned by any Company as of the date hereof and
describes the type of interest therein held by such Company. Schedule 3.05(b)
contains a true and complete list of each Real Property leased, subleased or
otherwise occupied or utilized by any Company, as lessee, sublessee, franchisee
or licensee, as of the date hereof and describes the type of interest therein
held by such Company and whether such lease, sublease or other instrument
requires the consent of the landlord thereunder or other parties thereto to the
Transactions.

          (c) At least one Loan Party owns, or is licensed to use, all patents,
patent applications, trademarks, trade names, service marks, copyrights,
technology, trade secrets, proprietary information, domain names, know-how and
processes necessary for the conduct of its business as currently conducted (the
“Intellectual Property”), except for those the failure to own or license which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No claim has been asserted and is pending by any
Person challenging or questioning the use of any such Intellectual Property or
the validity or effectiveness of any such Intellectual Property, nor does any
Loan Party know of any valid basis for any such claim. The use of such
Intellectual Property by each Loan Party does not infringe the rights of any
Person, except for such claims and infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

          (d) (i) No Company has received any notice of, nor has any knowledge
of, the occurrence or pendency or contemplation of any Casualty Event affecting
all or any portion of the Property and (ii) no Mortgage encumbers improved Real
Property that is located in an area that has been identified by the Secretary of
Housing and Urban Development as an area having special flood hazards and with
respect to which flood insurance has been made available under the National
Flood Insurance Act of 1968.

          SECTION 3.06 Equity Interests and Subsidiaries. (a) Schedule 3.06(a)
sets forth a list of (i) all the Subsidiaries and their jurisdiction of
organization as of the Closing Date and (ii) the number of shares of each class
of its Equity Interests authorized, and the number outstanding (and the record
holder of such Equity Interests), on the Closing Date and the number of shares
covered by all outstanding options, warrants, rights of conversion or purchase
and similar rights at the Closing Date. All Equity Interests of each Company
(other than Holdings) are duly and validly issued and are fully paid and
non-assessable and, except as set forth on Schedule 3.06(a), are owned by
Holdings or Borrowers, directly or indirectly through Wholly Owned Subsidiaries
and all Equity Interests of Borrowers are owned directly by Holdings. Each Loan
Party is the record and beneficial owner of, and has good and marketable title
to, the Equity Interests pledged by it under the Security Agreement, free of any
and all Liens, rights or claims of other Persons, except the security interest
created by the Security Agreement and the first priority security interest
securing the Revolving Credit Indebtedness, and there are no outstanding
warrants, options or other rights to purchase, or shareholder, voting trust or
similar agreements outstanding

47

--------------------------------------------------------------------------------



with respect to, or Property that is convertible into, or that requires the
issuance or sale of, any such Equity Interests.

          (b) Subject to the provisions of the Intercreditor Agreement, no
consent of any Person including any other general or limited partner, any other
member of a limited liability company, any other shareholder or any other trust
beneficiary is necessary or desirable in connection with the creation,
perfection or second priority status of the security interest of the
Administrative Agent in any Equity Interests pledged to the Administrative Agent
for the benefit of the Secured Parties under the Security Agreement or the
exercise by the Administrative Agent of the voting or other rights provided for
in the Security Agreement or the exercise of remedies in respect thereof.

          (c) An accurate organization chart, showing the ownership structure of
Holdings, Borrowers and each Subsidiary on the Closing Date, and after giving
effect to the Transaction, is set forth on Schedule 3.06(c).

          SECTION 3.07 Litigation; Compliance with Laws. (a) There are no
actions, suits or proceedings at law or in equity by or before any Governmental
Authority now pending or, to the knowledge of any Company, threatened against or
affecting any Company or any business, Property or rights of any such Person (i)
that involve any Loan Document or the Transactions or (ii) as to which there is
a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

          (b) Except for matters covered by Section 3.17, no Company or any of
its Property is in violation of, nor will the continued operation of their
Property as currently conducted violate, any Requirements of Law (including any
zoning or building ordinance, code or approval or any building permits) or any
restrictions of record or agreements affecting the Real Property or is in
default with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, where such violation or default could reasonably be
expected to result in a Material Adverse Effect.

          SECTION 3.08 Agreements. (a) No Company is a party to any agreement or
instrument or subject to any corporate or other constitutional restriction that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

          (b) No Company is in default in any manner under any provision of any
indenture or other agreement or instrument evidencing Indebtedness, or any other
agreement or instrument to which it is a party or by which it or any of its
Property are or may be bound, where such default could reasonably be expected to
result in a Material Adverse Effect.

          (c) Schedule 3.08(c) accurately and completely lists all material
agreements (other than leases of Real Property set forth on Schedule 3.05(b)) to
which any Company is a party which are in effect on the date hereof in
connection with the operation of the business conducted thereby and Borrowers
have delivered to the Administrative Agent complete and correct copies of all
such material agreements, including any amendments, supplements or modifications
with respect thereto.

48

--------------------------------------------------------------------------------



          SECTION 3.09 Federal Reserve Regulations. (a) No Company is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.

          (b) No part of the proceeds of any Loan will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, for any
purpose that entails a violation of, or that is inconsistent with, the
provisions of the regulations of the Board, including Regulation T, U or X. The
pledge of the Security Agreement Collateral pursuant to the Security Agreement
does not violate such regulations.

          SECTION 3.10 Investment Company Act. No Company is an “investment
company” or a company “controlled” by an “investment company,” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended.

          SECTION 3.11 Use of Proceeds. On the Closing Date, Borrowers will use
the proceeds of the Term Loans to pay related fees, commissions and expenses in
connection with the Transactions and for working capital and general corporate
purposes.

          SECTION 3.12 Taxes. Each Company has (a) timely filed or caused to be
timely filed all federal Tax Returns and all material, state, local and foreign
Tax Returns or materials required to have been filed by it and all such Tax
Returns are true and correct in all material respects and has (b) duly and
timely paid or caused to be duly and timely paid all Taxes (whether or not shown
on any Tax Return) due and payable by it and all assessments received by it,
except Taxes (i) that are being contested in good faith by appropriate
proceedings and for which such Company shall have set aside on its books
adequate reserves in accordance with GAAP or (ii) which could not, individually
or in the aggregate, have a Material Adverse Effect; provided that any such
contest of Taxes with respect to Collateral shall also satisfy the Contested
Collateral Lien Conditions. Each Company has made adequate provision in
accordance with GAAP for all Taxes not yet due and payable. Each Company is
unaware of any proposed or pending tax assessments, deficiencies or audits that
could be reasonably expected to, individually or in the aggregate, result in a
Material Adverse Effect.

          SECTION 3.13 No Material Misstatements. No information, report,
financial statement, exhibit or schedule furnished by or on behalf of any
Company to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto contained, contains or will contain any material misstatement of fact or
omission, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not misleading as of the date such information is dated or
certified; provided that to the extent any such information, report, financial
statement, exhibit or schedule was based upon or constitutes a forecast or
projection, each Company represents only that it acted in good faith and
utilized reasonable assumptions and due care in the preparation of such
information, report, financial statement, exhibit or schedule.

          SECTION 3.14 Labor Matters. As of the date hereof and the Closing
Date, there are no strikes, lockouts or slowdowns against any Company pending
or, to the knowledge of any Company, threatened. The hours worked by and
payments made to employees of any Company

49

--------------------------------------------------------------------------------



have not been in violation of the Fair Labor Standards Act or any other
applicable federal, state, local or foreign law dealing with such matters in any
manner which could reasonably be expected to result in a Material Adverse
Effect. All payments due from any Company, or for which any claim may be made
against any Company, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of such Company except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect. The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Company is bound.

          SECTION 3.15 Solvency. Immediately after the consummation of the
Transactions to occur on the Closing Date and immediately following the making
of each Term Loan and after giving effect to the application of the proceeds of
each Term Loan taking into account rights of contribution against or
reimbursement from other Loan Parties, (a) the fair value of the assets of each
Loan Party (individually and on a consolidated basis with its Subsidiaries) will
exceed its debts and liabilities, subordinated, contingent or otherwise; (b) the
present fair saleable value of the Property of each Loan Party (individually and
on a consolidated basis with its Subsidiaries) will be greater than the amount
that will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) each Loan Party (individually and
on a consolidated basis with its Subsidiaries) will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) each Loan Party (individually
and on a consolidated basis with its Subsidiaries) will not have unreasonably
small capital with which to conduct its business in which it is engaged as such
business is now conducted and is proposed to be conducted following the Closing
Date.

          SECTION 3.16 Employee Benefit Plans. (a) Each Company and its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in material liability of any Company or
any of its ERISA Affiliates or the imposition of a Lien on any of the assets of
a Company. The present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) and the fair market value of the assets
of all such underfunded Plans are as disclosed on the financial statements of
Holdings for its most recently ended fiscal year. Using actuarial assumptions
and computation methods consistent with subpart 1 of subtitle E of Title IV of
ERISA, the aggregate liabilities of each Company or its ERISA Affiliates to all
Multiemployer Plans in the event of a complete withdrawal therefrom, as of the
close of the most recent fiscal year of each such Multiemployer Plan, could not
reasonably be expected to result in a Material Adverse Effect.

          (b) None of the Companies has any Foreign Plans.

          SECTION 3.17 Environmental Matters. (a) Except as set forth in
Schedule 3.17 or except as, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect:

50

--------------------------------------------------------------------------------



 

 

 

          (1) The Companies and their businesses, operations and Real Property
are and in the last six years have been in compliance with, and the Companies
have no liability under, Environmental Law;

 

 

 

          (2) The Companies have obtained all Environmental Permits required for
the conduct of their businesses and operations, and the ownership, operation and
use of their assets, under Environmental Law, all such Environmental Permits are
valid and in good standing and, under the currently effective business plan of
the Companies, no expenditures or operational adjustments are expected to be
required in order to renew or modify such Environmental Permits during the next
five years except as may be needed in the ordinary and normal course of
business;

 

 

 

          (3) There has been no Release or threatened Release of Hazardous
Material on, at, under or from any real Property or facility presently or
formerly owned, leased or operated by the Companies or their predecessors in
interest that could result in liability of the Companies under Environmental
Law;

 

 

 

          (4) There is no Environmental Claim pending or, to the knowledge of
the Companies, threatened against the Companies, or relating to the real
Property currently or formerly owned, leased or operated by the Companies or
relating to the operations of the Companies, and there are no actions,
activities, circumstances, conditions, events or incidents that could reasonably
be expected to form the basis of such an Environmental Claim; and

 

 

 

          (5) No Person with an indemnity or contribution obligation to the
Companies relating to compliance with or liability under Environmental Law is in
default with respect to such obligation.

 

 

 

(b) Except as set forth in Schedule 3.17:

 

 

 

          (1) No Company is obligated to perform any action or otherwise incur
any expense under Environmental Law pursuant to any order, decree, judgment or
agreement by which it is bound or has assumed by contract or agreement, and no
Company is conducting or financing any Response pursuant to any Environmental
Law with respect to any Real Property or any other location except as,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect;

 

 

 

          (2) No Real Property or facility owned, operated or leased by the
Companies and, to the knowledge of the Companies, no real Property or facility
formerly owned, operated or leased by the Companies or any of their predecessors
in interest is (i) listed or proposed for listing on the National Priorities
List promulgated pursuant to CERCLA, (ii) listed on the Comprehensive
Environmental Response, Compensation and Liability Information System
promulgated pursuant to CERCLA or (iii) included on any similar list maintained
by any Governmental Authority including, without limitation, any such list
relating to petroleum except as, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect;

51

--------------------------------------------------------------------------------




 

 

 

                    (3) No Lien has been recorded or, to the knowledge of any
Company, threatened under any Environmental Law with respect to any Real
Property or assets of the Companies;

 

 

 

                    (4) The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby will not
require any notification, registration, filing, reporting, disclosure,
investigation, remediation or cleanup pursuant to any Governmental Real Property
Disclosure Requirements or any other Environmental Law except where the failure
to provide or perform any of the foregoing could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect; and

 

 

 

                    (5) The Companies have made available to Lenders all
material reports and assessments in the possession, custody or control of, or
otherwise reasonably available to, the Companies concerning compliance with or
liability under Environmental Law including, without limitation, those
concerning the existence of Hazardous Material at real Property or facilities
currently or formerly owned, operated, leased or used by the Companies except
as, individually or in the aggregate, could not reasonably be expected to reveal
or result in a Material Adverse Effect.

          SECTION 3.18 Insurance. Schedule 3.18 sets forth a true, complete and
correct description of all insurance maintained by each Company as of the
Closing Date. As of each such date, such insurance is in full force and effect
and all premiums have been duly paid. Each Company has insurance in such amounts
and covering such risks and liabilities as are in accordance with normal
industry practice.

          SECTION 3.19 Security Documents.  (a)  The Security Agreement is
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in and Lien on
the Security Agreement Collateral and, when (i) financing statements and other
filings in appropriate form are filed in the offices specified on Schedule 6 to
the Perfection Certificate and (ii) upon the taking of possession or control by
the Administrative Agent (or, prior to the payment in full of the Revolving
Credit Indebtedness and the termination of the Revolving Credit Documents,
possession or control by the Revolving Credit Agent to the extent that the
Revolving Credit Agent is acting as agent for the Collateral Agent for purposes
of possession or control of Collateral pursuant to the Intercreditor Agreement)
of the Security Agreement Collateral with respect to which a security interest
may be perfected only by possession or control (which possession or control
shall be given to the extent possession or control by the Administrative Agent
is required by the Security Agreement), the Lien created by the Security
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the grantors thereunder in the Security
Agreement Collateral (other than such Security Agreement Collateral in which a
security interest cannot be perfected under the UCC as in effect at the relevant
time in the relevant jurisdiction), in each case subject to no Liens other than
Permitted Liens.

          (b) To the extent that the federal trademark laws of the United States
are applicable to security interests in trademarks, the proper filing and
recordation of the Security Agreement or a short form thereof in the United
States Patent and Trademark Office against all U.S. registered

52

--------------------------------------------------------------------------------



trademarks and trademark applications (other than intent-to-use trademark
applications) set forth on Schedule 3.19(b) (“Trademarks”) within three (3)
months of the date of execution thereof will render the Administrative Agent’s
Lien on, and security interest in, for the benefit of the Secured Parties, the
applicable Loan Party’s right title and interest in such Trademarks fully
perfected and effective against subsequent purchasers of such Trademarks, in
each case subject to no Liens other than Permitted Liens.

          (c) To the extent that the federal patent laws of the United States
are applicable to security interests in patents, the proper filing and recording
of the Security Agreement or a short form thereof at the United States Patent
and Trademark Office against the U.S. patents and patent applications set forth
on Schedule 3.19(c) (“Patents”) within three (3) months of the date of execution
thereof will render the Administrative Agent’s Lien on, and security interest
in, for the benefit of the Secured Parties, the applicable Loan Party’s right,
title and interest in such Patents fully perfected and effective against
subsequent purchasers of such Patents, in each case subject to no Liens other
than Permitted Liens.

          (d) To the extent that the federal copyright laws of the United States
are applicable to security interests in copyrights, the proper filing and
recording of the Security Agreement or a short form thereof at the United States
Copyright Office against the U.S. registered copyrights set forth on Schedule
3.19(d) (“Copyrights”) within one (1) month of the date of execution thereof
will render the Administrative Agent’s Lien on, and security interest in, for
the benefit of the Secured Parties, the applicable Loan Party’s right, title and
interest in such Copyrights fully perfected and effective against subsequent
transferees of such Copyrights, in each case subject to no Liens other than
Permitted Liens.

          (e) Each Mortgage executed and delivered as of or prior to the Closing
Date is, or, to the extent any Mortgage is duly executed and delivered
thereafter by the relevant Loan Party, will be, effective to create, in favor of
the Administrative Agent, for its benefit and the benefit of the Secured
Parties, a legal, valid and enforceable first priority Lien on and security
interest in all of the Loan Parties’ right, title and interest in and to the
Mortgaged Real Properties thereunder and the proceeds thereof, and when the
Mortgages are filed in the offices specified on Schedule 1.01(a), (or, in the
case of any Mortgage executed and delivered after the date thereof in accordance
with the provisions of Sections 5.11 and 5.12, when such Mortgage is filed in
the offices specified in the local counsel opinion delivered with respect
thereto in accordance with the provisions of Sections 5.11 and 5.12) the
Mortgages shall constitute fully perfected Liens on, and security interests in,
all right, title and interest of the Loan Parties in the Mortgaged Real
Properties and the proceeds thereof, in each case prior and superior in right to
any other Person, other than Liens reasonably acceptable to Administrative
Agent.

          (f) Each Security Document delivered pursuant to Sections 5.11 and
5.12 will, upon execution and delivery thereof, be effective to create in favor
of the Administrative Agent, for the benefit of the Secured Parties, a legal,
valid and enforceable security interest in and Lien on all of the Loan Parties’
right, title and interest in and to the Collateral thereunder, and when all
appropriate filings or recordings are made in the appropriate offices as may be
required under applicable law, such Security Document will constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral, in each case subject to no Liens other than
the applicable Permitted Liens.

53

--------------------------------------------------------------------------------



          SECTION 3.20 [Intentionally Omitted].

          SECTION 3.21 Anti-Terrorism Law.   (a)  No Loan Party and, to the
knowledge of the Loan Parties, none of their Affiliates is in violation of any
Requirement of Law relating to terrorism or money laundering (“Anti-Terrorism
Laws”), including Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”), and the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107-56.

          (b) No Loan Party and to the knowledge of the Loan Parties, no
Affiliate or broker or other agent of any Loan Party acting or benefiting in any
capacity in connection with the Term Loans is any of the following:

 

 

 

          (i) a person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;

 

 

 

          (ii) a person owned or controlled by, or acting for or on behalf of,
any person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

 

 

 

          (iii) a person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

 

 

 

          (iv) a person that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

 

 

 

          (v) a person that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control (“OFAC”) at its official website or
any replacement website or other replacement official publication of such list.

          (c) No Loan Party and, to the knowledge of the Loan Parties, no broker
or other agent of any Loan Party acting in any capacity in connection with the
Term Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any person
described in paragraph (b) above, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

ARTICLE IV.

CONDITIONS TO CREDIT EXTENSIONS

          SECTION 4.01 Conditions to Initial Credit Extension. The obligation of
each Lender to fund the initial Credit Extension requested to be made by it
shall be subject to the prior or concurrent satisfaction of each of the
conditions precedent set forth in this Section 4.01.

54

--------------------------------------------------------------------------------



          (a) Loan Documents. All legal matters incident to this Agreement, the
Credit Extensions hereunder and the other Loan Documents shall be reasonably
satisfactory to the Lenders and to the Administrative Agent and there shall have
been delivered to the Administrative Agent an executed counterpart of each of
the Loan Documents, including this Agreement, the Security Agreement, the
Intercreditor Agreement, each Mortgage, the Perfection Certificate and each
other applicable Loan Document. Each Term Loan Lender under the Existing Credit
Agreement shall have executed and delivered a Lender Consent Letter to authorize
the amendment and restatement of the Existing Credit Agreement as evidenced by
this Agreement (it being agreed that the delivery of such Lender Consent Letter
by a Term Loan Lender shall constitute such written consent).

          (b) Corporate Documents. The Administrative Agent shall have received:

 

 

 

          (i) a certificate of the Secretary or Assistant Secretary of each Loan
Party dated the Closing Date and certifying (A) that attached thereto is a true
and complete copy of the certificate or articles of incorporation or other
constitutive documents, including all amendments thereto certified as of a
recent date by the Secretary of State of the state of its organization, (B) that
attached thereto is a true and complete copy of the by-laws of such Loan Party
as in effect on the Closing Date and at all times since a date prior to the date
of the resolutions described in clause (C) below, (C) that attached thereto is a
true and complete copy of resolutions duly adopted by the Board of Directors of
such Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which such Person is a party and, in the case of Borrowers, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (D) as to the incumbency
and specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party (together
with a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate in
this clause (i);

 

 

 

          (ii) a long form certificate as to the good standing (in such
jurisdictions where such certificates are issued and, in jurisdictions where a
long form certificate of good standing is not issued, a short form certificate
of good standing) of each Loan Party as of a recent date, from such Secretary of
State; and

 

 

 

          (iii) such other documents as the Lenders or the Administrative Agent
may reasonably request.

          (c) Officers’ Certificate. The Administrative Agent shall have
received a certificate, dated the Closing Date and signed by the Chief Executive
Officer and the Chief Financial Officer of each Borrower, confirming compliance
with the conditions precedent set forth in paragraphs (f), (i), (j) and (k) of
this Section 4.01, clauses (ii) and (iii) of paragraph (d) of this Section 4.01
and paragraphs (b), (c), (d) and (e) of Section 4.02.

          (d) Financings and Other Transactions, Etc.

55

--------------------------------------------------------------------------------



                    (i) The Lenders shall be satisfied with the form and
substance of the Transaction Documents.

                    (ii) The Transactions shall have been consummated or shall
be consummated simultaneously on the Closing Date, in each case in all material
respects in accordance with the terms hereof and the terms of the Transaction
Documents (and without the waiver or amendment of any such terms not approved by
the Administrative Agent).

                    (iii) Borrower shall have received the proceeds of initial
extension of credit under the Revolving Credit Agreement and the Revolving
Credit Agreement shall be in form and substance satisfactory to the Lenders and
copies of the executed Revolving Credit Documents shall have been delivered to
the Administrative Agent.

                    (iv) The Lenders shall be satisfied with the capitalization,
the terms and conditions of any equity arrangements and the corporate or other
organizational structure of the Companies (after giving effect to the
Transactions).

          (e) Financial Statements. The Lenders shall have received and shall be
reasonably satisfied with the form and substance of the financial statements
described in Section 3.04 and with the forecasts of the financial performance of
Holdings, Borrowers and their respective Subsidiaries.

          (f) Indebtedness and Minority Interests. After giving effect to the
Transactions and the other transactions contemplated hereby, no Company shall
have outstanding any Indebtedness for borrowed money, preferred stock or
minority interests other than (i) the Loans and extensions of credit hereunder,
(ii) the loans and extensions of credit under the Revolving Credit Agreement,
(iii) the Capital Lease Obligations and other Indebtedness listed on Schedule
6.01(b), and (iv) Indebtedness owed to Borrowers or any Guarantor.

          (g) Opinions of Counsel. The Administrative Agent shall have received,
on behalf of itself, the other Agents, the Arranger and the Lenders, a favorable
written opinion of (i) Dorsey & Whitney LLP, special counsel for the Loan
Parties, substantially to the effect set forth in Exhibit K-1, and (ii) each
local counsel listed on Schedule 4.01(g), substantially to the effect set forth
in Exhibit K-2, in each case (A) dated the Closing Date, (B) addressed to the
Agents and the Lenders and (C) covering such other matters relating to the Loan
Documents and the Transactions as the Administrative Agent shall reasonably
request.

          (h) Solvency Certificate and Other Reports. (i) The Administrative
Agent shall have received all audits, reports and opinions of appraisers,
consultants or other advisors retained by it to review the Collateral, business,
operation or condition of Borrowers and their Subsidiaries giving effect to the
Transactions, and shall be satisfied with such audits, reports and opinions.

                    (ii) The Administrative Agent shall have received a solvency
certificate in the form of Exhibit M, dated the Closing Date and signed by the
Chief Financial Officer of each Borrower.

          (i) Requirements of Law. The Lenders shall be satisfied that the
Transactions shall be in full compliance with all material Requirements of Law,
including without limitation

56

--------------------------------------------------------------------------------



Regulations T, U and X of the Board. The Lenders shall have received reasonably
satisfactory evidence of compliance with all applicable Requirements of Law,
including all applicable environmental laws and regulations.

          (j) Consents. The Lenders shall be satisfied that all requisite
Governmental Authorities and third parties shall have approved or consented to
the Transactions, and there shall be no governmental or judicial action, actual
or threatened, that has or would have, singly or in the aggregate, a reasonable
likelihood of restraining, preventing or imposing burdensome conditions on the
Transactions or the other transactions contemplated hereby.

          (k) Litigation. There shall be no litigation, public or private, or
administrative proceedings, governmental investigation or other legal or
regulatory developments, actual or threatened, that, singly or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, or could
materially and adversely affect the ability of Holdings, Borrowers and the
Subsidiaries to fully and timely perform their respective obligations under the
Transaction Documents, or the ability of the parties to consummate the
financings contemplated hereby or the other Transactions.

          (l) Sources and Uses. The sources and uses of the Term Loans shall be
as set forth in Section 3.11.

          (m) Fees. The Arranger, Collateral Agent and Administrative Agent
shall have received all Fees and other amounts due and payable on or prior to
the Closing Date, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses (including the reasonable legal fees and expenses of
Winston & Strawn LLP, special counsel to the Administrative Agent, and the
reasonable fees and expenses of any local counsel, appraisers, consultants and
other advisors) required to be reimbursed or paid by Borrowers hereunder or
under any other Loan Document.

          (n) Personal Property Requirements. The Administrative Agent shall
have received (in each case, to the extent not previously received):

 

 

 

          (i) all certificates, agreements or instruments representing or
evidencing the Pledged Securities and the Pledged Notes (each as defined in the
Security Agreement) accompanied by instruments of transfer and stock powers
endorsed in blank shall have been delivered to the Administrative Agent;

 

 

 

          (ii) all other certificates, agreements, including control agreements,
or instruments necessary to perfect the Administrative Agent’s security interest
in all Chattel Paper, all Instruments and all Investment Property of each Loan
Party (as each such term is defined in the Security Agreement and to the extent
required by Section 3.4 of the Security Agreement);

 

 

 

          (iii) UCC Financing Statements in appropriate form for filing under
the UCC, filings with the United States Patent, Trademark and Copyright offices
and such other documents under applicable Requirements of Law in each
jurisdiction as may be necessary or appropriate or, in the opinion of the
Administrative Agent, desirable to perfect the Liens created, or purported to be
created, by the Security Documents.

57

--------------------------------------------------------------------------------



 

 

 

          (iv) certified copies of UCC, tax and judgment lien searches,
bankruptcy and pending lawsuit searches or equivalent reports or searches, each
of a recent date listing all effective financing statements, lien notices or
comparable documents that name any Loan Party as debtor and that are filed in
those state and county jurisdictions in which any Property of any Loan Party is
located and the state and county jurisdictions in which any Loan Party is
organized or maintains its principal place of business and such other searches
that the Administrative Agent deems necessary or appropriate, none of which
encumber the Collateral covered or intended to be covered by the Security
Documents (other than Permitted Liens);

 

 

 

          (v) with respect to each Real Property set forth on Schedule 4.01(n),
such Loan Party shall have obtained a Landlord Lien Waiver and Access Agreement
or, if applicable, a bailee letter or other appropriate waiver and access
agreement;

 

 

 

          (vi) evidence acceptable to the Administrative Agent of payment by the
Loan Parties of all applicable recording taxes, fees, charges, costs and
expenses required for the recording of the Security Documents.

          (o) Real Property Requirements. The Administrative Agent shall have
received:

 

 

 

          (i) an amendment to the existing Mortgage encumbering each Mortgaged
Real Property in favor of Administrative Agent, for the benefit of the Secured
Parties, duly executed and acknowledged by each Loan Party that is the owner of
or holder of any interest in such Mortgaged Real Property, and otherwise in form
for recording in the recording office of each political subdivision where each
such Mortgaged Real Property is situated, which shall be in form and substance
reasonably satisfactory to Administrative Agent;

 

 

 

          (ii) with respect to each amendment to an existing Mortgage, a
date-down endorsement to the existing title insurance policy for such mortgage,
which shall (A) be issued by the Title Company, (B) contain no exceptions to
title other than exceptions reasonably acceptable to the Administrative Agent
and (C) otherwise be in form and substance satisfactory to the Administrative
Agent;

 

 

 

          (iii) with respect to each Mortgaged Real Property, such affidavits,
certificates, information (including financial data) and instruments of
indemnification (including, without limitation, a so-called “gap”
indemnification) as shall be required to induce the Title Company to issue the
date-down endorsements contemplated in subparagraph (ii) above;

 

 

 

          (iv) evidence reasonably acceptable to the Administrative Agent of
payment by Borrowers of all premiums, search and examination charges, and
related charges, mortgage recording taxes, fees, charges, costs and expenses
required for the recording of the amendments to the Mortgages referred to
subparagraph (i) above and issuance of the date-down endorsements referred to
subparagraph (ii) above; and

 

 

 

          (v) with respect to each Real Property or Mortgaged Real Property (to
the extent not previously received by the Administrative Agent), copies of all
Leases in

58

--------------------------------------------------------------------------------



 

 

 

which Borrowers or any Subsidiary holds the lessor’s interest or other
agreements relating to possessory interests, if any. To the extent any of the
foregoing affect any Mortgaged Real Property, such agreement shall be
subordinate to the Lien of the Mortgage to be recorded against such Mortgaged
Real Property, either expressly by its terms or pursuant to a subordination,
non-disturbance and attornment agreement, and shall otherwise be acceptable to
the Administrative Agent.

          (p) Insurance. The Administrative Agent shall have received a copy of,
or a certificate as to coverage under, the insurance policies required by
Section 5.04 and the applicable provisions of the Security Documents, each of
which shall be endorsed or otherwise amended to include a “standard” or “New
York” lender’s loss payable endorsement and to name the Administrative Agent as
additional insured, in form and substance satisfactory to the Administrative
Agent.

          (q) USA Patriot Act. The Lenders shall have received, sufficiently in
advance of the Closing Date, all documentation and other information required by
bank regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation, the United
States PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) including, without limitation, the information described in Section
10.13.

          SECTION 4.02 Conditions to All Credit Extensions. The obligation of
each Lender to make any Credit Extension (including the initial Credit
Extension) shall be subject to, and to the satisfaction of, each of the
conditions precedent set forth below.

 

 

 

          (a) Notice. The Administrative Agent shall have received a Borrowing
Request as required by Section 2.03 (or such notice shall have been deemed given
in accordance with Section 2.03).

 

 

 

          (b) No Default. Borrowers and each other Loan Party shall be in
compliance in all material respects with all the terms and provisions set forth
herein and in each other Loan Document on its part to be observed or performed,
and, at the time of and immediately after such Credit Extension, no Default
shall have occurred and be continuing on such date or after giving effect to the
Credit Extension requested to be made on such date.

 

 

 

          (c) Representations and Warranties. Each of the representations and
warranties made by any Loan Party set forth in Article III hereof or in any
other Loan Document shall be true and correct in all material respects (except
that any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of the date of such Credit Extension with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date.

 

 

 

          (d) No Material Adverse Effect. There has been no event, condition
and/or contingency that has had or is reasonable likely to have a Material
Adverse Effect.

59

--------------------------------------------------------------------------------



 

 

 

          (e) No Legal Bar. No order, judgment or decree of any Governmental
Authority shall purport to restrain any Lender from making any Term Loans to be
made by it. No injunction or other restraining order shall have been issued,
shall be pending or noticed with respect to any action, suit or proceeding
seeking to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated by this
Agreement or the making of Term Loans hereunder.

          Each of the delivery of a Borrowing Request and the acceptance by
Borrowers of the proceeds of the Credit Extension shall constitute a
representation and warranty by Borrowers and each other Loan Party that on the
date of such Credit Extension (both immediately before and after giving effect
to such Credit Extension and the application of the proceeds thereof) the
conditions contained in this Section 4.02 have been satisfied. Borrowers shall
provide such information (including calculations in reasonable detail of the
covenants in Section 6.08) as the Administrative Agent may reasonably request to
confirm that the conditions in this Section 4.02 have been satisfied.

ARTICLE V.

AFFIRMATIVE COVENANTS

          Each Loan Party covenants and agrees with each Lender that so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Term Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full, unless the Required Lenders shall otherwise consent in writing, each
Loan Party will, and will cause each of its Subsidiaries to:

          SECTION 5.01 Financial Statements, Reports, etc. In the case of
Holdings and Borrowers, furnish to the Administrative Agent and each Lender:

 

 

 

          (a) Annual Reports. Within 90 days after the end of each fiscal year
(but no later than the date on which Holdings is required to file a Form 10-K
under the Exchange Act), (i) the consolidated balance sheet of Holdings as of
the end of such fiscal year and related consolidated statements of income, cash
flows and stockholders’ equity for such fiscal year, and notes thereto, all
prepared in accordance with Regulation S-X under the Securities Act and
accompanied by an opinion of Deloitte & Touche LLP or other independent public
accountants of recognized national standing satisfactory to the Administrative
Agent or one of the “Big 4” accounting firms (which opinion shall not be
qualified as to scope or contain any going concern or other qualification),
stating that such financial statements fairly present, in all material respects,
the consolidated financial condition, results of operations, cash flows and
changes in stockholders’ equity of the Consolidated Companies as of the end of
and for such fiscal year in accordance with GAAP consistently applied, (ii) a
management report in a form reasonably satisfactory to the Administrative Agent
setting forth, on a consolidating basis, the financial condition, results of
operations and cash flows of each of Holdings’ business segments as of the end
of and for such fiscal year, as compared to the financial condition, results of
operations and cash flows of each such business segments as of the end of and
for the previous fiscal year and its budgeted results of operations and cash
flows, and (iii) a management’s

60

--------------------------------------------------------------------------------



 

 

 

discussion and analysis of the financial condition and results of operations for
such fiscal year, as compared to the previous fiscal year;

 

 

 

          (b) Quarterly Reports. Within 45 days after the end of each of the
first three fiscal quarters of each fiscal year (but no later than the date on
which Holdings is required to file a Form 10-Q under the Exchange Act), (i) the
consolidated balance sheet of Holdings as of the end of such fiscal quarter and
related consolidated statement of income for such fiscal quarter and the related
consolidated statements of income and cash flows for the then elapsed portion of
the fiscal year, in comparative form with the consolidated statements of income
and cash flows for the comparable periods in the previous fiscal year, and notes
thereto, all prepared in accordance with Regulation S-X under the Securities Act
and accompanied by a certificate of a Financial Officer stating that such
financial statements fairly present, in all material respects, the consolidated
financial condition, results of operations and cash flows of the Consolidated
Companies as of the date and for the periods specified in accordance with GAAP
consistently applied, and on a basis consistent with audited financial
statements referred to in Section 5.01(a), subject to normal year-end audit
adjustments, (ii) a management report in a form reasonably satisfactory to the
Administrative Agent setting forth, on a consolidating basis, the financial
condition, results of operations and cash flows of each of Holdings’ business
segments as of the end of and for such fiscal quarter and for the then elapsed
portion of the fiscal year, as compared to the financial condition, results of
operations and cash flows of each such business segment as of the end of such
fiscal quarter and for the comparable periods in the previous fiscal year and
its budgeted results of operations and cash flows, and (iii) a management’s
discussion and analysis of the financial condition and results of operations for
such fiscal quarter and the then elapsed portion of the fiscal year, as compared
to the comparable periods in the previous fiscal year;

 

 

 

          (c) Monthly Reports. Within 30 days (40 days for the month ending
January 31 of each year) after the end of the first two months of each fiscal
quarter, (i) the consolidated statement of income of Holdings for such month and
the consolidated statements of income and cash flows for the then elapsed
portion of the fiscal year, in comparative form with the consolidated statements
of income and cash flows for the comparable periods in the previous fiscal year,
accompanied by a certificate of a Financial Officer stating that such financial
statements fairly present, in all material respects, the consolidated results of
operations and cash flows of the Consolidated Companies as of the date and for
the periods specified in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments, and (ii) a management report in a form
reasonably satisfactory to the Administrative Agent setting forth, on a
consolidating basis, the results of operations and cash flows of each of
Holdings’ business segments for such month and for the then elapsed portion of
the fiscal year, as compared to the results of operations and cash flows of each
such business segment for the comparable periods in the previous fiscal year and
its budgeted results of operations and cash flows;

 

 

 

          (d) Financial Officer’s Certificate. (i) Concurrently with any
delivery of financial statements under paragraphs (a), (b) or (c) above, a
certificate of a Financial Officer certifying that no Default has occurred or,
if such a Default has occurred,

61

--------------------------------------------------------------------------------



 

 

 

specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto; (ii) concurrently with any delivery
of financial statements under sub-paragraph (a) or (b) above, a Compliance
Certificate; and (iii) in the case of paragraph (a) above, a report of the
accounting firm opining on or certifying such financial statements stating that
in the course of its regular audit of the financial statements of Holdings and
its Subsidiaries, which audit was conducted in accordance with GAAP, such
accounting firm obtained no knowledge that any Default has occurred or, if in
the opinion of such accounting firm such a Default has occurred, specifying the
nature and extent thereof. Any certificate delivered pursuant to this Section
5.01(d) shall constitute a representation and warranty by Borrowers that the
statements and information contained therein are true and correct in all
material respects on and as of such date;

 

 

 

          (e) Financial Officer’s Certificate Regarding Collateral. Concurrently
with any delivery of financial statements under paragraph (a) above, a
Perfection Certificate Supplement in accordance with the provisions of Section
5.13(b);

 

 

 

          (f) Public Reports. Promptly after the same become publicly available,
copies of all periodic and other reports, proxy statements and other materials
filed by any Company with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed to holders
of its Indebtedness pursuant to the terms of the documentation governing such
Indebtedness (or any trustee, agent or other representative therefor), as the
case may be;

 

 

 

          (g) Management Letters. Promptly after the receipt thereof by any
Company, a copy of any “management letter” received by any such Person from its
certified public accountants and the management’s responses thereto;

 

 

 

          (h) Budgets. No later than the first day of each fiscal year of
Holdings and Borrowers, a budget in form reasonably satisfactory to the
Administrative Agent (including budgeted statements of income by each of
Holdings’ business segments and sources and uses of cash and balance sheets)
prepared by each of Holdings and Borrowers, respectively, for (i) each fiscal
month of such fiscal year prepared in detail and (ii) each of the two years
immediately following such fiscal year prepared in summary form, in each case,
of Holdings, Borrowers and their respective Subsidiaries, with appropriate
presentation and discussion of the principal assumptions upon which such budgets
are based, accompanied by the statement of a Financial Officer of each of
Holdings and Borrowers to the effect that the budget of Holdings and Borrowers,
respectively, is a reasonable estimate for the period covered thereby;

 

 

 

          (i) Annual Meetings with Lenders. Within 120 days after the close of
each fiscal year of Holdings commencing with the fiscal year ending on December
31, 2007, Holdings and Borrowers shall, at the request of the Administrative
Agent or Required Lenders, hold a meeting (at a mutually agreeable location and
time) with all Lenders who choose to attend such meeting at which meeting shall
be reviewed the financial results of

62

--------------------------------------------------------------------------------



 

 

 

the previous fiscal year and the financial condition of the Companies and the
budgets presented for the current fiscal year of the Companies; and

 

 

 

          (j) Other Information. Promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of any Company, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

          SECTION 5.02 Litigation and Other Notices. Furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

 

 

          (a) any Default, specifying the nature and extent thereof and the
corrective action (if any) taken or proposed to be taken with respect thereto;

 

 

 

          (b) the filing or commencement of, or any threat or notice of
intention of any Person to file or commence, any action, suit or proceeding,
whether at law or in equity by or before any Governmental Authority, (i) against
any Company or any Affiliate thereof that could reasonably be expected to result
in a Material Adverse Effect or (ii) with respect to any Loan Document;

 

 

 

          (c) any development that has resulted in, or could reasonably be
expected to result in a Material Adverse Effect;

 

 

 

          (d) the occurrence of a Casualty Event and will ensure that the Net
Cash Proceeds of any such event (whether in the form of insurance proceeds,
condemnation awards or otherwise) are collected and applied in accordance with
the applicable provisions of this Agreement and the Security Documents;

 

 

 

          (e) (i) the incurrence of any material Lien (other than Permitted
Liens) on, or claim asserted against any of the Collateral or (ii) the
occurrence of any other event which could materially affect the value of the
Collateral; and

 

 

 

          (f) any threatened indictment by any Governmental Authority of any
Loan Party, as to which any Loan Party receives knowledge or notice, under any
criminal or civil proceedings against any Loan Party pursuant to which statute
or proceedings the penalties or remedies sought or available include forfeiture
of (i) any of the Collateral having a value in excess of $500,000 or (ii) any
other Property of any Loan Party which is necessary or material to the conduct
of its business.

          SECTION 5.03 Existence; Businesses and Properties.  (a)  Do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its legal existence, except as otherwise expressly permitted under
Section 6.05 or, in the case of any Subsidiary, where the failure to perform
such obligations, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

          (b) Do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; maintain and

63

--------------------------------------------------------------------------------



operate such business in substantially the manner in which it is presently
conducted and operated; comply with all applicable Requirements of Law
(including any and all zoning, building, Environmental Law, ordinance, code or
approval or any building permits or any restrictions of record or agreements
affecting the Real Property) and decrees and orders of any Governmental
Authority, whether now in effect or hereafter enacted, except where the failure
to comply, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect; pay and perform its obligations under all
Leases and Transaction Documents; and at all times maintain and preserve all
Property material to the conduct of such business and keep such Property in good
repair, working order and condition and from time to time make, or cause to be
made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times; provided that
nothing in this Section 5.03(b) shall prevent (i) sales of assets,
consolidations or mergers by or involving any Company in accordance with Section
6.05; (ii) the withdrawal by any Company of its qualification as a foreign
corporation in any jurisdiction where such withdrawal, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect; or (iii) the abandonment by any Company of any rights, franchises,
licenses, trademarks, tradenames, copyrights or patents that such Person
reasonably determines are not useful to its business.

          SECTION 5.04 Insurance.  (a)  Keep its insurable Property adequately
insured at all times by financially sound and reputable insurers (provided that
Borrowers shall not be deemed to breach this provision if, after their insurer
becomes unsound or irreputable, Borrowers promptly and diligently obtain
adequate insurance from an alternative carrier); maintain such other insurance,
to such extent and against such risks, including fire and other risks insured
against by extended coverage, as is customary with companies in the same or
similar businesses operating in the same or similar locations, including public
liability insurance against claims for personal injury or death or Property
damage occurring upon, in, about or in connection with the use of any Property
owned, occupied or controlled by it; and maintain such other insurance as may be
required by law; and, with respect to the Collateral, otherwise maintain all
insurance coverage required under each applicable Security Document, such
policies to be in such form and amounts and having such coverage as may be
reasonably satisfactory to the Administrative Agent and the Collateral Agent, it
being agreed that the levels of insurance in place on the Closing Date, absent a
material change in the Property of the Loan Parties, shall be satisfactory to
the Administrative Agent and the Collateral Agent so long as appropriate steps
are taken to assure that such insurance coverage is also obtained for any future
Subsidiaries.

          (b) All such insurance shall (i) provide that no cancellation,
material reduction in amount or material change in coverage thereof shall be
effective until at least 30 days after receipt by the Administrative Agent and
the Collateral Agent of written notice thereof, (ii) name the Administrative
Agent and the Collateral Agent as mortgagee (in the case of property insurance)
or additional insured (in the case of liability insurance) or loss payee (in the
case of casualty insurance), as applicable, (iii) if reasonably requested by the
Administrative Agent or the Collateral Agent, include a breach of warranty
clause and (iv) be reasonably satisfactory in all other respects to the
Administrative Agent and the Collateral Agent.

          (c) Notify the Administrative Agent and the Collateral Agent
immediately whenever any separate insurance concurrent in form or contributing
in the event of loss with that required

64

--------------------------------------------------------------------------------



to be maintained under this Section 5.04 is taken out by any Company; and
promptly deliver to the Administrative Agent and the Collateral Agent a
duplicate original copy of such policy or policies.

          (d) Obtain flood insurance in such total amount as the Administrative
Agent or the Required Lenders may from time to time require, if at any time the
area in which any improvements located on any real Property covered by a
Mortgage is designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
and otherwise comply with the National Flood Insurance Program as set forth in
the Flood Disaster Protection Act of 1975, as amended from time to time.

          (e) Deliver to the Administrative Agent and the Collateral Agent and
the Lenders a report of a reputable insurance broker with respect to such
insurance and such supplemental reports with respect thereto as the
Administrative Agent or the Collateral Agent may from time to time reasonably
request.

          SECTION 5.05 Obligations and Taxes.  (a)  Pay its Indebtedness and
other obligations promptly and in accordance with their terms and pay and
discharge promptly when due all Taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or in respect of its
Property, before the same shall become delinquent or in default, as well as all
lawful claims for labor, materials and supplies or otherwise that, if unpaid,
might give rise to a Lien other than a Permitted Lien upon such properties or
any part thereof; provided that such payment and discharge shall not be required
with respect to any such Tax, assessment, charge, levy or claim so long as the
validity or amount thereof shall be contested in good faith by appropriate
proceedings and the applicable Company shall have set aside on its books
adequate reserves with respect thereto in accordance with GAAP and such contest
operates to suspend collection of the contested obligation, Tax, assessment or
charge and enforcement of a Lien other than a Permitted Lien and, in the case of
Collateral, the applicable Company shall have otherwise complied with the
Contested Collateral Lien Conditions.

          (b) Timely and correctly file all material Tax Returns required to be
filed by it.

          SECTION 5.06 Employee Benefits.  (a)  With respect to each Plan,
comply in all material respects with the applicable provisions of ERISA and the
Code and (b) furnish to the Administrative Agent (x) as soon as possible after,
and in any event within 10 days after any Responsible Officer of the Companies
or their ERISA Affiliates or any ERISA Affiliate knows or has reason to know
that, any ERISA Event has occurred that, alone or together with any other ERISA
Event could reasonably be expected to result in liability of the Companies or
their ERISA Affiliates in an aggregate amount exceeding $500,000 or the
imposition of a Lien, a statement of a Financial Officer of Holdings setting
forth details as to such ERISA Event and the action, if any, that the Companies
propose to take with respect thereto, and (y) upon request by the Administrative
Agent, copies of: (i) each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) filed by any Company or any ERISA Affiliate with the
Internal Revenue Service with respect to each Plan; (ii) the most recent
actuarial valuation report for each Plan; (iii) all notices received by any
Company or any ERISA Affiliate from a Multiemployer Plan sponsor or any
governmental agency concerning an ERISA Event; and (iv) such other documents or
governmental reports or filings relating to any Plan (or employee benefit plan

65

--------------------------------------------------------------------------------



sponsored or contributed to by any Company) as the Administrative Agent shall
reasonably request.

          SECTION 5.07 Maintaining Records; Access to Properties and
Inspections. Keep proper books of record and account in which full, true and
correct entries in conformity with GAAP and all Requirements of Law are made of
all dealings and transactions in relation to its business and activities. Keep
proper records of intercompany accounts with full, true and correct entries
reflecting all payments received and paid (including, without limitation, funds
received by Borrowers from swept deposit accounts of the other Companies). Upon
reasonable prior notice, each Loan Party will permit any representatives
designated by the Administrative Agent, Collateral Agent or any Lender to visit
and inspect the financial records and the Property of such Loan Party at
reasonable times and as often as reasonably requested and to make extracts from
and copies of such financial records, and permit any representatives designated
by the Administrative Agent, Collateral Agent or any Lender to discuss the
affairs, finances and condition of any Loan Party with the officers thereof and
independent accountants therefor.

          SECTION 5.08 Use of Proceeds. Use the proceeds of the Term Loans only
for the purposes set forth in Section 3.11.

          SECTION 5.09 Compliance with Environmental Laws; Environmental
Reports.  (a)  Comply, and cause all lessees and other Persons occupying Real
Property owned, operated or leased by any Company to comply, in all material
respects with all Environmental Laws and Environmental Permits applicable to its
operations and Real Property; obtain and renew all material Environmental
Permits applicable to its operations and Real Property; and conduct any Response
required by a Governmental Authority in accordance with Environmental Laws;
provided that no Company shall be required to undertake any Response to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP.

          (b) If a Default caused by reason of a breach of Section 3.17 or
5.09(a) shall have occurred and be continuing for more than 20 days without the
Companies commencing activities reasonably likely to cure such Default, at the
written request of the Required Lenders through the Administrative Agent,
provide to the Lenders within 45 days after such request, at Borrowers’ expense,
an environmental assessment report regarding the matters which are the subject
of such default, including where appropriate, any soil and/or groundwater
sampling, prepared by an environmental consulting firm and in the form and
substance reasonably acceptable to the Administrative Agent and indicating the
presence or absence of Hazardous Materials and the estimated cost of any
compliance or Response to address them.

          SECTION 5.10 Interest Rate Protection. No later than the 90th day
after the Closing Date, Borrowers shall enter into, and thereafter maintain,
interest rate Hedging Agreements with terms and conditions reasonably acceptable
to the Administrative Agent.

          SECTION 5.11 Additional Collateral; Additional
Guarantors.  (a)  Subject to this Section 5.11, with respect to any Property
acquired after the Closing Date by Borrowers or any other Loan Party that is
intended to be subject to the Lien created by any of the Security Documents but
is not so subject (but, in any event, excluding any Property described in

66

--------------------------------------------------------------------------------



paragraph (b) of this subsection) promptly (and in any event within 30 days
after the acquisition thereof provided the Administrative Agent has provided all
joinder agreements to the applicable Security Documents necessary for the Loan
Parties to comply herewith): (i) execute and deliver to the Administrative Agent
and the Collateral Agent such amendments or supplements to the relevant Security
Documents or such other documents as the Administrative Agent or the Collateral
Agent shall deem necessary or advisable to grant to the Administrative Agent,
for its benefit and for the benefit of the other Secured Parties, a Lien on such
Property subject to no Liens other than Permitted Liens, and (ii) take all
actions necessary to cause such Lien to be duly perfected to the extent required
by such Security Document in accordance with all applicable Requirements of Law,
including, without limitation, the filing of financing statements in such
jurisdictions as may be reasonably requested by the Administrative Agent.
Borrowers shall otherwise take such actions and execute and/or deliver to the
Administrative Agent such documents as the Administrative Agent or the
Collateral Agent shall require to confirm the validity, perfection and priority
of the Lien of the Security Documents against such after-acquired properties or
assets.

          (b) With respect to any Person that is or becomes a Wholly Owned
Subsidiary (other than any Foreign Subsidiary that is not a direct Subsidiary of
a Loan Party) promptly (and in any event within 30 days after such Person
becomes a Subsidiary) (i) deliver to the Administrative Agent (or, prior to the
payment in full of the Revolving Credit Indebtedness and the termination of the
Revolving Credit Documents, to the Revolving Credit Agent) the certificates, if
any, representing the Equity Interests of such Subsidiary (provided that with
respect to any first-tier Foreign Subsidiary of a Borrower or a Subsidiary
organized in a State of the United States, in no event shall more than 66% of
the Equity Interests of any Foreign Subsidiary be subject to any Lien or pledged
under any Security Document if such pledge would have a material adverse tax
impact on Borrowers (determined at the reasonable discretion of the
Administrative Agent)), together with undated stock powers or other appropriate
instruments of transfer executed and delivered in blank by a duly authorized
officer of such Subsidiary’s parent, as the case may be, and all intercompany
notes owing from such Subsidiary to any Loan Party together with instruments of
transfer executed and delivered in blank by a duly authorized officer of such
Subsidiary, and (ii) cause such new Subsidiary (other than any Foreign
Subsidiary if such pledge would have a material adverse tax impact on Borrowers
(determined at the reasonable discretion of the Administrative Agent) (A) to
execute a Joinder Agreement or such comparable documentation and a joinder
agreement to the Security Agreement in the form annexed thereto which is in form
and substance reasonably satisfactory to the Administrative Agent, and (B) to
take all actions necessary or advisable in the opinion of the Administrative
Agent or the Collateral Agent to cause the Lien created by the Security
Agreement to be duly perfected to the extent required by such agreement in
accordance with all applicable Requirements of Law, including, without
limitation, the filing of financing statements in such jurisdictions as may be
reasonably requested by the Administrative Agent or the Collateral Agent.

          (c) Each Loan Party will promptly grant to the Administrative Agent,
within 60 days of the acquisition thereof, a security interest in and Mortgage
Lien on each owned or leased Real Property of such Loan Party as is acquired by
such Loan Party after the Closing Date and that, together with any improvements
thereon, individually has a fair market value of at least $1.0 million, as
additional security for the Obligations (unless the subject Property is already
mortgaged to a third party to the extent permitted by Section 6.02). Such
Mortgages shall be

67

--------------------------------------------------------------------------------



granted pursuant to documentation reasonably satisfactory in form and substance
to the Administrative Agent and the Collateral Agent and shall constitute valid
and enforceable perfected Liens subject only to Permitted Liens. The Mortgages
or instruments related thereto shall be duly recorded or filed in such manner
and in such places as are required by law to establish, perfect, preserve and
protect the Liens in favor of the Administrative Agent required to be granted
pursuant to the Mortgages and all taxes, fees and other charges payable in
connection therewith shall be paid in full. Such Loan Party shall otherwise take
such actions and execute and/or deliver to the Administrative Agent such
documents as the Administrative Agent or the Collateral Agent shall require, to
confirm the validity, perfection and priority of the Lien of any existing
Mortgage or new Mortgage against such after-acquired Real Property (including,
without limitation, a title insurance policy, a Survey and local counsel opinion
(all in form and substance reasonably satisfactory to the Administrative Agent
and the Collateral Agent) in respect of such Mortgage).

          SECTION 5.12 Security Interests; Further Assurances. Promptly, upon
the reasonable request of the Administrative Agent, the Collateral Agent or any
Lender, at Borrowers’ expense, execute, acknowledge and deliver, or cause the
execution, acknowledgment and delivery of, and thereafter register, file or
record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Security Documents or otherwise deemed by the Administrative Agent or the
Collateral Agent reasonably necessary or desirable for the continued validity,
perfection and priority of the Liens on the Collateral covered thereby superior
to and prior to the rights of all third Persons other than the holders of
Permitted Liens and subject to no other Liens except as permitted by the
applicable Security Document, or obtain any consents, including, without
limitation, landlord or similar lien waivers and consents, as may be necessary
or appropriate in connection therewith. Deliver or cause to be delivered to the
Administrative Agent and the Collateral Agent from time to time such other
documentation, consents, authorizations, approvals and orders in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent as the Administrative Agent and the Collateral Agent shall reasonably deem
necessary to perfect or maintain the Liens on the Collateral pursuant to the
Security Documents. Upon the exercise by the Administrative Agent, the
Collateral Agent or the Lenders of any power, right, privilege or remedy
pursuant to any Loan Document which requires any consent, approval,
registration, qualification or authorization of any Governmental Authority
execute and deliver all applications, certifications, instruments and other
documents and papers that the Administrative Agent, the Collateral Agent or the
Lenders may be so required to obtain. If the Administrative Agent, the
Collateral Agent or the Required Lenders determine that they are required by law
or regulation to have appraisals prepared in respect of the Real Property of any
Loan Party constituting Collateral, Borrowers shall provide to the
Administrative Agent and the Collateral Agent appraisals that satisfy the
applicable requirements of the Real Estate Appraisal Reform Amendments of FIRREA
and are otherwise in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent.

          SECTION 5.13 Information Regarding Collateral. (a) Furnish to the
Administrative Agent and the Collateral Agent 30 days prior written notice (in
the form of an Officer’s Certificate), clearly describing any of the following
changes (i) in any Loan Party’s corporate name or in any trade name used to
identify it in the conduct of its business or in the ownership of its
properties, (ii) in the location of any Loan Party’s chief executive office, its
principal place of

68

--------------------------------------------------------------------------------



business, any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which Collateral owned by it
is located (including the establishment of any such new office or facility),
(iii) in any Loan Party’s identity or corporate structure, (iv) in any Loan
Party’s Federal Taxpayer Identification Number or (v) in any Loan Party’s
jurisdiction of organization. Borrowers agree not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the UCC or otherwise that are required in order for the Administrative Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral. Borrowers agree to provide to the
Administrative Agent such other information in connection with such changes as
the Administrative Agent and the Collateral Agent may reasonably request.
Borrowers also agree promptly to notify the Administrative Agent and the
Collateral Agent if any material portion of the Collateral is subject to a
Casualty Event.

          (b) Each year, at the time of delivery of annual financial statements
with respect to the preceding fiscal year pursuant to paragraph (a) of Section
5.01, deliver to the Administrative Agent (i) a Perfection Certificate
Supplement setting forth any changes to the information required pursuant to the
Perfection Certificate or confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recently delivered Perfection Certificate
Supplement pursuant to this Section 5.13(b) and (ii) a certificate of a
Financial Officer and the chief legal officer of the Loan Parties certifying
that all UCC Financing Statements (including fixture filings, as applicable) or
other appropriate filings, recordings or registrations, including all refilings,
rerecordings and reregistrations, containing a description of the Collateral
have been filed of record in each governmental, municipal or other appropriate
office in each jurisdiction necessary to protect and perfect the security
interests and Liens under the Security Documents for a period of not less than
18 months after the date of such certificate (except as noted therein with
respect to any continuation statements to be filed within such period).

ARTICLE VI.

NEGATIVE COVENANTS

          Each Loan Party covenants and agrees with each Lender that, so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Term Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in
full, unless the Required Lenders shall otherwise consent in writing, no Loan
Party will, nor will they cause or permit any Subsidiaries to:

          SECTION 6.01 Indebtedness. Incur, create, assume or permit to exist,
directly or indirectly, any Indebtedness, except:

 

 

 

          (a) Indebtedness incurred pursuant to this Agreement and the other
Loan Documents;

 

 

 

          (b) (i) Indebtedness actually outstanding on the Closing Date and
listed on Schedule 6.01(b) or (ii) refinancings or renewals thereof; provided
that (A) any such refinancing Indebtedness is in an aggregate principal amount
not greater than the

69

--------------------------------------------------------------------------------




 

 

 

aggregate principal amount of the Indebtedness being renewed or refinanced, plus
the amount of any premiums required to be paid thereon and fees and expenses
associated therewith, (B) such refinancing Indebtedness has a later or equal
final maturity and longer or equal weighted average life than the Indebtedness
being renewed or refinanced and (C) the covenants, events of default,
subordination and other provisions thereof (including any guarantees thereof)
shall be, in the aggregate, no less favorable to the Lenders than those
contained in the Indebtedness being renewed or refinanced;

 

 

 

          (c) Indebtedness of Borrowers under Hedging Agreements required
pursuant to Section 5.10;

 

 

 

          (d) to the extent recorded in the Companies’ intercompany account
ledgers, intercompany Indebtedness of the Companies outstanding to the extent
permitted by Section 6.04(e);

 

 

 

          (e) Indebtedness of the Borrowers and their Subsidiaries organized in
a State within the United States in respect of Purchase Money Obligations and
Capital Lease Obligations and refinancings or renewals thereof (other than
refinancings funded with intercompany advances), in an aggregate amount not to
exceed $10.0 million at any time outstanding;

 

 

 

          (f) Indebtedness in respect of workers’ compensation claims,
self-insurance obligations, performance bonds, surety appeal or similar bonds
and completion guarantees provided by a Company in the ordinary course of its
business;

 

 

 

          (g) Contingent Obligations of any Loan Party in respect of
Indebtedness otherwise permitted under Section 6.01;

 

 

 

          (h) Indebtedness in respect of taxes, assessments or governmental
charges to the extent that payment thereof shall not at the time be required to
be made in accordance with Section 5.05;

 

 

 

          (i) Indebtedness in respect of netting services and overdraft
protections in connection with deposit accounts, in each case in the ordinary
course of business;

 

 

 

          (j) the Revolving Credit Indebtedness;

 

 

 

          (k) unsecured guaranties by Holdings, Borrowers or any of their
Subsidiaries in respect of the obligations under that certain Consignment
Agreement, dated as of August 5, 1998 (as amended), among Lenox, Sovereign Bank
and Sovereign Precious Metals, LLC, successor in interest to BankBoston, N.A.;

 

 

 

          (l) unsecured Indebtedness that is subordinated to the Obligations and
to the Revolving Credit Indebtedness not to exceed $10.0 million in the
aggregate principal amount at any time outstanding and on terms acceptable to
the Administrative Agent and Collateral Agent; and

70

--------------------------------------------------------------------------------




 

 

 

          (m) other unsecured Indebtedness (not of the type covered in clauses
(a) – (l) above) of any Company not to exceed $25.0 million in the aggregate
principal amount at any time outstanding.

          SECTION 6.02 Liens. Create, incur, assume or permit to exist, directly
or indirectly, any Lien on any Property now owned or hereafter acquired by it or
on any income or revenues or rights in respect of any thereof, except (the
“Permitted Liens”):

 

 

 

          (a) inchoate Liens for taxes, assessments or governmental charges or
levies not yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which (i) are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
Property or assets subject to any such Lien, or (ii) in the case of any such
charge or claim which has or may become a Lien against any of the Collateral,
such Lien and the contest thereof shall satisfy the Contested Collateral Lien
Conditions;

 

 

 

          (b) Liens in respect of Property of any Company imposed by law, which
were incurred in the ordinary course of business and do not secure Indebtedness
for borrowed money, such as carriers’, warehousemen’s, materialmen’s,
landlords’, workmen’s, suppliers’, repairmen’s and mechanics’ Liens and other
similar Liens arising in the ordinary course of business, and (i) which do not
in the aggregate materially detract from the value of the Property of the
Companies, taken as a whole, and do not materially impair the use thereof in the
operation of the business of the Companies, taken as a whole, (ii) which do not
pertain to Indebtedness that is due and payable or which pertain to Liens that
are being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, which proceedings (or
orders entered in connection with such proceedings) have the effect of
preventing the forfeiture or sale of the Property or assets subject to any such
Lien, and (iii) in the case of any such Lien which has or may become a Lien
against any of the Collateral, such Lien and the contest thereof shall satisfy
the Contested Collateral Lien Conditions;

 

 

 

          (c) Liens in existence on the Closing Date and set forth on Schedule
6.02(c); provided that (i) the aggregate principal amount of the Indebtedness,
if any, secured by such Liens does not increase; and (ii) such Liens do not
encumber any Property other than the Property subject thereto on the Closing
Date;

 

 

 

          (d) easements, rights-of-way, restrictions (including zoning
restrictions), covenants, encroachments, protrusions and other similar charges
or encumbrances, and minor title deficiencies on or with respect to any Real
Property, in each case whether now or hereafter in existence, not (i) securing
Indebtedness, (ii) individually or in the aggregate materially impairing the
value or marketability of such Real Property and (iii) individually or in the
aggregate materially interfering with the conduct of the business of the
Companies at such Real Property;

71

--------------------------------------------------------------------------------




 

 

 

          (e) Liens arising out of judgments or awards not resulting in a
Default and in respect of which such Company shall in good faith be prosecuting
an appeal or proceedings for review in respect of which there shall be secured a
subsisting stay of execution pending such appeal or proceedings; provided that
the aggregate amount of all such judgments or awards (and any cash and the fair
market value of any Property subject to such Liens) does not exceed $1.0 million
at any time outstanding;

 

 

 

          (f) Liens (other than any Lien imposed by ERISA) (i) imposed by law or
deposits made in connection therewith in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, (ii) incurred in the ordinary course of business to secure the
performance of tenders, statutory obligations (other than excise taxes), surety,
stay, customs and appeal bonds, statutory bonds, bids, leases, government
contracts, trade contracts, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money)
or (iii) arising by virtue of deposits made in the ordinary course of business
to secure liability for premiums to insurance carriers; provided that (w) with
respect to clauses (i), (ii) and (iii) hereof, such Liens are for amounts not
yet due and payable or delinquent or, to the extent such amounts are so due and
payable, such amounts are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP, which proceedings for orders entered in connection with such proceedings
have the effect of preventing the forfeiture or sale of the Property or assets
subject to any such Lien, (x) to the extent such Liens are not imposed by law,
such Liens shall in no event encumber any Property other than cash and Cash
Equivalents which have been deposited with such lienholder or has otherwise been
subordinated to the Liens securing the Obligations hereunder pursuant to a
Landlord Lien Waiver and Access Agreement, (y) in the case of any such Lien
against any of the Collateral, such Lien and the contest thereof shall satisfy
the Contested Collateral Lien Conditions and (z) the aggregate amount of
deposits at any time pursuant to clause (ii) and (iii) hereof shall not exceed
$500,000 in the aggregate;

 

 

 

          (g) Leases or subleases with respect to the assets or properties of
any Company, in each case entered into in the ordinary course of such Company’s
business so long as such Leases are subordinate in all respects to the Liens
granted and evidenced by the Security Documents and do not, individually or in
the aggregate, (i) interfere in any material respect with the ordinary conduct
of the business of any Company or (ii) materially impair the use (for its
intended purposes) or the value of the Property subject thereto;

 

 

 

          (h) Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by any
Company in the ordinary course of business in accordance with the past practices
of such Company;

 

 

 

          (i) Liens arising pursuant to Purchase Money Obligations or Capital
Lease Obligations incurred pursuant to Section 6.01(e); provided that (i) the
Indebtedness secured by any such Lien (including refinancings thereof) does not
exceed 100% of the cost of the Property being acquired or leased at the time of
the incurrence of such Indebtedness and (ii) any such Liens attach only to the
Property being financed pursuant

72

--------------------------------------------------------------------------------




 

 

 

to such Purchase Money Obligations or Capital Lease Obligations and do not
encumber any other Property of any Company;

 

 

 

          (j) bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by any Company, in each case granted in the ordinary course
of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to cash management
and operating account arrangements, including those involving pooled accounts
and netting arrangements; provided that in no case shall any such Liens secure
(either directly or indirectly) the repayment of any Indebtedness;

 

 

 

          (k) Liens granted pursuant to the Security Documents;

 

 

 

          (l) licenses or sublicenses of Intellectual Property granted by any
Company in the ordinary course of business and not interfering in any material
respect with the ordinary conduct of the business of such Company;

 

 

 

          (m) Liens attaching solely to cash earnest money deposits in
connection with any letter of intent or purchase agreement in connection with a
Permitted Acquisition;

 

 

 

          (n) Liens in favor of customs and revenues authorities which secure
payment of customs duties in connection with the importation of goods to the
extent required by law;

 

 

 

          (o) Liens deemed to exist in connection with set-off rights in the
ordinary course of Borrowers’ and their Subsidiaries’ business;

 

 

 

          (p) replacement, extension or renewal of any Lien permitted herein in
the same property previously subject thereto provided the underlying
Indebtedness is permitted to be replaced, extended and renewed under Section
6.01(b);

 

 

 

          (q) the filing of financing statements solely as a precautionary
measure in connection with operating leases or the filing of financing
statements regarding consignment of goods; and

 

 

 

          (r) the following Liens securing the Revolving Credit Indebtedness:
(i) with respect to the Revolving Credit Priority Collateral, first priority
Liens senior to the Liens securing the Obligations and (ii) with respect to the
Term Loan Priority Collateral, second priority Liens junior to the Liens
securing the Obligations;

provided, however, that no Liens (other than Liens permitted under Section
6.02(r)(i)) shall be permitted to exist, directly or indirectly, on any Pledged
Securities or Pledged Notes (each as defined in the Security Agreement).

          SECTION 6.03 Sale and Leaseback Transactions. Enter into any
arrangement, directly or indirectly, with any Person whereby it shall sell or
transfer any Property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such Property or
other Property which it intends to use for substantially the same

73

--------------------------------------------------------------------------------



purpose or purposes as the Property being sold or transferred unless (i) the
sale of such Property is permitted by Section 6.05 and (ii) any Liens arising in
connection with its use of such Property are permitted by Section 6.02.

          SECTION 6.04 Investment, Loan and Advances. Directly or indirectly,
lend money or credit or make advances to any Person, or purchase or acquire any
stock, obligations or securities of, or any other interest in, or make any
capital contribution to, any other Person, or purchase or own a futures contract
or otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract (all of the
foregoing, collectively, “Investments”), except that the following shall be
permitted:

 

 

 

          (a) the Companies may consummate the Transactions in accordance with
the provisions of the Transaction Documents;

 

 

 

          (b) Investments outstanding on the Closing Date and identified on
Schedule 6.04(b);

 

 

 

          (c) the Companies may (i) acquire and hold accounts receivables owing
to any of them if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary terms, (ii) acquire and
hold cash and Cash Equivalents, (iii) endorse negotiable instruments for
collection in the ordinary course of business, (iv) make lease, utility and
other similar deposits in the ordinary course of business; or (v) make
prepayments and deposits to suppliers in the ordinary course of business;

 

 

 

          (d) Borrowers may enter into Hedging Agreements to the extent required
by Section 5.10;

 

 

 

          (e) any Loan Party (other than Holdings) may make intercompany loans
and advances to any other Loan Party (other than Holdings); provided that such
loan shall simultaneously be recorded on such Loan Party’s ledgers as an
intercompany loan, evidenced by a promissory notes and shall be pledged (and
delivered) by such Loan Party that is the lender of such intercompany loan as
Collateral pursuant to the Security Agreement, provided further that (i) no Loan
Party may make loans to any Foreign Subsidiary pursuant to this paragraph (e)
and (ii) any loans made pursuant to this paragraph (e) shall be subordinated to
the Obligations of the Loan Parties pursuant to an intercompany note in
substantially the form of Exhibit L;

 

 

 

          (f) Borrowers and the Subsidiaries may make loans and advances
(including payroll, relocation, travel and entertainment related advances) in
the ordinary course of business consistent with past practices to their
respective employees (other than any loans or advances to any director or
executive officer (or equivalent thereof) that would be in violation of Section
402 of the Sarbanes-Oxley Act);

 

 

 

          (g) Borrowers and the Subsidiaries may sell or transfer amounts and
acquire assets to the extent permitted by Section 6.05;

74

--------------------------------------------------------------------------------




 

 

 

          (h) Borrowers may establish (i) Wholly Owned Subsidiaries to the
extent permitted by Section 6.12 and (ii) non-Wholly Owned Subsidiaries and/or
joint ventures to the extent that Investments in such non-Wholly Owned
Subsidiaries and/or joint ventures shall not exceed $2.5 million at any time
outstanding, after taking into account amounts returned in cash (including upon
disposition);

 

 

 

          (i) Investments (other than as described in Section 6.04(e)) (i) by a
Borrower in any Subsidiary Guarantor, (ii) by any Company in a Borrower or any
Subsidiary Guarantor, (iii) by Holdings in a Borrower and (iv) by a Subsidiary
Guarantor in another Subsidiary Guarantor;

 

 

 

          (j) Investments in securities of trade creditors or customers in the
ordinary course of business and consistent with such Company’s past practices
that are received in settlement of bona fide disputes or pursuant to any plan of
reorganization or liquidation or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers;

 

 

 

          (k) Investments made by a Borrower or any Subsidiary as a result of
consideration received in connection with an Asset Sale made in compliance with
Section 6.05;

 

 

 

          (l) earnest money required in connection with and to the extent
permitted by Permitted Acquisitions;

 

 

 

          (m) Loan Parties may hold Investments to the extent such Investments
reflect an increase in the value of Investments otherwise permitted under this
Section 6.04 hereof;

 

 

 

          (n) Investments in deposit accounts opened in the ordinary course of
business provided such deposit accounts are subject to Deposit Account Control
Agreements if required hereunder;

 

 

 

          (o) Loan Parties may capitalize or forgive any Indebtedness owed to it
by other Loan Parties (except that Borrowers shall not forgive intercompany
loans made to any other Loan Party);

 

 

 

          (p) the Loan Parties may maintain an executive deferred compensation
program and acquire, maintain and sell readily marketable securities as part of
such program, which securities may consist of stocks, bonds and mutual funds,
but not to exceed $5.0 million in the aggregate at any time; and

 

 

 

          (q) Other Investments not exceeding $1,000,000 at any time outstanding
(plus any appreciation in the value of any such Investment occurring after such
Investment is acquired).

          SECTION 6.05 Mergers, Consolidations, Sales of Assets and
Acquisitions. Wind up, liquidate or dissolve its affairs or enter into any
transaction of merger or consolidation, or convey, sell, lease or otherwise
dispose of (or agree to do any of the foregoing at any future time)

75

--------------------------------------------------------------------------------



all or any part of its Property or assets, or purchase or otherwise acquire (in
one or a series of related transactions) any part of the Property or assets of
any Person (or agree to do any of the foregoing at any future time), except
that:

 

 

 

          (a) Capital Expenditures by Borrowers and the Subsidiaries shall be
permitted to the extent permitted by Section 6.08(b);

 

 

 

          (b) (i) purchases or other acquisitions of inventory, materials,
equipment and intangible assets in the ordinary course of business shall be
permitted, (ii) subject to Section 2.10(b), sales of used, worn out, obsolete or
surplus Property by any Company in the ordinary course of business and the
abandonment or other Asset Sale of Intellectual Property that is, in the
reasonable judgment of Borrowers, no longer economically practicable to maintain
or useful in the conduct of the business of the Companies as currently being
conducted shall be permitted, (iii) subject to Section 2.10(b), the sale, lease
or other disposal of any assets shall be permitted; provided that the aggregate
consideration received in respect of all Asset Sales pursuant to this clause
(b)(iii) shall not exceed $1.0 million in any four consecutive fiscal quarters
of Borrowers and (iv) the sale of all or substantially all of the assets of the
Borrowers’ “Gorham” silver business in an arm’s length transaction shall be
permitted;

 

 

 

          (c) Investments in connection with any such transaction may be made to
the extent permitted by Section 6.04;

 

 

 

          (d) Borrowers and the Subsidiaries may sell Cash Equivalents and use
cash for purposes that are otherwise permitted by the terms of this Agreement in
the ordinary course of business;

 

 

 

          (e) Borrowers and the Subsidiaries may lease (as lessee or lessor)
real or personal Property and may guaranty such lease, in each case, in the
ordinary course of business and in accordance with the applicable Security
Documents;

 

 

 

          (f) the Transactions shall be permitted as contemplated by the
Transaction Documents;

 

 

 

          (g) Borrowers and the Subsidiaries may consummate Permitted
Acquisitions;

 

 

 

          (h) (i) any Loan Party may transfer or lease Property to, or acquire
or lease Property from, any Loan Party; provided, that any such lease of any of
the Mortgaged Real Property shall be made expressly subordinated to the
applicable Mortgage, and (ii) any Loan Party (other than Holdings) may be merged
into any other Loan Party (other than Holdings); provided, that, in any merger
involving a Borrower, a Borrower shall be the surviving corporation; provided
that the Liens on the Collateral granted in favor of the Administrative Agent
under the Security Documents shall be maintained;

 

 

 

          (i) any Subsidiary of a Borrower may dissolve, liquidate or wind up
its affairs at any time; provided that such dissolution, liquidation or winding
up, as applicable, could not reasonably be expected to have a Material Adverse
Effect; and

76

--------------------------------------------------------------------------------




 

 

 

          (j) discounts or forgiveness of accounts receivable in the ordinary
course of business or in connection with collection or compromise thereof shall
be permitted provided the account debtor is not an Affiliate; and

 

 

 

          (k) Permitted Liens (to the extent constituting a conveyance of
Property) shall be permitted.

To the extent the Required Lenders waive the provisions of this Section 6.05
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 6.05, such Collateral (unless sold to a Company) shall
be sold free and clear of the Liens created by the Security Documents, and the
Administrative Agent and the Collateral Agent shall take all actions deemed
appropriate in order to effect the foregoing.

          SECTION 6.06 Dividends. Authorize, declare or pay, directly or
indirectly, any Dividends with respect to any Company, except that:

 

 

 

          (a) any Subsidiary of a Borrower (i) may pay cash Dividends to such
Borrower or any Wholly Owned Subsidiary of such Borrower and (ii) if such
Subsidiary is not a Wholly Owned Subsidiary of such Borrower, may pay cash
Dividends to its shareholders generally so long as such Borrower or its
Subsidiary which owns the equity interest or interests in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holdings of equity interests in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of equity interests in such Subsidiary);

 

 

 

          (b) so long as no Default exists or would result therefrom, Borrowers
may pay Dividends to Holdings for the purpose of enabling Holdings to, and
Holdings may, repurchase outstanding shares of its common stock (or options to
purchase such common stock) following the death, disability, retirement or
termination of employment of employees, officers or directors of any Company;
provided that (i) all amounts used to effect such repurchases are obtained by
Holdings from a substantially concurrent issuance of its common stock (or
options to purchase such common stock) to other employees, members of
management, executive officers or directors of any Company or (ii) to the extent
the proceeds used to effect any repurchase pursuant to this clause (ii) are not
obtained as described in preceding clause (i), the aggregate amount of Dividends
paid by Holdings to its stockholders pursuant to this paragraph (b) (exclusive
of amounts paid as described pursuant to preceding clause (i)) shall not exceed
$1.0 million in any fiscal year of Holdings;

 

 

 

          (c) Borrowers may pay cash Dividends to Holdings for the purpose of
paying, so long as all proceeds thereof are promptly used by Holdings to pay,
its franchise taxes and operating expenses incurred in the ordinary course of
business and other corporate overhead costs and expenses (including legal and
accounting expenses and similar expenses and customary fees to non-officer
directors of Holdings); and

77

--------------------------------------------------------------------------------




 

 

 

          (d) Borrowers and Subsidiaries may pay cash Dividends to Holdings for
the purpose of paying, so long as all proceeds thereof are promptly used by
Holdings to pay, its income tax when and as due.

          SECTION 6.07 Transactions with Affiliates. Enter into, directly or
indirectly, any transaction or series of related transactions, whether or not in
the ordinary course of business, with any Affiliate of any Company (other than
between or among Borrowers and their Wholly-Owned Subsidiaries), other than in
the ordinary course of business and on terms and conditions substantially as
favorable to such Company as would reasonably be obtained by such Company at
that time in a comparable arm’s-length transaction with a Person other than an
Affiliate, except that:

 

 

 

          (a) Dividends may be paid to the extent provided in Section 6.06;

 

 

 

          (b) loans may be made and other transactions may be entered into
between and among any Company and its Affiliates to the extent permitted by
Sections 6.01 and 6.04;

 

 

 

          (c) customary fees may be paid to non-officer directors of Holdings
and customary indemnities may be provided to all directors of Holdings; and

 

 

 

          (d) the Transactions may be effected.

          SECTION 6.08 Financial Covenants.

 

 

 

          (a) Minimum Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio for any Test Period ending on or about the dates set forth
in the table below, to be less than the ratio set forth opposite such period in
the table below:


 

 

 

 

 

 

 

Test Period

 

 

Fixed Charge
Coverage Ratio

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Four fiscal quarters ending December 31, 2007

 

0.90 to 1.0

 

 

Four fiscal quarters ending March 31, 2008

 

1.00 to 1.0

 

 

Four fiscal quarters ending June 30, 2008

 

1.05 to 1.0

 

 

Four fiscal quarters ending September 30, 2008

 

1.15 to 1.0

 

 

Four fiscal quarters ending December 31, 2008

 

1.30 to 1.0

 

 

Four fiscal quarters ending March 31, 2009 and
each period of four fiscal quarters thereafter

 

1.20 to 1.0

 

 


 

 

 

          (b) Limitation on Capital Expenditures. Permit the aggregate amount of
Capital Expenditures made in any period ending on or about the dates set forth
in the table below, to exceed the amount set forth opposite such period below:


 

 

 

 

 

 

 

 

Test Period

 

 

Amount (in millions)

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Four fiscal quarters ending December 31, 2007

 

 

$

11.0

 

 

Four fiscal quarters ending December 31, 2008

 

 

$

13.0

 

 

Four fiscal quarters ending December 31, 2009

 

 

$

14.0

 

 

Four fiscal quarters ending December 31, 2010

 

 

$

14.0

 

 

Four fiscal quarters ending December 31, 2011

 

 

$

14.0

 

 

Four fiscal quarters ending December 31, 2012

 

 

$

14.0

 

 

78

--------------------------------------------------------------------------------



provided, however, that (x) if the aggregate amount of Capital Expenditures
described in clause (b) above for any test period shall be less than the amount
permitted in clause (b) above for such test period (before giving effect to any
carryover), then 50% of the shortfall may be added to the amount of Capital
Expenditures permitted in clause (b) above for the immediately succeeding (but
not any other) fiscal year and (y) in determining whether any amount is
available for carryover, the amount expended in any fiscal year shall first be
deemed to be from the amount allocated to such year before any carryover.

 

 

 

          (c) Maximum Leverage Ratio. Permit the Leverage Ratio, for any Test
Period ending on or about the dates set forth in the table below, to exceed the
ratio set forth opposite such period in the table below:


 

 

 

 

 

 

 

 

 

Test Period

 

 

 

 

Leverage Ratio

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Four fiscal quarters ending December 31, 2007

 

 

 

5.50 to 1.0

 

 

Four fiscal quarters ending March 31, 2008

 

 

 

6.25 to 1.0

 

 

Four fiscal quarters ending June 30, 2008

 

 

 

6.75 to 1.0

 

 

Four fiscal quarters ending September 30, 2008

 

 

 

6.75 to 1.0

 

 

Four fiscal quarters ending December 31, 2008

 

 

 

3.25 to 1.0

 

 

Four fiscal quarters ending March 31, 2009

 

 

 

4.00 to 1.0

 

 

Four fiscal quarters ending June 30, 2009

 

 

 

5.00 to 1.0

 

 

Four fiscal quarters ending September 30, 2009

 

 

 

5.25 to 1.0

 

 

Four fiscal quarters ending December 31, 2009

 

 

 

2.75 to 1.0

 

 

Four fiscal quarters ending March 31, 2010

 

 

 

3.00 to 1.0

 

 

Four fiscal quarters ending June 30, 2010

 

 

 

3.75 to 1.0

 

 

Four fiscal quarters ending September 30, 2010

 

 

 

4.25 to 1.0

 

 

Four fiscal quarters ending December 31, 2010

 

 

 

2.75 to 1.0

 

 

Four fiscal quarters ending March 31, 2011

 

 

 

2.75 to 1.0

 

 

Four fiscal quarters ending June 30, 2011

 

 

 

3.00 to 1.0

 

 

Four fiscal quarters ending September 30, 2011

 

 

 

3.50 to 1.0

 

 

Four fiscal quarters ending December 31, 2011
and each period of four fiscal quarters thereafter

 

 

 

2.75 to 1.0

 

 

          SECTION 6.09 Limitation on Modifications of Indebtedness;
Modifications of Certificate of Incorporation, or Other Constitutive Documents,
By-laws and Certain Other Agreements, etc. (i) Amend or modify, or permit the
amendment or modification of, any provision of existing Indebtedness or of any
agreement (including any purchase agreement, indenture, loan agreement or
security agreement) relating thereto other than any amendments or modifications
to Indebtedness which do not in any way materially adversely affect the
interests of the Lenders and are otherwise permitted under Section 6.01(b); (ii)
amend or modify, or permit the amendment or modification of, the Revolving
Credit Documents except as permitted

79

--------------------------------------------------------------------------------



under the Intercreditor Agreement; (iii) amend or modify, or permit the
amendment or modification of, any other Transaction Document, in each case
except for amendments or modifications which are not in any way adverse in any
material respect to the interests of the Lenders; or (iv) amend, modify or
change its articles of incorporation or other constitutive documents (including
by the filing or modification of any certificate of designation) or by-laws, or
any agreement entered into by it, with respect to its capital stock (including
any shareholders’ agreement), or enter into any new agreement with respect to
its capital stock, other than any amendments, modifications, agreements or
changes pursuant to this clause (iv) or any such new agreements pursuant to this
clause (iv) which do not in any way materially adversely affect in any material
respect the interests of the Lenders; provided that Holdings may issue such
capital stock as is not prohibited by Section 6.11 or any other provision of
this Agreement and may amend articles of incorporation or other constitutive
documents to authorize any such capital stock.

          SECTION 6.10 Limitation on Certain Restrictions on Subsidiaries.
Directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to (a)
pay Dividends or make any other distributions on its capital stock or any other
interest or participation in its profits owned by a Borrower or any other
Subsidiary of a Borrower, or pay any Indebtedness owed to a Borrower or any
other Subsidiary of a Borrower, (b) make loans or advances to a Borrower or any
other Subsidiary of a Borrower or (c) transfer any of its properties to a
Borrower or any other Subsidiary of a Borrower, except for such encumbrances or
restrictions existing under or by reason of (i) applicable law; (ii) this
Agreement and the other Loan Documents; (iii) the Revolving Loan Documents; (iv)
customary provisions restricting subletting or assignment of any lease governing
a leasehold interest of a Borrower or any other Subsidiary of a Borrower; (v)
customary provisions restricting assignment of any agreement entered into by a
Borrower or any other Subsidiary of a Borrower in the ordinary course of
business; (vi) any holder of a Lien permitted by Section 6.02 may restrict the
transfer of the asset or assets subject thereto; (vii) restrictions which are
not more restrictive than those contained in this Agreement contained in any
documents governing any Indebtedness incurred after the Closing Date in
accordance with the provisions of this Agreement; (viii) customary restrictions
and conditions contained in any agreement relating to the sale of any Property
permitted under Section 6.05 pending the consummation of such sale; (ix) any
agreement in effect at the time such Subsidiary becomes a Subsidiary of
Borrower, so long as such agreement was not entered into in contemplation of
such Person becoming a Subsidiary of a Borrower; or (x) in the case of any joint
venture which is not a Loan Party in respect of any matters referred to in
clauses (b) and (c) above, restrictions in such Person’s organizational or
governing documents or pursuant to any joint venture agreement or stockholders
agreements solely to the extent of the Equity Interests of or assets held in the
subject joint venture or other entity.

          SECTION 6.11 Limitation on Issuance of Capital Stock. (a) With respect
to Holdings, issue any Equity Interest that is not Qualified Capital Stock.

          (b) Borrowers will not, and will not permit any Subsidiary, to issue
any Equity Interest of any Subsidiary (including by way of sales of treasury
stock) or any options or warrants to purchase, or securities convertible into,
Equity Interest of any Subsidiary, except (i) for stock splits, stock dividends
and additional Equity Interests issuances which do not decrease

80

--------------------------------------------------------------------------------



the percentage ownership of a Borrower or any Subsidiaries in any class of the
Equity Interest of such Subsidiary; (ii) Subsidiaries of a Borrower formed after
the Closing Date pursuant to Section 6.12 may issue Equity Interests to a
Borrower or the Subsidiary of a Borrower which is to own such stock; and (iii) a
Borrower may issue common stock that is Qualified Capital Stock to Holdings. All
Equity Interests issued in accordance with this Section 6.11(b) shall, to the
extent required by this Agreement or the Security Agreement, be delivered to the
Administrative Agent for pledge pursuant to the Security Agreement.

          SECTION 6.12 Limitation on Creation of Subsidiaries. Establish, create
or acquire any additional Subsidiaries; provided that a Borrower may establish
or create one or more Wholly Owned Subsidiaries of a Borrower or one of its
Wholly Owned Subsidiaries without consent so long as (a) 100% of the Equity
Interest of any new Subsidiary is, upon the creation or establishment of any
such new Subsidiary (or, in the case of Foreign Subsidiaries if such pledge
would have a material adverse tax impact on a Borrower (determined at the
reasonable discretion of the Administrative Agent), 66%), pledged and delivered
to the Administrative Agent for the benefit of the Secured Parties under the
Security Agreement; and (b) upon the creation or establishment of any such new
Wholly Owned Subsidiary (other than a Foreign Subsidiary if such actions would
have a material adverse tax impact on a Borrower (determined at the reasonable
discretion of the Administrative Agent)), such Subsidiary becomes a party to the
applicable Security Documents and shall become a Subsidiary Guarantor hereunder
and execute a Joinder Agreement and the other Loan Documents all in accordance
with Section 5.11(b) above.

          SECTION 6.13 Business. (a) With respect to Holdings, engage in any
business activities or have any assets or liabilities, other than (i) its
ownership of the Equity Interests of Borrowers, (ii) obligations under the Loan
Documents and the Revolving Loan Documents and (iii) activities and assets
incidental to the foregoing clauses (i) and (ii).

          (b) With respect to Borrowers and the Subsidiaries, engage (directly
or indirectly) in any business other than those businesses in which Borrowers
and its Subsidiaries are engaged on the Closing Date (or which are substantially
related thereto or are reasonable extensions thereof).

          SECTION 6.14 Limitation on Accounting Changes. Make or permit, any
change in accounting policies or reporting practices, without the consent of the
Required Lenders, which consent shall not be unreasonably withheld or delayed,
except changes that, in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect or are required by GAAP.

          SECTION 6.15 Fiscal Year. Change its fiscal year end to a date other
than on or about December 31.

          SECTION 6.16 No Negative Pledges. Directly or indirectly enter into or
assume any agreement (other than this Agreement prohibiting the creation or
assumption of any Lien upon its properties or assets, whether now owned or
hereafter acquired, except for Property subject to purchase money security
interests, operating leases and capital leases.

81

--------------------------------------------------------------------------------



          SECTION 6.17 Lease Obligations. Create, incur, assume or suffer to
exist any obligations as lessee for the rental or hire of real or personal
Property of any kind under leases or agreements to lease having an original term
of one year or more that would cause the direct and contingent liabilities of
Borrowers and their Subsidiaries, on a consolidated basis, in respect of all
such obligations to exceed $25.0 million payable in any period of 12 consecutive
months.

          SECTION 6.18 Anti-Terrorism Law; Anti-Money Laundering.

          (a) Directly or indirectly, (i) knowingly conduct any business or
engage in making or receiving any contribution of funds, goods or services to or
for the benefit of any person described in Section 3.21, (ii) knowingly deal in,
or otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Loan Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 6.18).

          (b) Cause or permit any of the funds of such Loan Party that are used
to repay the Loans to be derived from any unlawful activity with the result that
the making of the Loans would be in violation of any Requirement of Law.

          SECTION 6.19 Embargoed Person. Cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (1) the “List of Specially
Designated Nationals and Blocked Persons” maintained by OFAC and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or Requirement of Law promulgated thereunder, with the
result that the investment in the Loan Parties (whether directly or indirectly)
is prohibited by a Requirement of Law, or the Term Loans made by the Lenders
would be in violation of a Requirement of Law, or (2) the Executive Order, any
related enabling legislation or any other similar Executive Orders or (b) any
Embargoed Person to have any direct or indirect interest, of any nature
whatsoever in the Loan Parties, with the result that the investment in the Loan
Parties (whether directly or indirectly) is prohibited by a Requirement of Law
or the Term Loans are in violation of a Requirement of Law.

ARTICLE VII.

GUARANTEE

          SECTION 7.01 The Guarantee. The Guarantors hereby jointly and
severally guarantee, as a primary obligor and not as a surety to each Secured
Party and their respective successors and assigns, the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
principal of and interest (including any interest, fees, costs or charges that
would accrue but for the provisions of the Title 11 of the United States Code
after

82

--------------------------------------------------------------------------------



any bankruptcy or insolvency petition under Title 11 of the United States Code)
on the Term Loans made by the Lenders to, and the Notes held by each Lender of,
Borrowers, and all other Obligations from time to time owing to the Secured
Parties by any Loan Party under any Loan Document or Lender Hedging Agreement
relating to the Term Loans, in each case strictly in accordance with the terms
thereof (such obligations being herein collectively called the “Guaranteed
Obligations”). The Guarantors hereby jointly and severally agree that if any
Borrower or other Guarantor(s) shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

          SECTION 7.02 Obligations Unconditional. The obligations of the
Guarantors under Section 7.01 shall constitute a guaranty of payment and are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of Borrowers under this Agreement, the Notes, if any, or any other
agreement or instrument referred to herein or therein, or any substitution,
release or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Guarantor
(except for payment in full). Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Guarantors hereunder which shall remain
absolute, irrevocable and unconditional under any and all circumstances as
described above:

 

 

 

          (a) the genuineness, validity, regularity, enforceability or any
future amendment of, or change in, this Agreement, any other Loan Document or
any other agreement, document or instrument to which a Borrower is or may become
a party;

 

 

 

          (b) the absence of any action to enforce this Agreement or any other
Loan Document or the waiver or consent by Administrative Agent and Lenders with
respect to any of the provisions thereof;

 

 

 

          (c) the existence, value or condition of, or failure to perfect its
Lien against, any security for the Obligations or any action, or the absence of
any action, by Administrative Agent and Lenders in respect thereof (including
the release of any such security);

 

 

 

          (d) the insolvency of a Borrower or any other Guarantor;

 

 

 

          (e) at any time or from time to time, without notice to the
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

83

--------------------------------------------------------------------------------




 

 

 

          (f) any of the acts mentioned in any of the provisions of this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein shall be done or omitted;

 

 

 

          (g) the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;

 

 

 

          (h) any lien or security interest granted to, or in favor of, any
Lender or Agent as security for any of the Guaranteed Obligations shall fail to
be perfected;

 

 

 

          (i) the release of a Borrower or any other Guarantor; or

 

 

 

          (j) any other action or circumstances that might otherwise constitute
a legal or equitable discharge or defense of a surety or guarantor (other than
indefeasible payment in full in cash of all Obligations and the termination of
all Commitments).

          The Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that any
Secured Party exhaust any right, power or remedy or proceed against a Borrower
under this Agreement or the Notes, if any, or any other agreement or instrument
referred to herein or therein, or against any other Person under any other
guarantee of, or security for, any of the Guaranteed Obligations. The Guarantors
waive any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice of or
proof of reliance by any Secured Party upon this Guarantee or acceptance of this
Guarantee, and the Guaranteed Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred in reliance upon this
Guarantee, and all dealings between Borrowers and the Secured Parties shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guarantee. This Guarantee shall be construed as a continuing,
absolute, irrevocable and unconditional guarantee of payment without regard to
any right of offset with respect to the Guaranteed Obligations at any time or
from time to time held by Secured Parties, and the obligations and liabilities
of the Guarantors hereunder shall not be conditioned or contingent upon the
pursuit by the Secured Parties or any other Person at any time of any right or
remedy against Borrowers or against any other Person which may be or become
liable in respect of all or any part of the Guaranteed Obligations or against
any collateral security or guarantee therefor or right of offset with respect
thereto. This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.

          SECTION 7.03 Reinstatement. The obligations of the Guarantors under
this Article VII shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of a Borrower or other Loan Party in
respect of the Guaranteed Obligations is rescinded or

84

--------------------------------------------------------------------------------



must be otherwise restored by any holder of any of the Guaranteed Obligations,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise. The Guarantors jointly and severally agree that they will indemnify
each Secured Party on demand for all reasonable costs and expenses (including
reasonable fees of counsel) incurred by such Secured Party in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law, other than any costs or expenses resulting from the
bad faith or willful misconduct of such Secured Party.

          SECTION 7.04 Subrogation; Subordination. Each Guarantor hereby agrees
that until the indefeasible payment and satisfaction in full in cash of all
Guaranteed Obligations and the expiration and termination of the Commitments of
the Lenders under this Agreement it shall not exercise any right or remedy
arising by reason of any performance by it of its guarantee in Section 7.01,
whether by subrogation or otherwise, against a Borrower or any other Guarantor
of any of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations. The payment of any amounts due with respect to any Indebtedness of
Borrowers or any other Guarantor now or hereafter owing to any Guarantor or
Borrowers by reason of any payment by such Guarantor under the Guarantee in this
Article VII is hereby subordinated to the prior indefeasible payment in full in
cash of the Guaranteed Obligations. In addition, any Indebtedness of the
Guarantors now or hereafter held by any Guarantor is hereby subordinated in
right of payment in full in cash to the Guaranteed Obligations. Each Guarantor
agrees that it will not demand, sue for or otherwise attempt to collect any such
Indebtedness of Borrowers to such Guarantor until the Obligations shall have
been indefeasibly paid in full in cash. If, notwithstanding the foregoing
sentence, any Guarantor shall prior to the indefeasible payment in full in cash
of the Guaranteed Obligations collect, enforce or receive any amounts in respect
of such Indebtedness, such amounts shall be collected, enforced and received by
such Guarantor as trustee for the Secured Parties and be paid over to
Administrative Agent on account of the Guaranteed Obligations without affecting
in any manner the liability of such Guarantor under the other provisions of the
guaranty contained herein.

          SECTION 7.05 Remedies. The Guarantors jointly and severally agree
that, as between the Guarantors and the Lenders, the obligations of Borrowers
under this Agreement and the Notes, if any, may be declared to be forthwith due
and payable as provided in Article VIII (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Article
VIII) for purposes of Section 7.01, notwithstanding any stay, injunction or
other prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against Borrowers and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by Borrowers)
shall forthwith become due and payable by the Guarantors for purposes of Section
7.01.

          SECTION 7.06 Instrument for the Payment of Money. Each Guarantor
hereby acknowledges that the guarantee in this Article VII constitutes an
instrument for the payment of money, and consents and agrees that any Lender or
Agent, at its sole option, in the event of a dispute by such Guarantor in the
payment of any moneys due hereunder, shall have the right to bring a
motion-action under New York CPLR Section 3213.

85

--------------------------------------------------------------------------------



          SECTION 7.07 Continuing Guarantee. The guarantee in this Article VII
is a continuing guarantee of payment, and shall apply to all Guaranteed
Obligations whenever arising.

          SECTION 7.08 General Limitation on Guarantee Obligations. In any
action or proceeding involving any state corporate law, or any state, federal or
foreign bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of any Guarantor under Section 7.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 7.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

ARTICLE VIII.

EVENTS OF DEFAULT

          SECTION 8.01 Events of Default. In case of the happening of any of the
following events (“Events of Default”):

 

 

 

          (a) default shall be made in the payment of any principal of any Term
Loan when and as the same shall become due and payable, whether at the due date
thereof (including a Term Loan Repayment Date) or at a date fixed for prepayment
thereof or by acceleration thereof or otherwise;

 

 

 

          (b) default shall be made in the payment of any interest on any Term
Loan or any Fee or any other amount (other than an amount referred to in (a)
above) due under any Loan Document, when and as the same shall become due and
payable, and such default shall continue unremedied for a period of three
Business Days;

 

 

 

          (c) any representation or warranty made or deemed made in or in
connection with any Loan Document or the borrowings hereunder, or any
representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished in connection
with or pursuant to any Loan Document, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished; it
being recognized by Lenders, however, that projections as to future events are
not to be viewed as facts and that the actual results during the period or
periods covered by said projections may differ from the projected results;

 

 

 

          (d) (i) default shall be made in the due observance or performance by
any Company of any covenant, condition or agreement contained in Section 5.02,
5.03(a) or 5.08 or in Article VI or (ii) default shall be made in the due
observance or performance by any Company of any covenant, condition or agreement
contained in Section 5.07 and such default shall continue unremedied or shall
not be waived for a period of 5 Business Days;

86

--------------------------------------------------------------------------------




 

 

 

          (e) default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in any Loan Document
(other than those specified in (a), (b) or (d) above) and such default shall
continue unremedied or shall not be waived for a period of 30 days after written
notice thereof from the Administrative Agent or any Lender to Borrowers;

 

 

 

          (f) (i) an “Event of Default” under, and as defined in the Revolving
Credit Agreement, shall occur; provided that, if the “Event of Default” under
the Revolving Credit Agreement is anything other than a failure to make a
payment when and as the same shall become due and payable or an Event of Default
under Section 5.16 thereof, it shall not constitute an Event of Default pursuant
to this clause (i) unless and until the Revolving Credit Indebtedness shall have
been accelerated; or (ii) any Company shall (x) fail to pay any principal or
interest, regardless of amount, due in respect of any Indebtedness (other than
the Obligations), when and as the same shall become due and payable, or (y) fail
to observe or perform any other term, covenant, condition or agreement contained
in any agreement or instrument evidencing or governing any such Indebtedness if
the effect of any failure referred to in this subclause (y) causes such
Indebtedness to become due prior to its stated maturity or become subject to a
mandatory offer to purchase by the obligor; provided that it shall not
constitute an Event of Default pursuant to this clause (ii) unless the aggregate
amount of all such Indebtedness referred to in subclauses (x) and (y) exceeds
$2.5 million at any one time;

 

 

 

          (g) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of any Company, or of a substantial part of the Property or assets of
any Company, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law; (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any
Company or for a substantial part of the Property or assets of any Company; or
(iii) the winding-up or liquidation of any Company; and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

 

 

          (h) any Company shall (i) voluntarily commence any proceeding or file
any petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in (g) above; (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Company or for a substantial part of the
Property or assets of any Company; (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding; (v) make a
general assignment for the benefit of creditors; (vi) become unable (after
taking into account all rights of contribution), admit in writing its inability
or fail generally to pay its debts as they become due; (vii) take any action for
the purpose of effecting any of the foregoing; or (viii) wind up or liquidate,
except as expressly allowed under Section 6.05(j);

87

--------------------------------------------------------------------------------




 

 

 

          (i) one or more judgments for the payment of money in an aggregate
amount in excess of $2.5 million shall be rendered against any Company or any
combination thereof and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to levy upon assets or
properties of any Company to enforce any such judgment;

 

 

 

          (j) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other such ERISA Events that have
occurred, could reasonably be expected to result in liability of any Company and
its ERISA Affiliates in an aggregate amount exceeding $2.5 million or the
imposition of a Lien on any assets of a Company;

 

 

 

          (k) any security interest and Lien purported to be created by any
Security Document shall cease to be in full force and effect, or shall cease to
give the Administrative Agent, for the benefit of the Secured Parties, the
Liens, rights, powers and privileges purported to be created and granted under
such Security Documents (including a perfected first priority security interest
in and Lien on, all of the Collateral thereunder (except as otherwise expressly
provided in such Security Document)) in favor of the Administrative Agent, or
shall be asserted by a Borrower or any other Loan Party not to be, a valid,
perfected, first priority (except as otherwise expressly provided in this
Agreement or such Security Document) security interest in or Lien on the
Collateral covered thereby;

 

 

 

          (l) the Guarantees shall cease to be in full force and effect, unless
in connection with the sale, merger or dissolution of a Guarantor to the extent
permitted under Section 6.05 hereof;

 

 

 

          (m) any Loan Document or any material provisions thereof shall at any
time and for any reason be declared by a court of competent jurisdiction to be
null and void, or a proceeding shall be commenced by any Loan Party or any other
Person, or by any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Loan Party shall repudiate or deny that it has any
liability or obligation for the payment of principal or interest or other
obligations purported to be created under any Loan Document;

 

 

 

          (n) there shall have occurred a Change in Control;

 

 

 

          (o) any Loan Party shall be prohibited or otherwise restrained from
conducting the business theretofore conducted by it in any manner that has or
could reasonably be expected to result in a Material Adverse Effect by virtue of
any determination, ruling, decision, decree or order of any court or
Governmental Authority of competent jurisdiction; or

 

 

 

          (p) the indictment by any Governmental Authority of any Loan Party as
to which any Loan Party or Administrative Agent receives notice as to which
there is a reasonable possibility of an adverse determination, in the good faith
determination of

88

--------------------------------------------------------------------------------




 

 

 

Administrative Agent, under any criminal statute, or commencement of criminal or
civil proceedings against any Loan Party pursuant to which statute or
proceedings the penalties or remedies sought or available include forfeiture of
(i) any of the Collateral having a value in excess of $1.0 million or (ii) any
other Property of any Loan Party which is necessary or material to the conduct
of its business;

then, and in every such event (other than an event with respect to Holdings or
Borrowers described in paragraph (g) or (h) above), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to Borrowers, take either or
both of the following actions, at the same or different times: (i) terminate
forthwith the Commitments and (ii) declare the Term Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Term Loans so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of Borrowers
accrued hereunder and under any other Loan Document, shall become forthwith due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by Borrowers and the Guarantors,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event, with respect to Holdings or Borrowers
described in paragraph (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Term Loans then outstanding, together with
accrued interest thereon and any unpaid accrued Fees and all other liabilities
of Borrowers accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by
Borrowers and the Guarantors, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

          SECTION 8.02 Application of Proceeds. Subject to the provisions of the
Intercreditor Agreement, the proceeds received by the Administrative Agent in
respect of any sale of, collection from or other realization upon all or any
part of the Collateral pursuant to the exercise by the Administrative Agent of
its remedies shall be applied, together with any other sums then held by the
Administrative Agent pursuant to this Agreement, promptly by the Administrative
Agent as follows:

 

 

 

          (a) First, to the payment of the reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization incurred or
due to the Administrative Agent and its agents and counsel, and all expenses,
liabilities and advances made or incurred by the Administrative Agent in
connection therewith, together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;

 

 

 

          (b) Second, to the payment of all other reasonable costs and expenses
of such sale, collection or other realization including, without limitation,
costs and expenses and all costs, liabilities and advances made or incurred by
the other Secured Parties in connection therewith, together with interest on
each such amount at the highest rate then in effect under this Agreement from
and after the date such amount is due, owing or unpaid until paid in full;

89

--------------------------------------------------------------------------------



 

 

 

          (c) Third, without duplication of amounts applied pursuant to clauses
(a) and (b) above, to the indefeasible payment in full in cash, of all
Obligations constituting accrued interest, payable to the Lenders hereunder,
equally and ratably;

 

 

 

          (d) Fourth, without duplication of amounts applied pursuant to clauses
(a) and (b) above, to the indefeasible payment in full in cash of the
outstanding principal amount of the Term Loans;

 

 

 

          (e) Fifth, to the indefeasible payment in full in cash of any
Obligations due under a Lender Hedging Agreement permitted by this Agreement;

 

 

 

          (f) Sixth, to the payment of all other Obligations; and

 

 

 

          (g) Seventh, the balance, if any, to the Person lawfully entitled
thereto (including the applicable Loan Party or its successors or assigns).

          In carrying out the foregoing, (a) amounts received shall be applied
in the numerical order provided until exhausted prior to application to the next
succeeding category and (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that its then outstanding Term
Loans, and obligations outstanding under the Lender Hedging Agreements permitted
by this Agreement bears to the aggregate then outstanding Term Loans, and
obligations outstanding under the Lender Hedging Agreements) of amounts
available to be applied pursuant to clauses “Third”, “Fourth” and “Fifth” above.

ARTICLE IX.

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

          SECTION 9.01 Appointment and Authority. Each of the Lenders hereby
irrevocably appoints UBS AG, Stamford Branch, to act on its behalf as the
Administrative Agent and the Collateral Agent hereunder and under the other Loan
Documents and authorizes such Agents to take such actions on its behalf and to
exercise such powers as are delegated to such Agents by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Collateral Agent and the Lenders, and neither Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

          SECTION 9.02 Rights as a Lender. Each person serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include each person serving as an Agent
hereunder in its individual capacity. Such person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with
Borrowers or any Subsidiary or other Affiliate thereof as if such person were
not an Agent hereunder and without any duty to account therefor to the Lenders.
The Lenders hereby acknowledge that the Administrative Agent is also acting as
the administrative agent under the Revolving Credit Documents.

90

--------------------------------------------------------------------------------



          SECTION 9.03 Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, no Agent:

 

 

 

          (i) shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

 

 

          (ii) shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirements of Law; and

 

 

 

          (iii) shall, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Borrowers or any of their
Affiliates that is communicated to or obtained by the person serving as such
Agent or any of its Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (x) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 10.02) or (y) in the absence of its own gross negligence or willful
misconduct. No Agent shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given to such Agent by Borrowers or a
Lender.

          No Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term us used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.

          SECTION 9.04 Reliance by Agent. Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent

91

--------------------------------------------------------------------------------



or otherwise authenticated by the proper person. Each Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Term Loan, that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Term Loan. Each Agent may
consult with legal counsel (who may be counsel for Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

          SECTION 9.05 Delegation of Duties. Each Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by such Agent.
Each Agent and any such sub-agent may perform any and all of its duties and
exercise its rights and powers by or through their respective Related Parties.
The exculpatory provisions of this Article shall apply to any such sub-agent and
to the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

          SECTION 9.06 Resignation of Agent. The Administrative Agent and/or
Collateral Agent may resign as such at any time upon at least 30 days’ prior
notice to the Lenders and Borrowers. Upon any such resignation, the Required
Lenders shall have the right, in consultation with Borrowers, to appoint a
successor from among the Lenders. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent and/or Collateral Agent, as applicable,
gives notice of its resignation, then the retiring Administrative Agent and/or
Collateral Agent, as applicable may, on behalf of the Lenders, appoint a
successor Administrative Agent and/or Collateral Agent, as applicable, which
successor shall be a commercial banking institution organized under the laws of
the United States (or any state thereof) or a United States branch or agency of
a commercial banking institution, and having combined capital and surplus of at
least $250.0 million; provided, however, that if such retiring Administrative
Agent and/or Collateral Agent, as applicable is unable to find a commercial
banking institution which is willing to accept such appointment and which meets
the qualifications set forth above, the retiring Administrative Agent’s and/or
Collateral Agent’s resignation shall nevertheless thereupon become effective,
and the Lenders shall assume and perform all of the duties of the Administrative
Agent and/or Collateral Agent, as applicable hereunder until such time, if any,
as the Required Lenders appoint a successor Administrative Agent and/or
Collateral Agent, as applicable.

          Upon the acceptance of its appointment as Administrative Agent and/or
Collateral Agent, as applicable, hereunder by a successor, such successor shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent and/or Collateral Agent, as applicable, and
the retiring Administrative Agent and/or Collateral Agent, as applicable, shall
be discharged from its duties and obligations hereunder. The fees payable by
Borrowers to a successor Administrative Agent and/or Collateral Agent, as
applicable, shall be the same as those payable to its predecessor unless
otherwise agreed between Borrowers and such successor. After the Administrative
Agent’s and/or Collateral Agent’s resignation

92

--------------------------------------------------------------------------------



hereunder, the provisions of this Article IX and Section 10.03 shall continue in
effect for the benefit of such retiring Administrative Agent and/or Collateral
Agent, as applicable, its respective sub-agents and their respective Affiliates
in respect of any actions taken or omitted to be taken by any of them while it
was acting as Administrative Agent and/or Collateral Agent, as applicable.

          SECTION 9.07 Non-Reliance on Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon any Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon any Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

          SECTION 9.08 No Other Duties, etc. The Lenders identified in this
Agreement and the Syndication Agent shall not have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders. Without limiting the foregoing, the Syndication Agent
shall not have or be deemed to have a fiduciary relationship with any Lender.
Each Lender hereby makes the same acknowledgments with respect to the
Syndication Agent as it makes with respect to the Administrative Agent or the
Collateral Agent or any other Lender in this Article IX. Notwithstanding the
foregoing, the parties hereto acknowledge that the Syndication Agent holds such
title in name only, and that such title confers no additional rights or
obligations relative to those conferred on any Lender hereunder.

          SECTION 9.09 Indemnification. The Lenders severally agree to indemnify
each Agent in its capacity as such (to the extent not reimbursed by the
Borrowers or the Guarantors and without limiting the obligation of the Borrowers
or the Guarantors to do so), ratably according to their respective outstanding
Loans and Commitments in effect on the date on which indemnification is sought
under this Section 9.09 (or, if indemnification is sought after the date upon
which all Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with such outstanding Loans and Commitments as in
effect immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct. The agreements in this Section 9.09 shall survive the
payment of the Loans and all other amounts payable hereunder.

93

--------------------------------------------------------------------------------



ARTICLE X.

MISCELLANEOUS

          SECTION 10.01 Notices.

          (a) Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy as follows:

 

 

 

 

(i)

if to any Loan Party, to Holdings at:

 

 

 

 

 

Lenox Group Inc.

 

 

One Village Place

 

 

6436 City West Parkway

 

 

Eden Prairie, MN 55344

 

 

Attention: Timothy J. Schugel, CFO

 

 

Telecopy No.: 952-943-4495

 

 

 

 

(ii)

if to the Administrative Agent or the Collateral Agent, to it at:

 

 

 

 

 

UBS AG, Stamford Branch

 

 

677 Washington Boulevard

 

 

Stamford, Connecticut 06901

 

 

Attention: Anthony Finocchi

 

 

Telecopy No.: 203-719-3888

 

 

 

 

 

with a copy to:

 

 

 

 

 

Winston & Strawn LLP

 

 

200 Park Avenue

 

 

New York, New York 10166

 

 

Attention: William D. Brewer

 

 

Telecopy No.: 212-294-4700

 

 

 

 

(iii)

if to a Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopy shall be deemed to have been given when sent if confirmation of
delivery is received (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next business day for the recipient). Notices delivered through electronic
communications shall be effective as provided in paragraph (b) below.

          (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may (subject to Section 10.01(d)) be delivered or furnished by
electronic

94

--------------------------------------------------------------------------------



communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Collateral Agent or Borrowers may, in their discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it (including as set forth in Section 10.01(d));
provided that approval of such procedures may be limited to particular notices
or communications.

          Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

          (c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

          (d) Posting. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Term Borrowing or other extension of credit
(including any election of an interest rate or interest period relating
thereto), (ii) relates to the payment of any principal or other amount due under
this Agreement prior to the scheduled date therefor, (iii) provides notice of
any Default under this Agreement or (iv) is required to be delivered to satisfy
any condition precedent to the effectiveness of this Agreement and/or any
borrowing or other extension of credit hereunder (all such non-excluded
communications, collectively, the “Communications”), by transmitting the
Communications in an electronic/soft medium in a format reasonably acceptable to
the Administrative Agent at such e-mail address(es) provided to Borrowers from
time to time or in such other form, including hard copy delivery thereof, as the
Administrative Agent shall require. In addition, each Loan Party agrees to
continue to provide the Communications to the Administrative Agent in the manner
specified in this Agreement or any other Loan Document or in such other form,
including hard copy delivery thereof, as the Administrative Agent shall require.
Nothing in this Section 10.01 shall prejudice the right of the Agents, any
Lender or any Loan Party to give any notice or other communication pursuant to
this Agreement or any other Loan Document in any other manner specified in this
Agreement or any other Loan Document or as any such Agent shall require.

          To the extent consented to by the Administrative Agent in writing from
time to time, Administrative Agent agrees that receipt of the Communications by
the Administrative Agent at

95

--------------------------------------------------------------------------------



its e-mail address(es) provided to Borrowers shall constitute effective delivery
of the Communications to the Administrative Agent for purposes of the Loan
Documents; provided that Borrowers shall also deliver to the Administrative
Agent an executed original of each Compliance Certificate required to be
delivered hereunder.

          Each Loan Party further agrees that Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The Agents do
not warrant the accuracy or completeness of the Communications, or the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Loan Parties, any Lender or
any other person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of communications through the Internet, except to the
extent the liability of such person is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from such person’s gross
negligence or willful misconduct.

          SECTION 10.02 Waivers; Amendment.

          (a) Generally. No failure or delay by any Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of each Agent and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by this Section 10.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Term Loan
shall not be construed as a waiver of any Default, regardless of whether any
Agent, any Lender may have had notice or knowledge of such Default at the time.
No notice or demand on Borrowers in any case shall entitle Borrowers to any
other or further notice or demand in similar or other circumstances.

          (b) Required Consents. Subject to Section 10.02(c), neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended, supplemented or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by Borrowers and
the Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent, the
Collateral Agent, as applicable, and the Loan Party or Loan Parties that are
party thereto, in each case with the written consent of the Required Lenders;
provided that no such agreement shall be effective if the effect thereof would:

96

--------------------------------------------------------------------------------



 

 

 

 

          (i) increase the Commitment of any Lender without the written consent
of such Lender (it being understood that no amendment, modification,
termination, waiver or consent with respect to any condition precedent, covenant
or Default shall constitute an increase in the Commitment of any Lender);

 

 

 

 

          (ii) reduce the principal amount of any Term Loan, or reduce the rate
of interest thereon (other than interest pursuant to Section 2.06(c)), or reduce
any Fees payable hereunder, or change the form or currency of payment of any
Obligation, without the written consent of each Lender directly affected thereby
(it being understood that any amendment or modification to the financial
definitions in this Agreement shall not constitute a reduction in the rate of
interest for purposes of this clause (ii));

 

 

 

 

          (iii) (A) change the scheduled final maturity of any Term Loan, or any
scheduled date of payment of or the installment otherwise due on the principal
amount of any Term Loan under Section 2.09, (B) postpone the date for payment of
any interest or fees payable hereunder, (C) change the amount of, waive or
excuse any such payment (other than waiver of any increase in the interest rate
pursuant to Section 2.06(c)), or (D) postpone the scheduled date of expiration
of any Commitment beyond the Term Loan Maturity Date, in any case, without the
written consent of each Lender directly affected thereby;

 

 

 

 

          (iv) increase the maximum duration of Interest Periods hereunder,
without the written consent of each Lender directly affected thereby;

 

 

 

 

          (v) permit the assignment or delegation by Borrowers of any of their
rights or obligations under any Loan Document, without the written consent of
each Lender;

 

 

 

 

          (vi) release Holdings or all or substantially all of the Subsidiary
Guarantors from their Guarantee, or limit their liability in respect of such
Guarantee, without the written consent of each Lender;

 

 

 

 

          (vii) release all or a substantial portion of the Collateral from the
Liens of the Security Documents or alter the relative priorities of the
Obligations entitled to the Liens of the Security Documents, in each case
without the written consent of each Lender;

 

 

 

 

          (viii) change Section 2.14(b), (c) or (d) in a manner that would alter
the pro rata sharing of payments or setoffs required thereby or any other
provision in a manner that would alter the pro rata allocation among the Lenders
of Term Loan disbursements, without the written consent of each Lender directly
affected thereby;

 

 

 

 

          (ix) change any provision of this Section 10.02(b) or Section
10.02(c), without the written consent of each Lender directly affected thereby;

 

 

 

 

          (x) change the percentage set forth in the definition of “Required
Lenders” or any other provision of any Loan Document (including this Section)
specifying the number or percentage of Lenders required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender, other than to increase
such percentage or number or to

97

--------------------------------------------------------------------------------



 

 

 

 

give any additional Lender or group of Lenders such right to waive, amend or
modify or make any such determination or grant any such consent; or

 

 

 

 

          (xi) change or waive any provision of Article IX as the same applies
to any Agent, or any other provision hereof as the same applies to the rights or
obligations of any Agent, in each case without the written consent of such
Agent;

 

 

 

provided, further, that

 

 

 

 

                    (1) any waiver, amendment or modification prior to the
completion of the primary syndication of the Commitments and Term Loans (as
determined by the Arranger) may not be effected without the written consent of
the Arranger; and

 

 

 

 

                    (2) any waiver, amendment or modification of the
Intercreditor Agreement (and any related definitions) may be effected without
the consent of any Loan Party, so long as such amendment, waiver or modification
does not impose any additional duties or obligations on the Loan Parties or
alter or impair any right of any Loan Party under the Loan Documents.

          (c) Dissenting Lenders. If, in connection with any proposed change,
waiver, discharge or termination of the provisions of this Agreement as
contemplated by Section 10.02(b), the consent of the Required Lenders is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained, then Borrowers shall have the right to replace all,
but not less than all, of such non-consenting Lender or Lenders (so long as all
non-consenting Lenders are so replaced) with one or more persons pursuant to
Section 2.16 so long as at the time of such replacement each such new Lender
consents to the proposed change, waiver, discharge or termination; provided,
however, that Borrowers shall not have the right to replace a Lender solely as a
result of the exercise of such Lender’s rights (and the withholding of any
required consent by such Lender) pursuant to paragraph (iii) of Section
10.02(b); provided further that each replaced Lender receives payment in full of
the principal of and interest accrued on each Loan made by it and all other
amounts owing to it or accrued for its account under this Agreement.

          SECTION 10.03 Expenses; Indemnity; Damage Waiver.

          (a) Costs and Expenses. The Loan Parties agree, jointly and severally,
to pay all reasonable out-of-pocket expenses (including but not limited to
expenses incurred in connection with due diligence and travel, courier,
reproduction, printing and delivery expenses) incurred by the Administrative
Agent and the Collateral Agent in connection with the syndication of the credit
facilities provided for herein and the preparation, execution and delivery, and
administration of this Agreement and the other Loan Documents, or in connection
with any amendments, modifications, enforcement costs, work-out costs,
documentary taxes or waivers of the provisions hereof or thereof (whether or not
the transactions hereby or thereby contemplated shall be consummated) or
incurred by the Administrative Agent and the Collateral Agent or any Lender in
connection with the work-out, enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents or in connection
with the Loans made hereunder, including the fees, charges and disbursements of
counsel for the Administrative

98

--------------------------------------------------------------------------------



Agent and the Collateral Agent, and, in connection with any such enforcement or
protection, or work-out, the fees, charges and disbursements of any other
counsel for the Agents or any Lender.

          (b) Indemnification. The Loan Parties agree, jointly and severally, to
indemnify the Agents, each Lender, each Affiliate of any of the foregoing
Persons and each of their respective directors, officers, trustees, employees
and agents (each such Person being called an “Indemnitee”) against, and to hold
each Indemnitee harmless from, all reasonable out-of-pocket costs and any and
all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees, charges, expenses and disbursements, incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (i) the Transactions, (ii) any actual or proposed use of the
proceeds of the Loans, (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto, or (iv) any actual or alleged presence or Release or threatened Release
of Hazardous Materials, on, under or from any Property owned, leased or operated
by any Company, or any Environmental Claim related in any way to any Company;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee.

          (c) Reimbursement by Lenders. To the extent that a Borrower fails to
pay any amount required to be paid by it to the Agents under paragraph (a) or
(b) of this Section 10.03, each Lender severally agrees to pay to the Agents,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against any of the Agents in its capacity as such. For purposes hereof, a
Lender’s “pro rata share” shall be determined based upon its share of the sum of
the total Revolving Exposure and unused Commitments at the time.

          (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Requirements of Law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Term Loan or the use of the proceeds thereof. No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

          (e) The provisions of this Section 10.03 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the invalidity
or unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Agents or any

99

--------------------------------------------------------------------------------



Lender. All amounts due under this Section 10.03 shall be payable on written
demand therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.

          SECTION 10.04 Successors and Assigns.

          (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that Borrowers may
not assign or otherwise transfer any of their rights or obligations hereunder
without the prior written consent of the Administrative Agent, the Collateral
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of paragraph (b) of this Section 10.04, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
10.04 or (iii) by way of pledge or assignment of a security interest subject to
the restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by Borrowers or any Lender shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph (d)
of this Section and, to the extent expressly contemplated hereby, the other
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

          (b) Assignments by Lenders. Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Term Loans
at the time owing to it); provided that

 

 

 

          (i) except in the case of any assignment made in connection with the
primary syndication of the Commitment and Term Loans by the Arranger or an
assignment of the entire remaining amount of the assigning Lender’s Commitment
and the Term Loans at the time owing to it or in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund with respect to a Lender,
the aggregate amount of the Commitment (which for this purpose includes Term
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Term Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Acceptance, as of the Trade Date) shall not be less than $1.0 million, in the
case of any assignment in respect of Term Loans and/or Term Loan Commitments,
unless each of the Administrative Agent and, so long as no Default has occurred
and is continuing, Borrowers otherwise consent (each such consent not to be
unreasonably withheld or delayed) and treating related Approved Funds as one
assignee for purposes of determining compliance with such minimum assignment
amount;

 

 

 

          (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Term Loan or the Commitment assigned; and

100

--------------------------------------------------------------------------------



 

 

 

          (iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (with only one such fee payable in connection with
simultaneous assignments to or by two or more Approved Funds), and the Eligible
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire and such tax forms or information described in
Section 4.01(q) as the Administrative Agent shall request.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.04, from and after the effective date
specified in each Assignment and Acceptance, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 10.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section
10.04.

          (c) Register. The Administrative Agent, acting solely for this purpose
as an agent of Borrowers, shall maintain at one of its offices in Stamford,
Connecticut a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Term Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive in the absence of manifest error, and
Borrowers, the Administrative Agent and the Lenders may treat each person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by Borrowers, the
Administrative Agent, the Collateral Agent and any Lender (with respect to its
own interest only), at any reasonable time and from time to time upon reasonable
prior notice.

          (d) Participations. Any Lender may at any time, without the consent
of, or notice to, Borrowers or the Administrative Agent, sell participations to
any person (other than a natural person or Borrowers or any of Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Term Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) Borrowers, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

101

--------------------------------------------------------------------------------



          Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii) or (iii) of the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (e) of this Section, Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.15
(subject to the requirements of those Sections) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph (b)
of this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.14 as though it were a
Lender.

          (e) Limitations on Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 2.12, 2.13 and 2.15 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrowers’ prior written consent.

          (f) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of Borrowers or the Administrative Agent, collaterally
assign or pledge all or any portion of its rights under this Agreement,
including the Term Loans and Notes or any other instrument evidencing its rights
as a Lender under this Agreement, to any holder of, trustee for, or any other
representative of holders of, obligations owed or securities issued, by such
fund, as security for such obligations or securities.

          SECTION 10.05 Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Term Loans,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Agents or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Term Loan or any fee or
any other amount payable under this Agreement is outstanding and unpaid and so
long as the Commitments have not expired or terminated. The provisions of
Sections 2.12, 2.13, 2.15 and Article X shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Term Loans, the expiration or termination the
Commitments or the termination of this Agreement or any provision hereof.

102

--------------------------------------------------------------------------------



          SECTION 10.06 Counterparts; Integration; Effectiveness; Electronic
Execution.

          (a) Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and the Fee Letter, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopier shall be effective as
delivery of a manually executed counterpart of this Agreement.

          (b) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Acceptance
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Requirement of Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

          SECTION 10.07 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

          SECTION 10.08 Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates are hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, but excluding trust accounts) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of Borrowers against any of and all the obligations of
Borrowers now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section 10.08 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

          SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of
Process.

          (a) Governing Law. This Agreement shall be construed in accordance
with and governed by the law of the State of New York, without regard to
conflicts of law principles that would require the application of the laws of
another jurisdiction.

103

--------------------------------------------------------------------------------



          (b) Submission to Jurisdiction. Each Loan Party hereby irrevocably and
unconditionally submits, for itself and its Property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Collateral Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.

          (c) Waiver of Venue. Each Loan Party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in Section 10.09(b). Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

          (d) Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 10.01. Nothing
in this Agreement or any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by applicable law.

          SECTION 10.10 Waiver of Jury Trial. Each party hereto hereby waives,
to the fullest extent permitted by applicable law, any right it may have to a
trial by jury in any legal proceeding directly or indirectly arising out of or
relating to this Agreement, any other Loan Document or the transactions
contemplated hereby (whether based on contract, tort or any other theory). Each
party hereto (a) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this Agreement by, among other things, the mutual waivers and
certifications in this Section.

          SECTION 10.11 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

          SECTION 10.12 Confidentiality. Each of the Administrative Agent, the
Collateral Agent and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors, including to Affiliates that are
securitization vehicles along with its attorneys, advisors, lenders, and other

104

--------------------------------------------------------------------------------



professionals (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential pursuant to the terms hereof),
(b) to the extent requested by any regulatory authority, (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (f) subject to an agreement containing provisions substantially
the same as those of this Section 10.12, to (i) any assignee of or Participant
in, or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement, (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to a Borrower
and its obligations, (iii) any pledgee referred to in Section 10.04(f), or (iv)
any rating agency for the purpose of obtaining a credit rating applicable to any
Lender, (g) with the consent of Borrowers or (h) to the extent such Information
(i) is publicly available at the time of disclosure or becomes publicly
available other than as a result of a breach of this Section 10.12 or (ii)
becomes available to the Administrative Agent, the Collateral Agent or any
Lender on a nonconfidential basis from a source other than Borrowers or any
Subsidiary. For the purposes of this Section 10.12, “Information” means all
information received from Borrowers or any Subsidiary relating to Borrowers or
any Subsidiary or its business, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by Borrowers or any Subsidiary; provided that, in the case
of information received from a Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section 10.12 shall be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Notwithstanding anything to the contrary set forth
herein or in any other written or oral understanding or agreement to which the
parties hereto are parties or by which they are bound, the parties acknowledge
and agree that (i) any obligations of confidentiality contained herein and
therein do not apply and have not applied from the commencement of discussions
between the parties to the tax treatment and tax structure of the Transactions
(and any related transactions or arrangements), and (ii) each party (and each of
its employees, representatives, or other agents) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the Transactions and all materials of any kind (including opinions or other tax
analyses) that are provided to such party relating to such tax treatment and tax
structure, all within the meaning of Treasury Regulation Section 1.6011-4;
provided, however, that each party recognizes that the privilege each has to
maintain, in its sole discretion, the confidentiality of a communication
relating to the Transaction, including a confidential communication with its
attorney or a confidential communication with a federally authorized tax
practitioner under Section 7525 of the Code, is not intended to be affected by
the foregoing.

          SECTION 10.13 USA PATRIOT Act Notice. Each Lender that is subject to
the Act (as hereinafter defined) and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies Borrowers that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Borrowers, which information includes the name,
address and tax identification number of Borrowers and other information
regarding Borrowers that will

105

--------------------------------------------------------------------------------



allow such Lender or the Administrative Agent, as applicable, to identify
Borrowers in accordance with the Act. This notice is given in accordance with
the requirements of the Act and is effective as to the Lenders and the
Administrative Agent.

          SECTION 10.14 Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Term
Loan, together with all fees, charges and other amounts which are treated as
interest on such Term Loan under applicable Requirements of Law (collectively,
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Term Loan in accordance with applicable Requirements of Law, the
rate of interest payable in respect of such Term Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Term Loan but were not payable as a result of the operation
of this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Term Loans or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

          SECTION 10.15 Lender Addendum. Each Lender that was not a Lender under
the Existing Credit Agreement to become a party to this Agreement on the date
hereof shall do so by delivering to the Administrative Agent a Lender Addendum
duly executed by such Lender, Borrowers and the Administrative Agent.

          SECTION 10.16 Amendment and Restatement. It is the intention of each
of the parties hereto that the Existing Credit Agreement be amended and restated
and that all Obligations of the Loan Parties hereunder and thereunder shall be
secured by the Security Documents and that this Agreement does not constitute a
novation of the obligations and liabilities existing under the Existing Credit
Agreement. The parties hereto further acknowledge and agree that this Agreement
constitutes an amendment of the Existing Credit Agreement made under and in
accordance with the terms of the Existing Credit Agreement. By executing a
Lender Consent Letter, each Term Loan Lender party to the Existing Credit
Agreement agrees to all provisions of this amendment and restatement.

          SECTION 10.17 Reaffirmation and Grant of Security Interests.

          (a) Each Loan Party has (i) guaranteed the Obligations and
(ii) created Liens in favor of the Administrative Agent on the Collateral to
secure its obligations hereunder. Each Loan Party hereby acknowledges that it
has reviewed the terms and provisions of this Agreement and consents to the
amendment and restatement of the Existing Credit Agreement effected pursuant to
this Agreement. Each Loan Party hereby (A) confirms that each Loan Document to
which it is a party or is otherwise bound and all Collateral encumbered thereby
will continue to guarantee or secure, as the case may be, to the fullest extent
possible in accordance with the Loan Documents, the payment and performance of
the Obligations, as the case may be, and (B) confirms that it has granted to the
Administrative Agent for the benefit of the Term Loan Lenders a continuing lien
on and security interest in and to such Loan Party’s right, title and interest
in, to and under all Collateral as collateral security for the prompt payment
and performance in full when due of the Obligations (whether at stated maturity,
by acceleration or otherwise).

106

--------------------------------------------------------------------------------



          (b) Each Loan Party acknowledges and agrees that any of the Loan
Documents to which it is a party or otherwise bound prior to the execution and
delivery of this Agreement shall continue in full force and effect and that all
of its obligations thereunder shall be valid and enforceable and shall not be
impaired or limited by the execution or effectiveness of the amendment and
restatement of the Existing Credit Agreement. Each Loan Party represents and
warrants that all representations and warranties contained in the Loan Documents
to which it is a party or otherwise bound are true, correct and complete in all
material respects on and as of the Closing Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case they were true,
correct and complete in all material respects on and as of such earlier date.

[Signature Pages Follow]

107

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

 

 

 

 

D 56, INC., as a Borrower

 

 

 

By:

     /s/ Marc Pfefferle

 

 

--------------------------------------------------------------------------------

 

 

Name: Marc Pfefferle

 

 

Title: Chief Executive Officer

 

 

 

 

LENOX RETAIL, INC., as a Borrower

 

 

 

 

By:

     /s/ Marc Pfefferle

 

 

--------------------------------------------------------------------------------

 

 

Name: Marc Pfefferle

 

 

Title: Chief Executive Officer

 

 

 

 

LENOX, INCORPORATED, as a Borrower

 

 

 

 

By:

     /s/ Marc Pfefferle

 

 

--------------------------------------------------------------------------------

 

 

Name: Marc Pfefferle

 

 

Title: Chief Executive Officer

 

 

 

 

LENOX GROUP INC., as a Guarantor

 

 

 

 

By:

     /s/ Marc Pfefferle

 

 

--------------------------------------------------------------------------------

 

 

Name: Marc Pfefferle

 

 

Title: Interim Chief Executive Officer

[Signature Pages – Lenox Term Loan Credit Agreement]

--------------------------------------------------------------------------------




 

 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

 

LENOX SALES, INC.

 

FL 56 INTERMEDIATE CORP.

 

 

 

 

By:

     /s/ Marc Pfefferle

 

 

--------------------------------------------------------------------------------

 

 

Name: Marc Pfefferle

 

 

Title: Chief Executive Officer/President

 

 

 

 

LENOX WORLDWIDE, LLC

 

 

 

 

By:

     /s/ David B. O’Connell

 

 

--------------------------------------------------------------------------------

 

 

Name: David B. O’Connell

 

 

Title: Chief Executive Officer & President

[Signature Pages – Lenox Term Loan Credit Agreement]

--------------------------------------------------------------------------------




 

 

 

 

UBS SECURITIES LLC,

 

as Arranger and Syndication Agent

 

 

 

 

By:

     /s/ Richard L. Tavrow

 

 

--------------------------------------------------------------------------------

 

 

Name: Richard L. Tavrow

 

 

Title: Director

 

 

 

 

By:

     /s/ David B. Julie

 

 

--------------------------------------------------------------------------------

 

 

Name: David B. Julie

 

 

Title: Associate Director

 

 

 

 

UBS AG, STAMFORD BRANCH,

 

as Administrative Agent and Collateral Agent

 

 

 

 

By:

     /s/ Richard L. Tavrow

 

 

--------------------------------------------------------------------------------

 

 

Name: Richard L. Tavrow

 

 

Title: Director

 

 

 

 

By:

     /s/ David B. Julie

 

 

--------------------------------------------------------------------------------

 

 

Name: David B. Julie

 

 

Title: Associate Director

[Signature Pages – Lenox Term Loan Credit Agreement]

--------------------------------------------------------------------------------



Annex I

Amortization Table

 

 

 

 

 

Date

 

Term Loan
Amount

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

June 30, 2007

 

$

250,000

 

September 30, 2007

 

$

250,000

 

December 31, 2007

 

$

250,000

 

March 31, 2008

 

$

250,000

 

June 30, 2008

 

$

250,000

 

September 30, 2008

 

$

250,000

 

December 31, 2008

 

$

250,000

 

March 31, 2009

 

$

250,000

 

June 30, 2009

 

$

250,000

 

September 30, 2009

 

$

250,000

 

December 31, 2009

 

$

250,000

 

March 31, 2010

 

$

250,000

 

June 30, 2010

 

$

250,000

 

September 30, 2010

 

$

250,000

 

December 31, 2010

 

$

250,000

 

March 31, 2011

 

$

250,000

 

June 30, 2011

 

$

250,000

 

September 30, 2011

 

$

250,000

 

December 31, 2011

 

$

250,000

 

March 31, 2012

 

$

250,000

 

June 30, 2012

 

$

250,000

 

September 30, 2012

 

$

250,000

 

December 31, 2012

 

$

250,000

 

March 31, 2013

 

$

250,000

 

Term Loan Maturity Date

 

$

94,000,000

 


--------------------------------------------------------------------------------